Exhibit 10.1

 

EXECUTION VERSION

 

CUSIP: 691500AC6

CUSIP: 691500AD4 (Revolver)

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

OXFORD INDUSTRIES, INC., and
TOMMY BAHAMA GROUP, INC.,
as the Borrowers,

 

THE PERSONS PARTY HERETO as the Guarantors,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO as the Lenders,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO AS THE ISSUING BANKS,

 

SUNTRUST BANK,
AS THE ADMINISTRATIVE AGENT,

 

SUNTRUST ROBINSON HUMPHREY, INC.,
as a Joint Lead Arranger and a Joint Bookrunner,

 

JPMORGAN CHASE BANK, N.A.,
as a Joint Lead Arranger, a Joint Bookrunner, and the Syndication Agent,

 

and

 

BANK OF AMERICA, N.A., and
KEYBANK NATIONAL ASSOCIATION,
as the Co-Documentation Agents

 

May 24, 2016

 

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

DEFINITIONS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

2

 

 

 

 

 

Section 1.1

Definitions

2

 

 

 

 

 

Section 1.2

Accounting Principles

46

 

 

 

 

 

Section 1.3

Other Interpretive Matters

46

 

 

 

 

 

Section 1.4

Certain Provisions Cumulative

47

 

 

 

 

ARTICLE 2

THE LOANS AND THE LETTERS OF CREDIT

47

 

 

 

 

 

Section 2.1

Extension of Credit

47

 

 

 

 

 

Section 2.2

Manner of Borrowing and Disbursement of Loans

49

 

 

 

 

 

Section 2.3

Interest

54

 

 

 

 

 

Section 2.4

Fees

55

 

 

 

 

 

Section 2.5

Prepayment/Reduction of Commitment

56

 

 

 

 

 

Section 2.6

Repayment

57

 

 

 

 

 

Section 2.7

Notes; Loan Accounts

58

 

 

 

 

 

Section 2.8

Manner of Payment

59

 

 

 

 

 

Section 2.9

Reimbursement

59

 

 

 

 

 

Section 2.10

Pro Rata Treatment

60

 

 

 

 

 

Section 2.11

Application of Payments

60

 

 

 

 

 

Section 2.12

Use of Proceeds

62

 

 

 

 

 

Section 2.13

All Obligations to Constitute One Obligation

62

 

 

 

 

 

Section 2.14

Maximum Rate of Interest

63

 

 

 

 

 

Section 2.15

Letters of Credit

63

 

 

 

 

 

Section 2.16

Bank Products

69

 

 

 

 

 

Section 2.17

Additional Increase of Commitments; Additional Lenders

69

 

 

 

 

 

Section 2.18

Defaulting Lenders

72

 

 

 

 

ARTICLE 3

GUARANTY

75

 

 

 

 

 

Section 3.1

Guaranty

75

 

 

 

 

 

Section 3.2

Special Provisions Applicable to Subsidiary Guarantors

79

 

 

 

 

ARTICLE 4

CONDITIONS PRECEDENT

80

 

 

 

 

 

Section 4.1

Conditions Precedent to Initial Advance

80

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 4.2

Conditions Precedent to Each Advance

83

 

 

 

 

 

Section 4.3

Conditions Precedent to Each Letter of Credit

83

 

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

84

 

 

 

 

 

Section 5.1

General Representations and Warranties

84

 

 

 

 

 

Section 5.2

Representations and Warranties Relating to Credit Card Receivables and Accounts
Receivables

90

 

 

 

 

 

Section 5.3

Representations and Warranties Relating to Inventory

91

 

 

 

 

 

Section 5.4

Survival of Representations and Warranties, etc.

91

 

 

 

 

 

Section 5.5

Representations and Warranties Relating to Trademarks

91

 

 

 

 

ARTICLE 6

GENERAL COVENANTS

91

 

 

 

 

 

Section 6.1

Preservation of Existence and Similar Matters

91

 

 

 

 

 

Section 6.2

Compliance with Applicable Law

92

 

 

 

 

 

Section 6.3

Maintenance of Properties

92

 

 

 

 

 

Section 6.4

Accounting Methods and Financial Records

92

 

 

 

 

 

Section 6.5

Insurance

92

 

 

 

 

 

Section 6.6

Payment of Taxes and Claims

93

 

 

 

 

 

Section 6.7

Visits and Inspections

94

 

 

 

 

 

Section 6.8

ERISA

94

 

 

 

 

 

Section 6.9

Lien Perfection

94

 

 

 

 

 

Section 6.10

Location of Collateral

94

 

 

 

 

 

Section 6.11

Protection of Collateral

95

 

 

 

 

 

Section 6.12

Assignments and Records of Accounts

95

 

 

 

 

 

Section 6.13

Administration of Accounts

95

 

 

 

 

 

Section 6.14

Blocked Account Agreements

96

 

 

 

 

 

Section 6.15

Further Assurances

97

 

 

 

 

 

Section 6.16

Environmental Matters

97

 

 

 

 

 

Section 6.17

Formation of Subsidiaries

98

 

 

 

 

 

Section 6.18

Anti-Corruption Laws; Sanctions

98

 

 

 

 

 

Section 6.19

Post-Closing Covenants

99

 

 

 

 

ARTICLE 7

INFORMATION COVENANTS

99

 

2

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 7.1

Monthly and Quarterly Financial Statements and Information

99

 

 

 

 

 

Section 7.2

Annual Financial Statements and Information; Certificate of No Default

100

 

 

 

 

 

Section 7.3

Compliance Certificates

100

 

 

 

 

 

Section 7.4

Access to Accountants

100

 

 

 

 

 

Section 7.5

Additional Reports

101

 

 

 

 

 

Section 7.6

Notice of Litigation and Other Matters

102

 

 

 

 

ARTICLE 8

NEGATIVE COVENANTS

104

 

 

 

 

 

Section 8.1

Funded Debt

104

 

 

 

 

 

Section 8.2

Guaranties

105

 

 

 

 

 

Section 8.3

Liens

105

 

 

 

 

 

Section 8.4

Restricted Payments

105

 

 

 

 

 

Section 8.5

Investments

106

 

 

 

 

 

Section 8.6

Affiliate Transactions

107

 

 

 

 

 

Section 8.7

Liquidation; Change in Ownership, Name, or Year; Disposition or Acquisition of
Assets; Etc.

108

 

 

 

 

 

Section 8.8

Fixed Charge Coverage Ratio

110

 

 

 

 

 

Section 8.9

Sales and Leasebacks

110

 

 

 

 

 

Section 8.10

Amendment and Waiver

110

 

 

 

 

 

Section 8.11

ERISA Liability

110

 

 

 

 

 

Section 8.12

Prepayments

111

 

 

 

 

 

Section 8.13

Conduct of Business

111

 

 

 

 

 

Section 8.14

Inconsistent Agreements

111

 

 

 

 

 

Section 8.15

Life Insurance Policies

111

 

 

 

 

ARTICLE 9

DEFAULT

112

 

 

 

 

 

Section 9.1

Events of Default

112

 

 

 

 

 

Section 9.2

Remedies

115

 

 

 

 

ARTICLE 10

THE ADMINISTRATIVE AGENT

116

 

 

 

 

 

Section 10.1

Appointment and Authorization

116

 

 

 

 

 

Section 10.2

Nature of Duties of the Administrative Agent

117

 

 

 

 

 

Section 10.3

Lack of Reliance on the Administrative Agent

118

 

3

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 10.4

Certain Rights of the Administrative Agent

118

 

 

 

 

 

Section 10.5

Reliance by the Administrative Agent

118

 

 

 

 

 

Section 10.6

The Administrative Agent in its Individual Capacity

119

 

 

 

 

 

Section 10.7

Successor Administrative Agent

119

 

 

 

 

 

Section 10.8

Withholding Tax

120

 

 

 

 

 

Section 10.9

The Administrative Agent May File Proofs of Claim

120

 

 

 

 

 

Section 10.10

Authorization to Execute Other Loan Documents

121

 

 

 

 

 

Section 10.11

Collateral and Guaranty Matters

121

 

 

 

 

 

Section 10.12

Lead Arrangers

123

 

 

 

 

 

Section 10.13

Right to Realize on Collateral and Enforce Guarantee

123

 

 

 

 

 

Section 10.14

Secured Bank Products Obligations

123

 

 

 

 

ARTICLE 11

MISCELLANEOUS

123

 

 

 

 

 

Section 11.1

Notices

123

 

 

 

 

 

Section 11.2

Expenses; Indemnification

125

 

 

 

 

 

Section 11.3

Waivers

128

 

 

 

 

 

Section 11.4

Set-Off

128

 

 

 

 

 

Section 11.5

Assignment

129

 

 

 

 

 

Section 11.6

Counterparts

131

 

 

 

 

 

Section 11.7

Governing Law

131

 

 

 

 

 

Section 11.8

Severability

131

 

 

 

 

 

Section 11.9

Headings

131

 

 

 

 

 

Section 11.10

Source of Funds

131

 

 

 

 

 

Section 11.11

Entire Agreement

132

 

 

 

 

 

Section 11.12

Amendments and Waivers

132

 

 

 

 

 

Section 11.13

Other Relationships

134

 

 

 

 

 

Section 11.14

Pronouns

134

 

 

 

 

 

Section 11.15

Disclosure

134

 

 

 

 

 

Section 11.16

Replacement of Lender

134

 

 

 

 

 

Section 11.17

Confidentiality

135

 

 

 

 

 

Section 11.18

Revival and Reinstatement of Obligations

135

 

4

--------------------------------------------------------------------------------


 

 

 

TABLE OF CONTENTS

 

 

 

(continued)

 

 

 

 

Page

 

 

 

 

 

Section 11.19

Survival

135

 

 

 

 

 

Section 11.20

Amendment and Restatement

135

 

 

 

 

 

Section 11.21

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

136

 

 

 

 

 

Section 11.22

Qualified ECP Keepwell

137

 

 

 

 

ARTICLE 12

YIELD PROTECTION AND TAXES

137

 

 

 

 

 

Section 12.1

Interest Rate Basis Determination

137

 

 

 

 

 

Section 12.2

Illegality

138

 

 

 

 

 

Section 12.3

Increased Costs

138

 

 

 

 

 

Section 12.4

Effect On Other Advances

139

 

 

 

 

 

Section 12.5

Capital Adequacy

139

 

 

 

 

 

Section 12.6

Taxes

140

 

 

 

 

ARTICLE 13

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

144

 

 

 

 

 

Section 13.1

Jurisdiction and Service of Process

144

 

 

 

 

 

Section 13.2

Consent to Venue

145

 

 

 

 

 

Section 13.3

Waiver of Jury Trial

145

 

 

 

 

 

Section 13.4

The Administrative Borrower

145

 

 

 

 

 

Section 13.5

All Obligations to Constitute Joint and Several Obligations

146

 

5

--------------------------------------------------------------------------------


 

 

 

INDEX

 

 

 

 

Page

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

 

Exhibit B

-

Form of Assignment and Acceptance

 

Exhibit C

-

Form of Borrowing Base Certificate

 

Exhibit D-1

-

Form of Collateral Access Agreement — Landlord

 

Exhibit D-2

-

Form of Collateral Access Agreement — Bailee

 

Exhibit E

-

Form of Compliance Certificate

 

Exhibit F

-

Form of Notice of Conversion/Continuation

 

Exhibit G

-

Form of Request for Advance

 

Exhibit H

-

Form of Request for Issuance of Letter of Credit

 

Exhibit I

-

Form of Revolving Loan Note

 

Exhibit J

-

Form of Guaranty Supplement

 

Exhibit K

-

Form of Notice of Requested Commitment Increase

 

Exhibit L

-

Form of Daily Letter of Credit Report

 

Exhibit M

-

Form of Issuing Bank Joinder Agreement

 

Exhibit N

-

Form of Use Agreement

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1(a)

-

Commitment Ratios

 

Schedule 1(b)

-

Liens

 

Schedule 1(c)

-

Excluded Subsidiaries

 

Schedule 1(d)

 

Life Insurance Policies

 

Schedule L-1

-

Existing Letters of Credit

 

Schedule 5.1(c)-1

-

Subsidiaries

 

Schedule 5.1(c)-2

-

Partnerships/Joint Ventures

 

Schedule 5.1(d)

-

Outstanding Capital Stock Ownership

 

Schedule 5.1(h)

-

Material Contracts

 

Schedule 5.1(i)

-

Labor Matters

 

Schedule 5.1(j)

-

Taxes

 

Schedule 5.1(m)

-

Litigation

 

Schedule 5.1(o)

-

Intellectual Property; Licenses and Certifications

 

Schedule 5.1(t)

-

Insurance

 

Schedule 5.1(u)-1

-

Leased Real Property

 

Schedule 5.1(u)-2

-

Owned Real Property

 

Schedule 5.1(v)

-

Environmental Matters

 

Schedule 5.1(w)

-

Change of Name

 

Schedule 5.1(z)

-

License Agreements

 

Schedule 6.10

-

Location of Collateral

 

Schedule 6.14

-

Bank and Investment Accounts

 

Schedule 6.19

-

Post-Closing Covenants

 

Schedule 8.1

-

Funded Debt as of the Agreement Date

 

Schedule 8.5

-

Investments/Guaranties as of the Agreement Date

 

Schedule 8.6

-

Affiliate Transactions

 

 

6

--------------------------------------------------------------------------------


 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 24, 2016, is
made by and among OXFORD INDUSTRIES, INC., a Georgia corporation (“Parent”),
TOMMY BAHAMA GROUP, INC., a Delaware corporation (“TBG”; together with Parent,
each referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), the Persons party hereto from time to time as Guarantors, the
financial institutions party hereto from time to time as Lenders, the financial
institutions party hereto from time to time as the Issuing Banks, and SUNTRUST
BANK, as the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the financial institutions party thereto
from time to time as Lenders (as defined in the Existing Credit Agreement (as
defined below)) and the Administrative Agent are parties to that certain Third
Amended and Restated Credit Agreement, dated as of June 14, 2012 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Existing Credit Agreement, the Borrowers and
certain of their subsidiaries executed and delivered the Security Documents (as
defined in the Existing Credit Agreement) in favor of the Administrative Agent
to secure the payment and performance of the Obligations (as defined under the
Existing Credit Agreement);

 

WHEREAS, each Borrower Party (as defined herein) acknowledges and agrees that
the security interests and Liens (as defined in the Existing Credit Agreement)
granted to the Administrative Agent pursuant to the Existing Credit Agreement
and the other Security Documents (as defined in the Existing Credit Agreement),
shall remain outstanding and in full force and effect, without interruption or
impairment of any kind, in accordance with the Existing Credit Agreement, and
shall continue to secure the Obligations (as defined herein);

 

WHEREAS, each Borrower Party acknowledges and agrees that (a) the Obligations
(as defined herein) represent, among other things, the amendment, restatement,
renewal, extension, consolidation and modification of the Obligations (as
defined in the Existing Credit Agreement) arising in connection with the
Existing Credit Agreement and other Loan Documents (as defined in the Existing
Credit Agreement) executed in connection therewith; (b) the Borrower Parties
intend that the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement) executed in connection therewith and
the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith, as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations hereunder; (c) all Liens
(as defined in the Existing Credit Agreement) evidenced by the Loan Documents
(as defined in the Existing Credit Agreement) executed in connection therewith
are hereby ratified, confirmed and continued except to the extent such Loan
Documents are amended, restated, supplemented, terminated, released, satisfied
or otherwise modified in connection with this Agreement; and (d) the Loan
Documents (as defined herein) are intended to restate, renew, extend,
consolidate, amend and

 

1

--------------------------------------------------------------------------------


 

modify the Existing Credit Agreement and the other Loan Documents (as defined in
the Existing Credit Agreement) executed in connection therewith;

 

WHEREAS, each party hereto intends that (a) the provisions of the Existing
Credit Agreement are hereby superseded and replaced by the provisions hereof;
(b) the Revolving Loan Notes (as defined herein) restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(c) by entering into and performing their respective obligations hereunder, this
transaction shall not constitute a novation or an accord and satisfaction;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

 

ARTICLE 1

 

DEFINITIONS, ACCOUNTING PRINCIPLES AND
OTHER INTERPRETIVE MATTERS

 

Section 1.1            Definitions.  For the purposes of this Agreement:

 

“Account Debtor” shall mean any Person who is obligated to make payments in
respect of an Account.

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC, of
each Borrower Party whether now existing or hereafter created or arising,
including, without limitation, (a) all accounts receivable, other receivables,
book debts and other forms of obligations (other than forms of obligations
evidenced by chattel paper (as defined in the UCC) or instruments (as defined in
the UCC)) (including any such obligations that may be characterized as an
account or contract right under the UCC), (b) all of each Borrower Party’s
rights in, to and under all purchase orders or receipts for goods or services,
(c) all of each Borrower Party’s rights to any goods represented by any of the
foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
(d) all rights to payment due to a Borrower Party for property sold, leased,
licensed, assigned or otherwise disposed of, for a policy of insurance issued or
to be issued, for a secondary obligation incurred or to be incurred, for energy
provided or to be provided, for the use or hire of a vessel under a charter or
other contract, arising out of the use of a credit card or charge card, or for
services rendered or to be rendered by such Borrower Party or in connection with
any other transaction (whether or not yet earned by performance on the part of
such Borrower Party), (e) all health care insurance receivables and (f) all
collateral security of any kind, given by any Account Debtor or any other Person
with respect to any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

“ACH Transactions” shall mean any cash management or related services for the
automated clearinghouse transfer of funds by any Lender (or any Affiliate of any
Lender) for the account of the Borrower Parties pursuant to agreement or
overdrafts.

 

“Activation Event” shall have the meaning specified in Section 6.14(a).

 

“Activation Notice” shall have the meaning specified in Section 6.14(a).

 

“Administrative Agent” shall mean SunTrust Bank, acting as administrative agent
for the Lender Group, and any successor Administrative Agent appointed pursuant
to Section 10.7.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at SunTrust Bank, Mail Code GA-ATL-1981, 3333 Peachtree Road, 4th
Floor-East Tower, Atlanta, Georgia 30326, Attention:  Asset Manager — Oxford
Industries, Inc., or such other office as may be designated by the
Administrative Agent pursuant to the provisions of Section 11.1.

 

“Administrative Borrower” shall have the meaning specified in Section 13.4.

 

“Administrative Questionnaire” shall mean a questionnaire substantially in the
form of Exhibit A.

 

“Advance” or “Advances” shall mean amounts of the Loans advanced by the Lenders
to, or on behalf of, the Borrowers pursuant to Section 2.2 on the occasion of
any borrowing and shall include, without limitation, all Agent Advances and
Swing Loans.

 

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or that is a director, officer, manager or partner of
such Person.  For purposes of this definition, “control”, when used with respect
to any Person, shall mean the direct or indirect beneficial ownership of more
than twenty percent (20%) of the outstanding Equity Interests of such Person. 
For purposes of this definition, “officer,” when used with respect to any
Person, shall mean its president, any vice president of such Person in charge of
a principal business unit, division or function (such as sales, administration
or finance) and any other Person who performs policy making functions for such
Person.

 

“Agent Advances” shall have the meaning specified in Section 2.1(e).

 

“Aggregate Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the unutilized Revolving Loan Commitment plus
Loans (other than Swing Loans and Agent Advances) outstanding plus participation
interests in Letter of Credit Obligations, Swing Loans and Agent Advances
outstanding of such Lender, divided by (b) the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances of all Lenders, which, as of the Agreement Date, are
set forth (together with Dollar amounts of the Revolving Loan Commitments) on
Schedule 1(a).

 

3

--------------------------------------------------------------------------------


 

“Aggregate Letter of Credit Commitment” shall mean the several obligations of
the Issuing Banks to issue (or arrange with a Foreign Issuer for the issuance
of) Letters of Credit for the account of any Borrower Party from time to time in
an aggregate face amount not to exceed $235,000,000 pursuant to the terms of
this Agreement; provided, however, the aggregate face amount of all outstanding
Standby Letters of Credit (including any Existing Letters of Credit that are
Standby Letters of Credit) shall not at any time exceed $40,000,000.

 

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate principal amount of all Swing Loans then
outstanding, plus (c) the aggregate principal amount of all Agent Advances then
outstanding, plus (d) the aggregate principal amount of all Letter of Credit
Obligations then outstanding.

 

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement,
together with all Exhibits and Schedules hereto.

 

“Agreement Date” shall mean the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower Party or Subsidiary of a Borrower Party
from time to time concerning or relating to bribery or corruption.

 

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable, whether by law or by virtue of contract, to
such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

 

“Applicable Margin” shall mean that per annum rate of interest determined as
follows:  with respect to each Advance and issuance of Letters of Credit, the
applicable margin shall be (a) from the Agreement Date through (and including)
the date two (2) Business Days after the delivery of the Borrowing Base
Certificate required pursuant to Section 7.5(a) for the period ending on
July 30, 2016, (i) for Eurodollar Advances, 1.25% plus the Incremental Facility
Yield Adjustment, if any, (ii) for Base Rate Advances, 0.25% plus the
Incremental Facility Yield Adjustment, if any, (iii) for Standby Letters of
Credit, 1.25% plus the Incremental Facility Yield Adjustment, if any, and
(iv) for Documentary Letters of Credit, 0.50% plus the Incremental Facility
Yield Adjustment, if any, and (b) thereafter, the applicable margin determined
by the Administrative Agent based upon the Average Excess Availability for the
fiscal quarter most recently ended (with respect to which the Borrowing Base
Certificate referred to below is delivered), effective as of the third Business
Day after the Borrowing Base Certificate referred to in Section 7.5(a) is
delivered by Parent to the Administrative Agent for such fiscal quarter most
recently ended, expressed as a per annum rate of interest as follows:

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

Applicable Margin

 

Letter of Credit Fee

 

Level

 

Average Excess
Availability

 

Eurodollar
Advances

 

Base Rate
Advances

 

Standby
Letters of
Credit

 

Documentary
Letters of
Credit

 

I

 

Less than 50% of the amount of the Revolving Loan Commitment then in effect

 

1.50

%

0.50

%

1.50

%

0.75

%

II

 

Greater than or equal to 50% of the amount of the Revolving Loan Commitment then
in effect

 

1.25

%

0.25

%

1.25

%

0.50

%

 

; provided, that each per annum rate of interest set forth above shall be
increased by the Incremental Facility Yield Adjustment, if any.

 

In the event that Parent fails to timely provide the Borrowing Base Certificate
referred to above in accordance with the terms of Section 7.5(a), and without
prejudice to any additional rights under Section 9.2, as of the second Business
Day after delivery of such Borrowing Base Certificate was due until the date two
(2) Business Days following the date such Borrowing Base Certificate was
delivered, the applicable margin shall be the highest pricing level (i.e. Level
I).  In the event that the information contained in any Borrowing Base
Certificate referred to above is shown to be inaccurate, and such inaccuracy, if
corrected, would have led to the application of a higher interest rate for any
period (an “Applicable Period”) than the applicable margin actually applied for
such Applicable Period, then (i) Borrowers shall immediately deliver to the
Administrative Agent a correct Borrowing Base Certificate for such Applicable
Period, (ii) such higher applicable margin shall be deemed to have been in
effect for such Applicable Period, and (iii) the Borrowers shall immediately
deliver to the Administrative Agent full payment in respect of the accrued
additional interest on the Loans and Letters of Credit as a result of such
increased applicable margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.11 (it
being understood that nothing contained in this paragraph shall limit the rights
of the Administrative Agent and the other Lenders to exercise their rights under
Section 2.3(b) or Section 9.2).

 

“Approved Freight Handler” shall mean any Freight Handler that has delivered a
Lien Acknowledgement Agreement in favor of the Administrative Agent (including,
without limitation, any Freight Handler that has delivered a Lien
Acknowledgement Agreement in connection with the Existing Credit Agreement), so
long as such Lien Acknowledgement remains in full force and effect and the
Administrative Agent has not received any notice of termination with respect
thereto.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity that administers or
manages a Lender.

 

“ASC 840-40 Capital Lease Obligations” shall mean obligations that are
classified as “Capital Lease Obligations” under GAAP due to the application of
ASC 840-40, and that, but for such regulation, would not constitute Capital
Lease Obligations.

 

5

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean that certain form of Assignment and
Acceptance attached hereto as Exhibit B, pursuant to which each Lender may, as
further provided in Section 11.5, sell a portion of its Loans or Revolving Loan
Commitment.

 

“Authorized Signatory” shall mean, with respect to any Borrower Party, such
senior personnel of such Borrower Party as may be duly authorized and designated
in writing to the Administrative Agent by such Borrower Party to execute
documents, agreements, and instruments on behalf of such Borrower Party.

 

“Availability” shall mean, as of any date of determination an amount equal to
the lesser of (a) the Revolving Loan Commitment on such date and (b) the
Borrowing Base as most recently reported by the Borrower Parties on or prior to
such date of determination.

 

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the Aggregate Letter of Credit Commitment at
such time less the aggregate amount of all Letter of Credit Obligations then
outstanding and (b) Excess Availability at such time.

 

“Average Excess Availability” shall mean, as of any date of determination with
respect to any period, the sum of daily Excess Availability on each day during
the applicable period, divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Reserves” shall mean all reserves that the Administrative Agent,
from time to time, establishes in its Permitted Discretion for Bank Products
then provided or outstanding.

 

“Bank Products” shall mean any one or more of the following types of services or
facilities extended to the Borrower Parties by a Person who at the time such
services or facilities were extended was a Lender (or any Affiliate of a Lender)
and as to which the Administrative Borrower and the Lender (or Affiliate
thereof) providing such services or facilities has designated in a written
notice to the Administrative Agent that such services or facilities shall be
“Bank Products” under this Agreement (and such notice has not been subsequently
revoked by the Administrative Borrower and the Lender (or Affiliate thereof)
providing such services or facilities): (a) any treasury or other cash
management services, including (i) deposit account, (ii) automated clearing
house (ACH) origination and other funds transfer, (iii) depository (including
cash vault and check deposit), (iv) zero balance accounts and sweep, controlled
disbursement and other ACH Transactions, (v) return items processing,
(vi) controlled disbursement, (vii) positive pay, (viii) lockbox, (ix) account
reconciliation and information reporting, (x) payables outsourcing, (xi) payroll
processing, and (xii) supply chain finance services (including, without
limitation, trade payable services and supplier accounts receivable services),
(b) card services,

 

6

--------------------------------------------------------------------------------


 

including (i) credit card (including purchasing card and commercial card),
(ii) prepaid card, including payroll, stored value and gift cards,
(iii) merchant services processing, and (iv) debit card services, (c) Lender
Hedge Agreements and (d) Lender Commodity Hedge Agreements.

 

“Bank Products Documents” shall mean all agreements entered into from time to
time by the Borrower Parties in connection with any of the Bank Products and
shall include the Lender Hedge Agreements and the Lender Commodity Hedge
Agreements.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

 

“Base Rate” shall mean the higher of (i) the rate which the Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds Rate, as in effect from time to time, plus one-half
of one percent (1/2%) per annum or (iii) the Eurodollar Rate determined on a
daily basis for a period of one (1) month plus 1.00% (any changes in such rates
to be effective as of the date of any change in such rate). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate of interest actually charged to any customer
of the Administrative Agent.  The Administrative Agent may make commercial loans
or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate.

 

“Base Rate Advance” shall mean an Advance which the Borrowers request to be made
as a Base Rate Advance or which is converted to a Base Rate Advance, in
accordance with the provisions of Section 2.2(b).

 

“Blocked Account” shall have the meaning specified in Section 6.14(b).

 

“Blocked Account Agreement” shall mean any agreement executed by a depository
bank or securities intermediary and the Administrative Agent, for the benefit of
the Lender Group, and acknowledged and agreed to by the applicable Borrower
Party, in form acceptable to the Administrative Agent in its sole discretion,
including, without limitation, all Blocked Account Agreements entered into prior
to the Agreement Date.

 

“Borrower” and “Borrowers” shall have the meanings specified in the preamble.

 

“Borrower Parties” shall mean, collectively, the Borrowers and the Guarantors;
and “Borrower Party” shall mean any one of the foregoing Borrower Parties.

 

“Borrowing Base” shall mean, at any particular time, the sum of:

 

(a)           90% of Eligible Credit Card Receivables; plus

 

(b)           85% of Eligible Accounts; plus

 

(c)           90% of the appraised NOLV of Eligible Domestic Inventory (other
than Eligible Canadian Inventory); plus

 

7

--------------------------------------------------------------------------------


 

(d)           an amount equal to the lesser of (i) $15,000,000 or (ii) 90% of
the appraised NOLV of Eligible Canadian Inventory; plus

 

(e)           an amount equal to the lesser of (i) the In-Transit Inventory
Limit or (ii) 90% of the appraised NOLV of Eligible In-Transit Inventory; plus

 

(f)            an amount equal to the lesser of (i) $65,000,000 or (ii) 90% of
the amount of Eligible L/C Inventory; plus

 

(g)           an amount equal to the lesser of (i) the greater of (x) 30% of
Availability and (y) $90,000,000 or (ii) 50% of the appraised NOLV of Eligible
Trademarks; plus

 

(h)           95% of the CSV of Eligible Life Insurance Policies, plus

 

(i)            100% of Qualified Cash; minus

 

(j)            any Reserves.

 

The Borrowers and the Administrative Agent may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
organized under the laws of Canada or any province thereof (excluding the
Province of Quebec) that becomes a Borrower Party in accordance with the terms
of Section 6.17 and to include in the Borrowing Base comparable assets and asset
classes of such Foreign Subsidiary organized under the laws of Canada or any
province thereof (excluding the Province of Quebec)) and the Borrowers, the
Administrative Agent and the Majority Lenders may amend this definition of
Borrowing Base (including any defined terms used, directly or indirectly, in
this definition of Borrowing Base) to take into account any Foreign Subsidiary
that becomes a Borrower Party in accordance with the terms of Section 6.17 and
to include in the Borrowing Base comparable assets and asset classes of such
Foreign Subsidiary); provided, however, in each case, such assets shall not be
included in the Borrowing Base calculation until the Administrative Agent
receives satisfactory field exams and appraisals with respect to such assets;
provided, further, in no event shall (i) the advances rates contained in the
definition of Borrowing Base be increased with respect to any comparable assets
or asset classes or (ii) the eligibility criteria contained in the definition of
Borrowing Base (or any definition used directly or indirectly therein) be any
less restrictive, taken as a whole, than the eligibility criteria applicable to
comparable assets or asset classes of the Borrower Parties organized under the
laws of Canada or any province thereof (excluding the Province of Quebec) or the
United States as in effect on the Agreement Date; provided, further, no assets
of any Foreign Subsidiary (other than Subsidiaries organized under the laws of
Canada or any province thereof (other than the Province of Quebec) shall be
included in the Borrowing Base if any Lender has provided written notice to the
Borrowers and the Administrative Agent that the inclusion thereof (or the
inclusion of such Foreign Subsidiary as a Guarantor) requires any Lender to
obtain any license, approval or consent of any Governmental Authority that has
not already been obtained.

 

“Borrowing Base Certificate” shall mean a certificate of an Authorized Signatory
of the Administrative Borrower substantially in the form of Exhibit C.

 

8

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day excluding Saturday, Sunday and any day which
is a legal holiday under the laws of the State of Georgia or is a day on which
banking institutions located in such state are closed; provided, however, that
when used with reference to a Eurodollar Advance (including the making,
continuing, prepaying or repaying of any Eurodollar Advance), the term “Business
Day” shall also exclude any day in which banks are not open for dealings in
deposits of Dollars on the London interbank market.

 

“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower Parties and their Subsidiaries, the aggregate of all expenditures
made by the Borrower Parties and their Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of Parent, including, without
limitation, Capitalized Lease Obligations of the Borrower Parties and their
Subsidiaries, but, for the avoidance of doubt, excluding ASC 840-40 Capital
Lease Obligations.

 

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP, other
than ASC 840-40 Capital Lease Obligations.

 

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the US and its agencies maturing within three hundred sixty-five (365) days
of the date of purchase, (b) commercial paper issued by corporations, each of
which shall have a consolidated net worth of at least $500,000,000, which
commercial paper will mature within one hundred eighty (180) days from the date
of the original issue thereof and is rated “P-1” or better by Moody’s or “A-1”
or better by S&P, (c) demand deposits and certificates of deposit and time
deposits maturing within three hundred sixty-five (365) days of the date of
purchase and issued by or maintained with a US national or state bank having
deposits totaling more than $500,000,000, and whose short-term debt is rated
“P-1” or better by Moody’s or “A-1” or better by S&P, (d) up to $100,000 per
institution and up to $1,000,000 in the aggregate in (i) short-term obligations
issued by any local commercial bank or trust company located in those areas
where the Borrower conducts its business, whose deposits are insured by the
Federal Deposit Insurance Corporation, or (ii) commercial bank-insured money
market funds, or any combination of the types of investments described in this
clause (d), and (e) overnight investments with such financial institutions
having a short term deposit rating of “P-1” or better by Moody’s, or “A-1” or
better by S&P.

 

“Cash Management Bank” shall have the meaning specified in Section 6.14(a).

 

“Cash Management Services” shall mean any services provided from time to time by
a Person who at the time such services or facilities were extended was a Lender
(or an Affiliate of any Lender) to any Borrower Party in connection with
operating, collections, payroll or other depository or disbursement accounts,
including automatic clearinghouse, controlled disbursement, depository, electric
funds transfer, information reporting, lockbox, stop payment, overdraft and/or
wire transfer services.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

9

--------------------------------------------------------------------------------


 

“CFC Holdco” means any Subsidiary that is a US Person all or substantially all
of the assets of which consist of Equity Interests of one or more CFCs
(excluding, for purposes of this assets determination, any indebtedness of such
CFCs).

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of Parent to any person or “group” (within the meaning of the SEA); (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any person or “group” (within the meaning of the SEA) of thirty-five percent
(35%) or more of the outstanding shares of the voting Equity Interests of
Parent; (c) as of any date a majority of the board of directors of Parent
consists (other than vacant seats) of individuals who were not either
(i) directors of Parent as of the Agreement Date, (ii) selected or nominated to
become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i), or (iii) selected or nominated
to become directors by the board of directors of Parent of which a majority
consisted of individuals described in clause (i) and individuals described in
clause (ii); or (d) Parent shall cease to own and control, directly or
indirectly, 100% of the outstanding Equity Interests of TBG.

 

“Change in Law” shall mean the occurrence, after the Agreement Date or, in the
case of an assignee of a Lender (other than an Affiliate of an existing Lender),
after the date on which such assignee becomes a party to this Agreement and, in
the case of a Participant (other than an Affiliate of an existing Lender), after
the date on which it acquires its participation, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, to the extent not prohibited by
Applicable Law, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all property pledged as collateral security for the
Obligations pursuant to the Security Documents or otherwise, and all other
property of any Borrower Party that is now or hereafter in the possession or
control of any member of the Lender Group, or on which any member of the Lender
Group has been granted a Lien.

 

“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lender Group, substantially in
the form of Exhibit D-1 or Exhibit D-2 or otherwise in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain

 

10

--------------------------------------------------------------------------------


 

other rights or interests such Person may hold in regard to the property of any
of the Borrower Parties and providing the Administrative Agent access to its
Collateral.

 

“Commitment Increase” shall have the meaning specified in Section 2.17(a)(i).

 

“Commitment Increase Cap” shall have the meaning specified in
Section 2.17(a)(i).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedge Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreements or arrangements dealing with commodity prices.

 

“Compliance Certificate” shall mean a certificate executed by an Authorized
Signatory of the Administrative Borrower substantially in the form of Exhibit E.

 

“Confidential Information” shall have the meaning specified in Section 11.17.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Disbursement Account” shall have the meaning specified in
Section 2.2(f).

 

“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Copyright Security
Agreements entered into prior to the Agreement Date.

 

“Credit Card Issuer” shall mean any Person (other than a Borrower Party) who
issues or whose members issue credit cards, including without limitation,
MasterCard or VISA bank credit or debit cards or other bank credit or debit
cards issued through MasterCard International, Inc., Visa, U.S.A., Inc. or Visa
International and American Express, Discover, Diners Club, Carte Blanche and
other non-bank credit or debit cards, including, without limitation, credit or
debit cards issued by or through American Express Travel Related Services
Company, Inc., Novus Services, Inc., or any proprietary card issuer reasonably
acceptable to the Administrative Agent.

 

“Credit Card Receivables” shall mean each Account together with all income,
payments and proceeds thereof, owed by a Credit Card Issuer or Credit Card
Processor to a Borrower Party resulting from charges by a customer of a Borrower
Party on credit or debit cards issued or processed by such Credit Card Issuer or
Credit Card Processor in connection with the sale of goods by a Borrower Party,
or services performed by a Borrower Party, in each case in the ordinary course
of its business.

 

11

--------------------------------------------------------------------------------


 

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower Party’s sales transactions involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

 

“CSV” means, on each date of determination, the amount, as determined for each
Eligible Life Insurance Policy, equal to the cash surrender value of such
Eligible Life Insurance Policy.

 

“Customer Dispute” shall mean all instances in which (a) a customer of a
Borrower has rejected or returned the goods and such return or rejection has not
been accepted by such Borrower as a valid return or rejection, or (b) a customer
of a Borrower has otherwise affirmatively asserted grounds for nonpayment of an
Account, including, without limitation, any repossession of goods by such
Borrower, or any claim by an Account Debtor of total or partial failure of
delivery, set-off, counterclaim, or breach of warranty.

 

“Date of Issue” shall mean the date on which an Issuing Bank issues (or, at the
direction of an Issuing Bank, a Foreign Issuer issues) a Letter of Credit
pursuant to Section 2.15.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any Event of Default, and any of the events specified in
Section 9.1 regardless of whether there shall have occurred any passage of time
or giving of notice (or both) that would be necessary in order to constitute
such event an Event of Default.

 

“Default Rate” shall mean a simple per annum interest rate equal to, (a) with
respect to all outstanding principal, the sum of (i) the applicable Interest
Rate Basis, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2.00%), and (b) with respect to all other Obligations (other than Obligations
from Bank Products), the sum of (i) the Base Rate, plus (ii) the Applicable
Margin applicable to Base Rate Advances plus (iii) two percent (2.00%);
provided, however, that (y) as to any Eurodollar Advance outstanding on the date
that the Default Rate becomes applicable, the Default Rate shall be based on the
then applicable Eurodollar Rate until the end of the current Eurodollar Advance
Period and thereafter the Default Rate shall be based on the Base Rate as in
effect from time to time and (z) as to any Base Rate Advance outstanding on the
date that the Default Rate becomes applicable, the Default Rate shall be based
on the Base Rate as in effect from time to time.

 

“Defaulting Lender” shall mean, subject to Section 2.18(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Administrative
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swing

 

12

--------------------------------------------------------------------------------


 

Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Loans)
within two (2) Business Days of the date when due, (b) has notified the
Administrative Borrower, the Administrative Agent or any Issuing Bank or Swing
Bank in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Administrative
Borrower, to confirm in writing to the Administrative Agent and the
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(c)) upon delivery of written notice
of such determination to the Borrowers, each Issuing Bank, each Swing Bank and
each Lender.

 

“Dilution” shall mean, as of any date of determination, a percentage, based upon
the experience of the immediately prior twelve month period, that is the result
of dividing the Dollar amount of (a) bad debt write downs, discounts,
advertising allowances, credits or other dilutive items with respect to each
Borrower Party’s Accounts during such period, by (b) each Borrower Party’s
billings with respect to Accounts during such period.

 

“Dilution Reserve” shall mean, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by the amount
which Dilution is in excess of five percent (5.00%), rounded down to the nearest
one-tenth of a percentage point (0.10%).

 

“Disbursement Account” shall mean account number 8800828975 maintained at
SunTrust Bank, or as otherwise designated to the Administrative Agent by the
Administrative Borrower.

 

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of any Borrower Party.

 

13

--------------------------------------------------------------------------------


 

“Documentary Letter of Credit” shall mean a documentary Letter of Credit issued
in respect of the purchase of goods or services by any Borrower Party in the
ordinary course of its business.

 

“Dollars” or”$” shall mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary of a Borrower that is organized
and existing under the laws of the US or any state or commonwealth thereof or
under the laws of the District of Columbia, but shall not include any CFC
Holdco.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EBITDA” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to (a) EBITDAR for such period minus (b) to the
extent added in determining EBITDAR for such period, Rent Expense for such
period.

 

“EBITDAR” shall mean, with respect to the Borrowers and their Subsidiaries for
any period, an amount equal to the sum of (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income for such period,
(i) Interest Expense, (ii) income tax expense, (iii) Rent Expense, (iv) loss
from extraordinary items, (v) depreciation and amortization expense and
(vi) non-cash items related to (1) LIFO charges, (2) purchase accounting items
and (3) loss on debt extinguishment, in each case, determined on a consolidated
basis in accordance with GAAP in each case for such period; provided, however,
that if any such calculation includes any period in which an acquisition or sale
of a Person or all or substantially all of the assets of a Person occurred, then
such calculation shall be made on a Pro Forma Basis.

 

“Eligible Accounts” shall mean, at any particular date, all Accounts of the
Borrower Parties that the Administrative Agent, in the exercise of its Permitted
Discretion, determines to be Eligible Accounts; provided, however, that, without
limiting the right of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not include any of the following
Accounts:

 

(a)                                 Accounts with respect to which more than one
hundred twenty (120) days have elapsed since the original invoice therefor or
sixty (60) days since the due date of the original invoice;

 

14

--------------------------------------------------------------------------------


 

(b)                                 Accounts with respect to which any of the
representations, warranties, covenants and agreements contained in Section 5.2
are not or have ceased to be complete and correct or have been breached;

 

(c)                                  Accounts with respect to which, in whole or
in part, a check, promissory note, draft, trade acceptance or other instrument
for the payment of money has been received, presented for payment and returned
uncollected for any reason, unless the Account Debtor subsequently honors such
check, note, draft, acceptance or instrument or pays such Account or part
thereof paid therewith;

 

(d)                                 Accounts as to which the Borrower Party has
not performed, as of the applicable date of calculation, all of its obligations
then required to have been performed, including, without limitation, the
delivery of merchandise or rendition of services applicable to such Accounts;

 

(e)                                  Accounts as to which any one or more of the
following events has occurred with respect to the Account Debtor on such
Accounts: death or judicial declaration of incompetency of such Account Debtor
who is an individual; the filing by or against such Account Debtor of a request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as a bankrupt, winding-up, or other relief under the bankruptcy,
insolvency, or similar laws of the US, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by such Account Debtor for the benefit of creditors; the appointment
of a receiver or trustee for such Account Debtor or for any of the assets of
such Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in Bankruptcy Code; the institution by
or against such Account Debtor of any other type of Insolvency Proceeding (under
the bankruptcy laws of the US or otherwise) or of any formal or informal
proceeding for the dissolution or liquidation of, settlement of claims against,
or winding up of affairs of, such Account Debtor; the sale, assignment, or
transfer of all or substantially all of the assets of such Account Debtor unless
the obligations of such Account Debtor in respect of the Accounts are assumed by
and assigned to such purchaser or transferee; the nonpayment generally by such
Account Debtor of its debts as they become due; or the cessation of the business
of such Account Debtor as a going concern; provided, however, that the foregoing
shall not include post-petition Accounts of an Account Debtor to the extent that
(i) such Accounts constitute Accounts of such Account Debtor as a
“debtor-in-possession” and (ii) such Accounts have been approved by the
Administrative Agent in its Permitted Discretion;

 

(f)                                   Accounts of an Account Debtor for whom
fifty percent (50%) or more of the aggregate Dollar amount of such Account
Debtor’s outstanding Accounts are classified as ineligible under the criteria
set forth in clause (a) hereof;

 

(g)                                  Accounts which represent the remaining
obligations for partially paid invoices, unless the partial payments on such
Accounts constitute deposits and other prepayments required by the Borrower
Party as a condition to production of the goods which are the subject of such
Accounts;

 

15

--------------------------------------------------------------------------------


 

(h)                                 Accounts owed by an Account Debtor which:
(i)(A) does not maintain its chief executive office or have a material presence
in the US or in Canada and (B) is not organized under the laws of the US or any
state or territory thereof or of Canada or any province thereof; (ii) is the
government of any foreign country or sovereign state, or of any state,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Accounts are secured or payable by a letter of credit or
acceptance, or insured under foreign credit insurance in each case, on terms and
conditions satisfactory to the Administrative Agent in its Permitted Discretion;
or (iii) is a Sanctioned Person or Sanctioned Country;

 

(i)                                     Accounts owed by an Account Debtor which
is an Affiliate or employee of any Borrower Party;

 

(j)                                    Accounts which are owed by an Account
Debtor to which the Borrower Party is indebted in any way, or which are subject
to any right of setoff by the Account Debtor, including, without limitation, for
co-op advertising, rebates, incentives and promotions, to the extent of such
indebtedness or right of setoff and without duplication of any such indebtedness
or right of setoff accounted for in the calculation of Dilution;

 

(k)                                 Accounts which are subject to any Customer
Dispute, but only to the extent of the amount in dispute;

 

(l)                                     Accounts which are owed by the
government of the US, or any department, agency, public corporation, or other
instrumentality thereof (excluding Accounts owed by the Army & Air Force
Exchange Service (“AAFES”), owed by The Navy Exchange Service Command (“NESC”),
or owed by the Marine Corps Community Service (“MCCS”) to the extent such AAFES
Accounts, NESC Accounts, or MCCS Accounts do not exceed $3,000,000), unless all
required procedures for the effective collateral assignment of the Accounts
under the Federal Assignment of Claims Act of 1940 have been complied with to
the Administrative Agent’s reasonable satisfaction with respect to such
Accounts;

 

(m)                             Accounts which are owed by any state,
municipality, territory or other political subdivision of the US, or any
department, agency, public corporation, or other instrumentality thereof and as
to which the Administrative Agent determines in its Permitted Discretion that
the Administrative Agent’s security interest therein is not or cannot be
perfected or cannot be enforced against the applicable Account Debtor;

 

(n)                                 Accounts which represent third-party leasing
transactions;

 

(o)                                 Accounts which represent sales on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment
or other repurchase or return basis;

 

(p)                                 Accounts which represent any contractual
obligation, based on a percentage of sales or otherwise, that must be collected
from the Account Debtor and paid by the Borrower Party to a third party as a
“pass-through” item, but only to the extent of the amount of such pass-through;

 

16

--------------------------------------------------------------------------------


 

(q)                                 Accounts which are evidenced by a promissory
note or other instrument or by chattel paper;

 

(r)                                    Accounts as to which the applicable
Account Debtor has not been sent an invoice or for which are partially billed;

 

(s)                                   Accounts with respect to which the Account
Debtor is located in a state or jurisdiction that requires, as a condition to
access to the courts of such jurisdiction, that a creditor qualify to transact
business, file a business activities report or other report or form, or take one
or more other actions, unless the Borrower Party has so qualified, filed such
reports or forms, or taken such actions (and, in each case, paid any required
fees or other charges), except to the extent that the Borrower Party may qualify
subsequently as a foreign entity authorized to transact business in such state
or jurisdiction and gain access to such courts, without incurring any cost or
penalty viewed by the Administrative Agent to be significant in amount, and such
later qualification cures any bar to access to such courts to enforce payment of
such Account;

 

(t)                                    Accounts which are not a bona fide, valid
and, to the best of the Borrower Parties’ knowledge, enforceable obligation of
the Account Debtor thereunder;

 

(u)                                 Accounts which are owed by an Account Debtor
with whom any Borrower Party has any agreement or understanding for deductions
from the Accounts, except for discounts or allowances which are made in the
ordinary course of business for prompt payment or volume purchases and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Accounts, or Accounts with respect to which a debit
or chargeback has been issued or generated, in each case to the extent of such
deduction and without duplication of any such deduction accounted for in the
calculation of Dilution;

 

(v)                                 Accounts which are not subject to a valid
and continuing first priority Lien in favor of the Administrative Agent, for the
benefit of the Lender Group, pursuant to the Security Documents as to which all
action necessary or desirable to perfect such security interest shall have been
taken, and to which the Borrower Party has good and marketable title, free and
clear of any Liens (other than Liens in favor of the Administrative Agent, for
the benefit of the Lender Group, and Permitted Liens);

 

(w)                               Accounts which are owed by an Account Debtor
to the extent that such Account, together with all other Accounts owing by the
same Account Debtor and its Affiliates, exceed twenty-five percent (25%) of all
Eligible Accounts;

 

(x)                                 Accounts which represent rebates, refunds or
other similar transactions, but only to the extent of the amount of such rebate,
refund or similar transaction;

 

(y)                                 Accounts as to which a security agreement,
financing statement, equivalent security or Lien instrument or continuation
statement is on file or of record in any public office, except any such as may
have been filed in favor of the Administrative Agent, for the benefit of the
Lender Group, pursuant to the Security Documents, any such evidencing or
relating to a Permitted Lien, and any such with respect to a Lien granted by an
Account Debtor in favor of a Borrower Party; or

 

17

--------------------------------------------------------------------------------


 

(z)                                  Accounts which constitute Eligible Credit
Card Receivables.

 

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; or (d) any other Person approved by (i) the Administrative
Agent, (ii) with respect to any proposed assignee of the Revolving Loan
Commitment, the Issuing Banks, and (iii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) a Default exists, the Administrative Borrower,
such approvals of the Administrative Agent, the Issuing Banks and the
Administrative Borrower not to be unreasonably withheld or delayed; provided,
however, that if the consent of the Administrative Borrower to an assignment or
to an Eligible Assignee is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified in
Section 11.5(b)), the Administrative Borrower shall be deemed to have given its
consent five (5) Business Days after the date notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Administrative Borrower prior to such fifth (5th)
Business Day.  None of the Borrowers, any of their Subsidiaries, any of their
Affiliates, or any Defaulting Lender, shall be an Eligible Assignee.

 

“Eligible Canadian Inventory” shall mean, at any particular date, Inventory that
otherwise satisfies the eligibility requirements of Eligible Domestic Inventory
except that it is located in Canada (excluding the Province of Quebec).

 

“Eligible Credit Card Receivables” shall mean, at any particular date, each
Credit Card Receivable that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Credit Card Receivable (i) has been earned by performance, represents the bona
fide amounts due to a Borrower Party from a Credit Card Issuer or from a Credit
Card Processor, and was originated in the ordinary course of business of such
Borrower Party, and (ii) is not ineligible for inclusion in the calculation of
the Borrowing Base pursuant to any of clauses (a) through (l) below.  Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, an
Account shall indicate no Person other than a Borrower Party as payee or
remittance party.  In determining the amount to be so included, the face amount
of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower Party may be obligated to rebate to a customer, a Credit Card
Issuer or a Credit Card Processor pursuant to the terms of any agreement or
understanding) and (ii) the aggregate amount of all cash received in respect of
such Account but not yet applied by the applicable Borrower Party to reduce the
amount of such Credit Card Receivable.  Any Credit Card Receivables meeting the
foregoing criteria shall be deemed Eligible Credit Card Receivables but only as
long as such Credit Card Receivable is not included within any of the following
categories, in which case such Credit Card Receivable shall not constitute an
Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivables which do not
constitute an “Account” (as defined in the UCC);

 

18

--------------------------------------------------------------------------------


 

(b)                                 Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale of goods
or services giving rise to such Credit Card Receivables;

 

(c)                                  Credit Card Receivables with respect to
which a Borrower Party does not have good, and valid title, free and clear of
any Lien (other than Liens granted to the Administrative Agent and other
Permitted Liens);

 

(d)                                 Credit Card Receivables that are not subject
to a first priority security interest in favor of the Administrative Agent
(other than Permitted Liens having priority over the Lien of the Administrative
Agent under Applicable Law) (it being the intent that chargebacks in the
ordinary course by such Credit Card Processors and Credit Card Issuers shall not
be deemed violative of this clause);

 

(e)                                  Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (but only to the extent of such claim,
counterclaim, offset or chargeback);

 

(f)                                   Credit Card Receivables as to which the
Credit Card Processor has the right under certain circumstances to require a
Borrower Party to repurchase the Accounts from such Credit Card Processor;

 

(g)                                  Credit Card Receivables due from a Credit
Card Issuer or Credit Card Processor of the applicable credit card which is the
subject of any bankruptcy or Insolvency Proceedings;

 

(h)                                 Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable Credit Card Issuer with
respect thereto;

 

(i)                                     Credit Card Receivables which do not
conform in all material respects to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables;

 

(j)                                    Credit Card Receivables which are
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent and, to
the extent necessary or appropriate, endorsed to the Administrative Agent;

 

(k)                                 Credit Card Receivables arising from the use
of a private label credit card (i.e., any Credit Card Receivable where a
Borrower Party or an Affiliate of a Borrower Party is the Credit Card Issuer);
or

 

(l)                                     Credit Card Receivables arising from the
use of a “co-branded” credit card which are deemed ineligible for inclusion in
the Borrowing Base by the Administrative Agent in the exercise of its Permitted
Discretion.

 

“Eligible Domestic Inventory” shall mean, as of any particular date, the portion
of the Inventory of each Borrower Party that the Administrative Agent, in the
exercise of its Permitted

 

19

--------------------------------------------------------------------------------


 

Discretion, determines to be Eligible Domestic Inventory; provided, however,
that without limiting the right of the Administrative Agent to establish other
criteria of ineligibility, Eligible Domestic Inventory shall not include any of
the following Inventory:

 

(a)                                 Inventory that is not owned solely by a
Borrower Party;

 

(b)                                 Inventory that does not conform to all of
the warranties and representations regarding the same which are set forth in
this Agreement or any of the other Loan Documents;

 

(c)                                  Inventory that is not located at a
Permitted Location in the US;

 

(d)                                 Inventory that is subject to any asserted
claim of reclamation, Lien, adverse claim, interest or right (other than Liens
in favor of the Administrative Agent, Permitted Liens (so long as such Permitted
Liens are subordinated to the Liens in favor of the Administrative Agent and do
not secure Indebtedness for borrowed money), and claims, interests, rights or
other encumbrances arising from a licensing, patent, royalty, trademark, trade
name or copyright agreement with a third party so long as, if requested by the
Administrative Agent in its Permitted Discretion, any such Inventory is subject
to a Licensor Consent) of any other Person, but solely to the extent of the
amount of such Lien, claim, interest or right;

 

(e)                                  Inventory that has been consigned for sale
to or by any Person;

 

(f)                                   Inventory that is not in good condition or
does not meet all standards imposed by any Person having regulatory authority
over such goods or their use and/or sale, or Inventory that is not currently
saleable in the normal course of a Borrower Party’s business;

 

(g)                                  Inventory that consists of work-in-process;

 

(h)                                 Inventory scheduled for return to
vendors, Inventory which is obsolete or slow-moving (for purposes of this
subsection, what constitutes “obsolete or slow-moving” Inventory shall be
determined by the Administrative Agent in its Permitted Discretion), display
items, packaging materials, labels or name plates or similar supplies;

 

(i)                                     Inventory that is not personal property
in which a Borrower Party has granted a valid and continuing first priority Lien
in favor of the Administrative Agent, for the benefit of the Lender Group,
pursuant to the Security Documents, or as to which all action necessary to
perfect such security interest has not been taken;

 

(j)                                    Inventory that is covered, in whole or in
part, by any security agreement, financing statement, equivalent security or
Lien instrument or continuation statement which is on file or of record in any
public office, except (i) such as may have been filed in favor of the
Administrative Agent, for the benefit of the Lender Group, pursuant to the
Security Documents or (ii) such as may have been filed with respect to Permitted
Liens;

 

(k)                                 Inventory which constitutes In-Transit
Inventory or Eligible L/C Inventory;

 

20

--------------------------------------------------------------------------------


 

(l)                                     Inventory that is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party requiring the payment of royalties or fees or requiring the
consent of the licensor for a sale thereof by the Administrative Agent and is
not subject to a Licensor Consent that has been requested by the Administrative
Agent in its Permitted Discretion; and

 

(m)                             Inventory that is acquired from a Sanctioned
Person.

 

“Eligible Inventory” shall mean, collectively, Eligible Domestic Inventory,
Eligible Canadian Inventory, Eligible In-Transit Inventory and Eligible L/C
Inventory.

 

“Eligible In-Transit Inventory” means (a) Eligible Permitted Location In-Transit
Inventory in an aggregate amount not to exceed $15,000,000 and (b) all other
finished goods which constitute In-Transit Inventory (without duplication of any
Eligible Permitted Location In-Transit Inventory, Eligible L/C Inventory,
Eligible Canadian Inventory or Eligible Domestic Inventory) owned by any
Borrower Party, which such Inventory is in transit to a Borrower Party’s
location in the US or Canada (excluding the Province of Quebec) or to a customer
of a Borrower Party that will take delivery of such Inventory at the port of
destination located in the US or Canada (excluding the Province of Quebec) and
as to which such In-Transit Inventory: (i) shall be the subject of a bill of
lading or a cargo receipt that (A)(x) in the case of a negotiable bill of lading
or negotiable cargo receipt, is consigned to the Administrative Agent or an
Issuing Bank (either directly or by means of endorsement) or (y) in the case of
a non-negotiable bill of lading or non-negotiable cargo receipt, is consigned to
the Administrative Agent or an Issuing Bank (either directly or by means of
endorsements) or to a Borrower Party if such bill of lading or cargo receipt
shall state “[Name of applicable Borrower Party], subject to the security
interest of SunTrust Bank, as agent, Mail Code GA-ATL-1981, 3333 Peachtree Road,
4th Floor-East Tower, Atlanta, Georgia 30326, Attention: Asset Manager — Oxford
Industries, Inc.” thereon and (B) was issued by the carrier respecting the
subject In-Transit Inventory, (ii) is insured in accordance with Section 6.5,
(iii) with respect to In-Transit Inventory that is subject to a non-negotiable
bill of lading or non-negotiable cargo receipt, such In-Transit Inventory shall
be in the physical possession of an Approved Freight Handler and (iv) would not
be deemed ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(d) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight Handler), (e), (f), (g), (h),
(i), (j), (l) or (m) of the definition of Eligible Domestic Inventory, treating
such eligibility criteria as applicable to such In-Transit Inventory.  Upon the
request of the Administrative Agent, the Borrower Parties shall promptly deliver
to the Administrative Agent copies of all such bills of lading or cargo receipts

 

“Eligible L/C Inventory” shall mean an amount equal to the aggregate face amount
of all Documentary Letters of Credit (other than Letters of Credit covering
Eligible In-Transit Inventory, Eligible Canadian Inventory or Eligible Domestic
Inventory) issued and outstanding on behalf of a Borrower Party in connection
with the purchase of goods that would constitute Eligible Domestic Inventory,
Eligible Canadian Inventory or Eligible In-Transit Inventory upon delivery to
the applicable Borrower Party, or would result in Eligible Accounts upon sale,
(and to the extent such goods underlying any such Documentary Letters of Credit
are in the possession of a Freight Handler, such Freight Handler is an Approved
Freight Handler) excluding the portion of the face amount of any Documentary
Letter of Credit relating to goods that are or are

 

21

--------------------------------------------------------------------------------


 

to become Inventory which are scheduled to be shipped by the seller or
manufacturer more than sixty (60) days after such date of determination.

 

“Eligible Life Insurance Policies” shall mean, at any particular date, all Life
Insurance Policies owned by the Borrowers that the Administrative Agent, in the
exercise of its Permitted Discretion, determines to be Eligible Life Insurance
Policies; provided, however, that, without limiting the right of the
Administrative Agent to establish other criteria of ineligibility, Eligible Life
Insurance Policies shall not include any Life Insurance Policy:

 

(a)                                 which is not in full force and effect with
all premiums due having been paid in full;

 

(b)                                 which is not owned by a Borrower;

 

(c)                                  the sole beneficiary of which is not a
Borrower;

 

(d)                                 which is not in a form approved by the
Administrative Agent;

 

(e)                                  which has not been collaterally assigned by
the applicable Borrower to the Administrative Agent to secure repayment of the
Obligations pursuant to a Life Insurance Assignment in form and substance
reasonably satisfactory to the Administrative Agent, and which has been executed
by the Borrower and the issuing life insurance company (or for which evidence of
recordation with the issuing life insurance company and such other assurances as
may be reasonably requested by the Administrative Agent has been provided in
form and substance satisfactory to the Administrative Agent);

 

(f)                                   which is subject to a currently effective
assignment by any Borrower to any Person (other than the Administrative Agent);

 

(g)                                  the existence and cash surrender value of
which have not been certified in the most recent Borrowing Base Certificate;

 

(h)                                 which has any policy loans or advances
outstanding against such Life Insurance Policy;

 

(i)                                     which has been revoked or challenged by
the issuing life insurance company; or

 

(j)                                    which is not a whole life insurance
policy issued by an insurance company that is rated “A” or better by AM Best &
Co.

 

Any Life Insurance Policy that is not an Eligible Life Insurance Policy shall
nevertheless be part of the Collateral.  For avoidance of doubt, any Life
Insurance Policy determined ineligible under more than one clause above shall be
calculated without duplication.

 

“Eligible Permitted Location In-Transit Inventory” shall mean Inventory of a
Borrower Party that (a) is currently in transit (whether by vessel, air or land)
from (i) a Permitted Location of a Borrower Party in the United States or Canada
to (ii) a Permitted Location of a Borrower

 

22

--------------------------------------------------------------------------------


 

Party in the United States or Canada, so long as such Inventory remains in a
jurisdiction where all necessary actions have been taken to perfect the
Administrative Agent’s Lien on such Inventory (including all PPSA filings), as
reasonably determined by the Administrative Agent and (b) would not be deemed
ineligible for inclusion in the Borrowing Base under clauses (a), (b),
(d) (other than in respect of any possessory Lien of the related common carrier
or any Lien in favor of a related Approved Freight Handler), (e), (f), (g), (h),
(i), (j), (l) or (m) of the definition of Eligible Domestic Inventory.

 

“Eligible Trademarks” shall mean, at any particular date, (a) all United States
registered trademarks and trademark applications owned by TBG (and all United
States registered copyrights related thereto and used in connection therewith)
and all United States registered trademarks and trademark applications owned by
Sugartown (and all United States registered copyrights related thereto and used
in connection therewith), (b) at the option of the Borrowers, any other United
States registered trademarks or trademark applications owned by any Borrower
Party and (c) at the option of the Borrowers, any trademarks or trademark
applications owned by any Borrower Party and registered in the Canadian
Intellectual Property Office, in each case, that satisfies the following
criteria at the time of determination: (i) the Administrative Agent shall have
been granted a first priority lien on such trademarks, trademark applications
and copyrights and (ii) the Administrative Agent shall have received appraisals
of such trademarks, trademark applications and copyrights in form and substance
reasonably satisfactory to the Administrative Agent completed within one month
prior to, on, or after the Agreement Date by an appraiser selected by the
Administrative Agent and such annual appraisals, if any, of such trademarks,
trademark applications and copyrights as are required pursuant to Section 6.7.

 

“Environmental Laws” shall mean, collectively, any and all applicable federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees or requirements of any Governmental Authority
regulating, relating to or imposing liability or standards of conduct concerning
environmental protection matters, including without limitation, Hazardous
Materials or human health, as now or may at any time during the term of this
Agreement be in effect.

 

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect on the Agreement Date and as such Act may be amended thereafter from time
to time.

 

“ERISA Affiliate” shall mean, with respect to any Borrower Party, any trade or
business (whether or not incorporated) that together with such Borrower Party,
are treated as a single employer under Section 414 of the Code.

 

“ERISA Event” shall mean, with respect to any Borrower Party or any ERISA
Affiliate, (a) a Reportable Event; (b) the withdrawal of any Borrower Party or
ERISA Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated

 

23

--------------------------------------------------------------------------------


 

as such a withdrawal under Section 4062(e) of ERISA; (c) the complete or partial
withdrawal of any Borrower Party or any ERISA Affiliate from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a Title IV Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution of proceedings to terminate a Title IV Plan
or Multiemployer Plan by the PBGC; (f) the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA, or a reasonably credible
written notification of such reorganization or insolvency sent pursuant to
Section 4242 or 4245 of ERISA; (g) the failure by any Borrower Party or ERISA
Affiliate to make when due required contributions to a Multiemployer Plan or
Title IV Plan unless such failure is cured within thirty (30) days; (h) any
other event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (i) the
revocation of a Plan’s tax-qualified status under Code Section 401(a); (j) the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (k) a Title IV Plan is in “at risk status” within the meaning of Code
Section 430(i); or (l) a Multiemployer Plan is in “endangered status” or
“critical status” within the meaning of Code Section 432(b).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Advance” shall mean an Advance which the Administrative Borrower
requests to be made as a Eurodollar Advance or which is continued as or
converted to a Eurodollar Advance, in accordance with the provisions of
Section 2.2(c).

 

“Eurodollar Advance Period” shall mean, for each Eurodollar Advance, each one
(1), two (2), three (3), or six (6) month period (or, if acceptable to the
Administrative Agent, with respect to each Eurodollar Advance made on the
Agreement Date, a period shorter than one (1) month), as selected by the
Administrative Borrower pursuant to Section 2.2(c), during which the applicable
Eurodollar Rate (but not the Applicable Margin) shall remain unchanged. 
Notwithstanding the foregoing, however: (a) any applicable Eurodollar Advance
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day, unless such Business Day falls in
another calendar month, in which case such Eurodollar Advance Period shall end
on the next preceding Business Day; (b) any applicable Eurodollar Advance Period
which begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month; and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the repayment obligations of the Borrowers
under Section 2.6.

 

“Eurodollar Rate” shall mean, shall mean (a) the rate per annum equal to the
London interbank offered rate for deposits in U.S. Dollars appearing on Reuters
screen page LIBOR 01 (or on any successor or substitute page of such service or
any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Eurodollar Advance Period, for a one (1) month
period, divided by (b) a percentage equal to 100% minus the then stated maximum
rate of all

 

24

--------------------------------------------------------------------------------


 

reserve requirements (including any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, that (x) if the rate referred to in clause (a) above is not available
at any such time for any reason, then the rate referred to in clause (a) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in
U.S. Dollars in an amount equal to the amount of such Eurodollar loans are
offered by major banks in the London interbank market to the Administrative
Agent at approximately 11:00 a.m. (London time), two (2) Business Days prior to
the first day of such Eurodollar Advance Period, and (y) if the interest rate
determined pursuant to this definition is less than zero, then the Eurodollar
Rate shall be deemed to equal zero.

 

“Event of Default” shall mean any of the events specified in Section 9.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.

 

“Excess Availability” shall mean, as of any date of determination, the amount
(if any) by which (a) the lesser of (i) the Revolving Loan Commitment, and
(ii) the Borrowing Base as most recently reported by the Borrower Parties on or
prior to such date of determination, exceeds (b) the Aggregate Revolving Credit
Obligations on such date of determination.

 

“Excluded Deposit Accounts” shall mean, collectively, (i) each disbursement
account that has a balance no greater than the amount necessary to cover
outstanding checks drawn on such account, (ii) petty cash deposit accounts for
retail stores that have a balance (determined on an average basis for all retail
stores as of any date of determination) no greater than $5,000 per retail store,
(iii) any employee benefit trust account, so long as the balance therein does
not exceed as of any date of determination the Administrative Borrower’s
estimate of employee benefit claims to be paid in the remaining portion of such
fiscal year (or, with respect to any date of determination in the last fiscal
month of any fiscal year, the Administrative Borrower’s estimate of employee
benefit claims to be paid in the remaining portion of such fiscal year and
during the next succeeding fiscal year) from such date of determination
(provided, that at any time that a Default exists, Borrower Parties shall not
deposit additional funds into such account except to the extent necessary to pay
accrued and unpaid employee benefit claims that are then due and payable) and
(iv) other deposit accounts with balances not to exceed $3,000,000 in the
aggregate.

 

“Excluded Subsidiary” shall mean any Person acquired or formed after the
Existing Agreement Date which (i) would be a Subsidiary of a Borrower Party but
for the exclusion of “Excluded Subsidiaries” in the proviso of the definition of
Subsidiary, (ii) is not a Wholly Owned Subsidiary of a Borrower Party and
(iii) is (or whose parent is) contractually prohibited from executing a Guaranty
Supplement, granting a Lien in favor of the Administrative Agent as required
under Section 6.17 or having its Equity Interest pledged to secure the
Obligations; provided, however, if such Subsidiary is not contractually
prohibited from taking all of the actions described in clause (iii) above, then
it shall be deemed an “Excluded Subsidiary” only with respect to the actions
which it or its parent is contractually prohibited from taking.  As of the
Agreement Date, the only Excluded Subsidiary is Oxford Industries
Foundation, Inc.

 

25

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Lender
Hedge Obligation if, and to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Lender Hedge Obligation (or any Guaranty thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Lender
Hedge Obligation.  If a Lender Hedge Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Lender Hedge Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Administrative Borrower under Section 11.16) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 12.6, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 12.6
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Agreement Date” shall mean June 14, 2012.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit listed on Schedule
L-1.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements with respect thereto.

 

“Federal Funds Rate” shall mean, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal

 

26

--------------------------------------------------------------------------------


 

Reserve Bank of New York as the federal funds effective rate; provided, that if
such rate is below zero, the Federal Funds Rate shall be deemed to be zero.

 

“Fee Letter” shall mean that certain fee letter dated as of April 29, 2016, by
and among SunTrust Bank, SunTrust Robinson Humphrey, Inc., and the Parent.

 

“FILO Tranche” shall have the meaning specified in Section 2.17(c).

 

“Financial Covenant” shall mean the financial covenant applicable to the
Borrower Parties from time to time pursuant to Section 8.8.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrowers and
their Subsidiaries on a consolidated basis for any period, calculated on a Pro
Forma Basis during such period, the ratio of (a) the greater of (i) (x) EBITDAR
for such period minus (y) the sum of (A) Capital Expenditures made during such
period and not financed with the proceeds of Funded Debt (other than the
proceeds of a Loan) and (B) cash income taxes paid during such period (provided
that, at the option of the Borrowers, cash income taxes payable on account of
any gain from the sale or other disposition of any asset may be deemed to have
been paid in the period during which such sale or other disposition occurred,
and any cash income taxes paid on account of any gain from such sale or other
disposition shall be included in this clause (B) when paid to the extent in
excess of the amount of taxes that were included in the period during which such
sale or other disposition occurred), or (ii) zero, to (b) Fixed Charges.

 

“Fixed Charges” shall mean, for Borrowers and their Subsidiaries for any period,
the sum (without duplication) of (a) Interest Expense for such period, (b) Rent
Expense for such period, (c) scheduled principal payments made on Total Funded
Debt during such period (which, for purposes of clarification, exclude
prepayments under the Revolving Loans), (d) Restricted Payments (other than
(1) Dividends paid in kind, (2) Restricted Payments paid during fiscal year 2013
permitted pursuant to Section 8.4(c) in an aggregate amount not to exceed
$15,000,000, and (3) Restricted Payments paid during any fiscal year, commencing
with fiscal year 2016, and continuing thereafter, permitted pursuant to
Section 8.4(c) in an aggregate amount not to exceed $10,000,000 per fiscal year)
to holders of Equity Interests paid by Parent during such period and (e) any
cash payments for earn-outs or contingent consideration arising from
acquisitions permitted pursuant to Section 8.7(d) to the extent such payments
exceed amounts deducted with respect to such earn-outs or contingent
consideration in determining Net Income or EBITDAR for the current and all prior
periods.

 

“Foreign IP Transfer” shall mean the sale, disposition or other transfer by one
or more of the Borrower Parties of any foreign patents, trademarks, service
marks or copyrights and any licenses and other rights related thereto, including
without limitation the right to sue for past, present and future infringement
thereof and the goodwill associated with any trademarks and service marks, and
so long as (a) such sale, disposition or other transfer is for fair market value
(provided that a capital contribution to a Wholly-Owned Subsidiary of a Borrower
Party shall be deemed to be for fair market value), (b) such sale, disposition
or other transfer is made to a Foreign Subsidiary that is a Wholly Owned
Subsidiary of a Borrower Party, and such Wholly-Owned Subsidiary is directly
owned by a Borrower Party and the Equity Interests of such Foreign Subsidiary
have been pledged to the Administrative Agent in accordance with Section

 

27

--------------------------------------------------------------------------------


 

6.17 unless such direct ownership or pledge is prohibited by Applicable Law,
would impose material taxes that otherwise would not be payable, materially
increase taxes, or otherwise thwart or materially impair a tax objective or
benefit expected to be obtained or available as a result of such sale,
disposition or other transfer, (c) no Default or Event of Default shall have
occurred and be continuing or result therefrom and (d) a senior officer of
Parent shall have delivered a certificate to the Administrative Agent certifying
that any such sale, disposition or other transfer satisfies the conditions of
clauses (a), (b) and (c) above. For the avoidance of doubt, any trademark
registered at the Canadian Intellectual Property Office sold, disposed of or
transferred shall not be an Eligible Trademark.

 

“Foreign Issuer” shall mean any foreign bank engaged by an Issuing Bank to issue
Documentary Letters of Credit on behalf of such Issuing Bank so long as (a) such
foreign bank has agreed to hold any and all documents, instruments or other
Collateral in its possession in connection with the issuance of any Documentary
Letter of Credit as bailee on behalf of the Administrative Agent to perfect the
Administrative Agent’s security interest in such documents, instruments or other
Collateral and (b) the agreement between such Issuing Bank and the Foreign
Issuer is satisfactory to the Administrative Agent in its reasonable discretion.

 

“Foreign Lender” shall mean (a) if any Borrower is a US Person, a Lender that is
not a US Person, and (b) if any Borrower is not a US Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean any Subsidiary of a Borrower Party that does not
constitute a Domestic Subsidiary.

 

“Freight Handler” shall mean any freight forwarder, customs broker, customs
agent, shipper, shipping company or similar Person utilized by a Borrower Party
from time to time in connection with the importation or transportation of
Inventory.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

“Funded Debt” of any Person shall mean, without duplication, (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or for services
(other than (1) trade payables incurred in the ordinary course of business on
terms customary in the trade and (2) earn-outs, contingent consideration and
other deferred purchase price obligations arising from acquisitions permitted by
Section 8.7(d)), (iv) obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such person,
(v) Capitalized Lease Obligations of such Person, (vi) obligations, contingent
or otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) guaranties by such Person of the type of
indebtedness described in clauses (i) through (vi) above, (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person,
(ix) all obligations of such Person, contingent or otherwise, to

 

28

--------------------------------------------------------------------------------


 

purchase, redeem, retire or otherwise acquire for value any Equity Interest of
such Person, (x) off-balance sheet liability retained in connection with asset
securitization programs, synthetic leases, sale and leaseback transactions or
other similar obligations arising with respect to any other transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries and (xi) obligations under any Hedge Agreement.

 

“Funding Borrower Party” shall have the meaning specified in Section 13.5(b).

 

“Funding Losses” shall mean expenses incurred by any Lender or any Participant
of such Lender permitted hereunder in connection with the re-employment of funds
prepaid, repaid, not borrowed, or paid, as the case may be, and any lost profit
of such Lender or any Participant of such Lender over the remainder of the
Eurodollar Advance Period for such prepaid Advance.  For purposes of calculating
amounts payable to a Lender hereunder with respect to Funding Losses, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Advance Period;
provided, however, that each Lender may fund each of its Eurodollar Advances in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable hereunder.

 

“GAAP” shall mean generally accepted accounting principles and practices in the
United States set forth from time to time in the opinions and pronouncements of
the Financial Accounting Standards Board and the American Institute of Certified
Public Accountants (or agencies with similar functions of comparable stature and
authority within the United States accounting profession including, without
limitation, the SEC); provided, however, that all calculations relative to
liabilities shall be made without giving effect to ASC 825-10 or any similar
principal or practice with respect to fair value accounting of liabilities.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity to the extent exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government (including any supra-national bodies such as the European
Union or the European Central Bank) and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

 

“Guarantors” shall mean, collectively, the Subsidiary Guarantors and any other
Person that has executed a Guaranty Supplement or other document guaranteeing
the Obligations; and “Guarantor” shall mean any one of the foregoing Guarantors.

 

“Guaranty” or “guaranteed,” as applied to an obligation, whether contingent or
otherwise (each a “primary obligation”), shall mean and include (a) any
guaranty, direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such

 

29

--------------------------------------------------------------------------------


 

primary obligation, including, without limiting the foregoing, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit, and any obligation of any Person, whether or not contingent, (i) to
purchase any such primary obligation or any property or asset constituting
direct or indirect security therefor, (ii) to advance or supply funds (A) for
the purchase or payment of such primary obligation or (B) to maintain working
capital, equity capital or the net worth, cash flow, solvency or other balance
sheet or income statement condition of any other Person, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner or holder of any primary obligation of the ability of the primary
obligor with respect to such primary obligation to make payment thereof or
(iv) otherwise to assure or hold harmless the owner or holder of such primary
obligation against loss in respect thereof.  All references in this Agreement to
“this Guaranty” shall be to the Guaranty provided for pursuant to the terms of
Article 3.

 

“Guaranty Supplement” shall have the meaning specified in Section 6.17.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), and friable asbestos containing
materials defined or regulated as such in or under any Environmental Law.

 

“Hedge Agreement” shall mean any and all transactions, agreements or documents
now existing or hereafter entered into between or among any Borrower Party, on
the one hand, and a third party, on the other hand, which provides for an
interest rate, credit or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging such Borrower Party’s exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations, including, without limitation, any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.

 

“Incremental Facility Yield Adjustment” shall mean an increase in the all-in
pricing charged on the Loans applicable under the following conditions: if the
all-in pricing being charged on the Commitment Increase is greater than the
all-in pricing being charged on the Loans by more than fifty (50) basis points
per annum, then the all-in pricing on the Loans shall be increased (whether by
the payment of fees or increase of the Applicable Margin, at the option of the
Borrowers) such that the all-in pricing charged on the Loans shall be fifty (50)
basis points per annum below the all-in pricing for the Commitment Increase;
provided, that the Applicable Margin with respect to all Loans, including the
Commitment Increase, shall be the same for all Lenders.  As used herein, “all-in
pricing” shall refer to the interest rates and upfront fees, equated to an
increase in interest rates (based on an assumed 4-year average life to
maturity), payable by the Borrowers on account of the Loans or Commitment
Increase, as applicable, in a manner determined by the Administrative Agent.

 

“Indemnified Person” shall mean each member of the Lender Group, each Affiliate
thereof and each of their respective employees, partners, representatives,
officers, agents, legal counsel, advisors, consultants and directors.

 

30

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state,
federal or non-US bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.

 

“Interest Expense” shall mean, for Borrowers and their Subsidiaries for any
period determined on a consolidated basis in accordance with GAAP, the sum of
(i) total interest expense including, without limitation, the interest component
in respect of Capitalized Lease Obligations for such period (whether or not
actually paid during such period) plus (ii) the net amount payable (or minus the
net amount receivable) under Hedge Agreements with respect to interest rates
during such period (whether or not actually paid or received during such
period).

 

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Rate, as
applicable.

 

“In-Transit Inventory” shall mean Inventory of a Borrower Party that is
currently in transit (whether by vessel, air or land) from (i) a location
outside the United States or Canada to a location in the United States or Canada
(other than the Province of Quebec) or (ii) a location in the United States or
Canada to another location in the United States or Canada (other than the
Province of Quebec).

 

“In-Transit Inventory Limit” shall mean (i) during Parent’s fiscal months of
December, January and February, $55,000,000 and (ii) at all other times,
$45,000,000.

 

“Inventory” shall mean all “inventory,” as such term is defined in the UCC, of
each Borrower Party, whether now existing or hereafter acquired, wherever
located, and in any event including inventory, merchandise, goods and other
personal property that are held by or on behalf of a Borrower Party for sale or
lease or are furnished or are to be furnished (but only when so furnished) under
a contract of service, goods that are leased by a Borrower Party as lessor, or
that constitute raw materials, samples, work-in-process, finished goods,
returned goods, promotional materials or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in such
Borrower Party’s business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including all supplies and embedded
software.

 

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any acquisition of all or substantially all of the Equity Interests of a
Person.

 

“Issuing Bank Joinder Agreement” shall have the meaning specified in
Section 2.15(i).

 

31

--------------------------------------------------------------------------------


 

“Issuing Banks” shall mean (a) SunTrust Bank, (b) Bank of America, N.A., and
(c) any other Person (consented to by the Administrative Agent and, so long as
no Default exists, the Administrative Borrower) who hereafter may be designated
as an Issuing Bank pursuant to an Assignment and Acceptance or pursuant to an
Issuing Bank Joinder Agreement; provided, however, under no circumstances shall
there be more than four (4) Issuing Banks at any one time.

 

“Lender Commodity Hedge Agreement” shall mean any and all Commodity Hedge
Agreements now existing or hereafter entered into between or among any Borrower
Party, on the one hand, and any Person that is a Lender (or an Affiliate of a
Lender) at the time such Commodity Hedge Agreement was entered into, on the
other hand.

 

“Lender Group” shall mean, collectively, the Administrative Agent, the Issuing
Banks and the Lenders.  In addition, if any Person ceases to be a Lender, then
for any Lender Hedge Agreement entered into by any Borrower Party with such
Person while it was a Lender, such Person shall be a deemed to be a member of
the Lender Group for purposes of determining the secured parties under any
Security Documents.

 

“Lender Hedge Agreement” shall mean any and all Hedge Agreements now existing or
hereafter entered into between or among any Borrower Party, on the one hand, and
any Person that is a Lender (or an Affiliate of a Lender) at the time such Hedge
Agreement was entered into, on the other hand.

 

“Lender Hedge Obligations” shall mean any and all obligations or liabilities,
whether absolute or contingent, due or to become due, now existing or hereafter
arising, of any Borrower Party or any of their respective Subsidiaries arising
under, owing pursuant to, or existing in respect of Lender Hedge Agreements.

 

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 11.5; and “Lender” shall mean any one of the foregoing Lenders.

 

“Letter of Credit Commitment” shall mean, with respect to any Issuing Bank, the
obligation of such Issuing Bank to issue, or arrange for the issuance of,
Letters of Credit pursuant to the terms of this Agreement in an aggregate face
amount from time to time not to exceed the amount set forth on Schedule 1(a) or
any applicable Assignment and Acceptance; provided, however, the aggregate face
amount of all outstanding Standby Letters of Credit shall not at any time exceed
$40,000,000.

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
stated amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to its terms) of the then outstanding Letters of Credit,
plus (b) an amount equal to one hundred percent (100%) of the aggregate drawn,
but unreimbursed drawings of any Letters of Credit (excluding, for the avoidance
of doubt, such drawings that have been reimbursed with Advances made pursuant to
Section 2.15(e)).

 

32

--------------------------------------------------------------------------------


 

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent for the benefit of any Issuing Bank, the proceeds of which
shall be applied as provided in Section 9.2(d).

 

“Letters of Credit” shall mean (a) either Standby Letters of Credit or
Documentary Letters of Credit issued by Issuing Banks or arranged by an Issuing
Bank for the account of any Borrower Party from time to time in accordance with
Section 2.15 and (b) the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, with respect to Parent and its Subsidiaries on a
consolidated basis, the ratio determined on a Pro Forma Basis for the period of
four fiscal quarters most recently ended of (a) Funded Debt (excluding Funded
Debt of the type described in subsection (xi) of the definition of Funded Debt),
as of the last day of such period, to (b) EBITDA for such period.

 

“License Agreement” shall mean any license agreement or other agreement between
a Borrower Party and a Person duly holding rights in a trademark, trade name or
service mark pursuant to which such Borrower Party is granted a license to use
such trademark, trade name or service mark on Inventory of such Borrower Party.

 

“Licensor Consent Agreement” shall mean an agreement among the applicable
Borrower Party, the Administrative Agent and the applicable licensor in form and
substance reasonably acceptable to the Administrative Agent pursuant to which,
among other things, the licensor acknowledges the Lien of the Administrative
Agent in the Inventory that is subject to the applicable License Agreement and
agrees to permit the Administrative Agent to sell the Inventory that is subject
to the License Agreement upon and during the continuance of an Event of Default.

 

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment for security purposes, charge, security interest, title retention
agreement, levy, execution, seizure, attachment, garnishment, any documents,
notice, instruments or other filings under the Federal Assignment of Claims Act
of 1940, or other encumbrance of any kind in respect of such property, whether
or not choate, vested, or perfected.

 

“Lien Acknowledgement Agreement” shall mean an agreement between a Freight
Handler and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, pursuant to which, among other things, the Freight Handler
(a) acknowledges the Lien of the Administrative Agent in the Collateral in the
possession of the Freight Handler and any documents evidencing same, (b) agrees
to hold any documents of title evidencing the Collateral as Administrative
Agent’s agent and bailee for purposes of perfecting the Administrative Agent’s
Lien on such Collateral and (c) if so instructed by the Administrative Agent,
agrees to return to the Administrative Agent or otherwise deliver at its
direction, all of the Collateral in its custody, control or possession.

 

“Life Insurance Assignments” shall mean, collectively, any assignment,
collateral assignment, agreement, instrument, and/or document reasonably
acceptable to the Administrative

 

33

--------------------------------------------------------------------------------


 

Agent pursuant to which the Administrative Agent has been granted a Lien on the
rights of a Borrower under any Life Insurance Policy.

 

“Life Insurance Policies” shall mean, collectively, each life insurance policy
that the Borrowers have elected to subject to a Life Insurance Assignment and
that is listed on Schedule 1(d) (as the such Schedule 1(d) may be updated from
time to time by the Borrowers with the consent of the Administrative Agent),
together with any replacements or substitutions therefor; provided, however,
that any life insurance policy that has been released pursuant to Section 10.15
shall not constitute a Life Insurance Policy hereunder; and provided, further,
however, for the avoidance of doubt, Trust Life Insurance Policies shall not
constitute “Life Insurance Policies” hereunder.

 

“Loan Account” shall have the meaning specified in Section 2.7(b).

 

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the
Security Documents, the Blocked Account Agreements, the Fee Letter, the Guaranty
Supplements, all reimbursement agreements relating to Letters of Credit issued
hereunder, all Lien Acknowledgement Agreements, all Collateral Access
Agreements, all Compliance Certificates, all Requests for Advance, all Requests
for Issuance of Letters of Credit, all Notices of Conversion/Continuation, all
Notices of Requested Commitment Increase, all Borrowing Base Certificates, all
documents executed in connection with the Federal Assignment of Claims Act of
1940 (if any), and all other documents, lockbox agreements, instruments,
certificates, and agreements executed or delivered by a Borrower Party in
connection with or contemplated by this Agreement, including, without
limitation, any security agreements or guaranty agreements from any Borrower’s
Subsidiaries to the Lender Group, or any of them; provided, however, that,
notwithstanding the foregoing, none of the Bank Product Documents shall
constitute Loan Documents.

 

“Loans” shall mean, collectively, the Revolving Loans, the Swing Loans and the
Agent Advances.

 

“Majority Lenders” shall mean, as of any date of calculation, Lenders the sum of
whose unutilized Revolving Loan Commitments plus Loans (other than Swing Loans
and Agent Advances) outstanding plus participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances outstanding on such date of
calculation exceeds fifty percent (50%) of the sum of the aggregate unutilized
Revolving Loan Commitment plus Loans (other than Swing Loans and Agent Advances)
outstanding plus participation interests in Letter of Credit Obligations, Swing
Loans and Agent Advances outstanding of all of the Lenders as of such date of
calculation; provided, Defaulting Lenders and their portion of the Revolving
Loan Commitment, Loans and participation interests in Letter of Credit
Obligations, Swing Loans and Agent Advances shall be excluded for purposes of
determining “Majority Lenders” hereunder.

 

“Margin Stock” shall have the meaning specified in Section 5.1(r).

 

“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which any Borrower Party or any Subsidiary of a Borrower Party is
or becomes a party and which are

 

34

--------------------------------------------------------------------------------


 

required to be filed with the SEC under Item 601(b)(4) or 601(b)(10) of
Regulation S-K (other than those required to be filed as a result of Item
601(b)(10)(ii)(A), 601(b)(10)(iii)(A) or 601(b)(10)(iii)(B) of Regulation S-K).

 

“Material Funded Debt” shall mean Funded Debt having an outstanding principal
balance of $10,000,000 or more.

 

“Material Subsidiary” shall mean any Subsidiary of Parent (a) the net book value
of which is $2,000,000 or more or (b) the annual gross revenue of which is
$5,000,000 or more, in each case, as of the last day of the most recently ended
fiscal year for which annual financial statements of Parent and its Subsidiaries
have been delivered pursuant to Section 7.2.

 

“Materially Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding), a
material adverse change in, or a material adverse effect on: (a) the business,
operations, properties, condition (financial or otherwise), assets or income of
the Borrowers and their Subsidiaries, taken as a whole; (b) the ability of the
Borrowers and their Subsidiaries, taken as a whole, to perform any material
obligations under the Loan Documents, taken as a whole; or (c) (i) the validity,
binding effect or enforceability of the Loan Documents, taken as a whole,
(ii) the rights, remedies or benefits available to the Administrative Agent, the
Issuing Banks or any Lender under the Loan Documents, taken as a whole, or
(iii) the attachment, perfection or priority of any Lien of the Administrative
Agent under the Security Documents on a material portion of the Collateral.  In
determining whether any individual event, act, condition or occurrence of the
foregoing types would result in a Materially Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Materially Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other
events, acts, conditions or occurrences of the foregoing types which have
occurred would result in a Materially Adverse Effect.

 

“Maturity Date” shall mean May 24, 2021, or such earlier date as payment of the
Loans shall be due (whether by acceleration or otherwise).

 

“Maximum Guaranteed Amount” shall have the meaning specified in Section 3.1(g).

 

“Monthly Borrowing Base Condition” shall mean any three (3) consecutive Business
Day period for which the Aggregate Revolving Credit Obligations exceed
$65,000,000; provided, that for (a) any three (3) consecutive Business Day
period that occurs entirely within one fiscal month, the Monthly Borrowing Base
Condition shall have occurred within such fiscal month and (b) any three
(3) consecutive Business Day period which begins in one fiscal month (“First
Month”) and extends into the following fiscal month, the Monthly Borrowing Base
Condition shall be deemed to have occurred within the First Month.

 

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Borrower Party or ERISA Affiliate
is making, is

 

35

--------------------------------------------------------------------------------


 

obligated to make, has made or has been obligated to make at any time within the
past five (5) years, contributions on behalf of participants who are or were
employed by any of them.

 

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, waivers, licenses, certificates and exemptions from, and all
filings and registrations with, and all reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, which are required for
the transactions contemplated by the Loan Documents and the conduct of the
businesses and the ownership (or lease) of the properties and assets of the
Borrower Parties.

 

“Net Cash Proceeds” shall mean, with respect to any sale, lease, transfer,
casualty loss or other disposition or loss of assets by any Borrower Party or
any issuance by any Borrower Party of any Equity Interests or the incurrence by
any Borrower Party of any Funded Debt (other than the Obligations), the
aggregate amount of cash received for such assets or Equity Interests, or as a
result of such Funded Debt, net of reasonable and customary transaction costs
properly attributable to such transaction and payable by such Borrower Party to
a non-Affiliate in connection with such sale, lease, transfer or other
disposition of assets or the issuance of any Equity Interests or the incurrence
of any Funded Debt, including, without limitation, sales commissions and
underwriting discounts.

 

“Net Income” shall mean, for any period, the net income (or loss) of the
Borrowers and their Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any non-cash losses attributable to
write-downs of intangible assets, (iv) any Equity Interest of any Borrower or
any Subsidiary of any Borrower in the unremitted earnings of any Person that is
not a Subsidiary, (v) any income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with any Borrower
or any Subsidiary on the date that such Person’s assets are acquired by such
Borrower or such Subsidiary and (vi) non-cash expenses in connection with stock
compensation.

 

“New Lender” shall have the meaning specified in Section 2.17(a)(i).

 

“NOLV” shall mean, (a) as to any particular class of Eligible Inventory the
value determined by multiplying (i) the estimated percentage recoverable for
such class of Eligible Inventory in an orderly liquidation thereof net of all
liquidation costs and expenses, as determined based on the most recent appraisal
conducted by a qualified appraiser selected by the Administrative Agent, times
(ii) the Perpetual Inventory Cost of such asset, and (b) as to any Eligible
Trademarks, the estimated price, net of the costs of liquidation, such
trademarks could realize from a privately negotiated liquidation sale, given a
reasonable period of time to find purchasers, with the seller being compelled to
sell, and the buyers purchasing on an “as is, where is” basis, as of a specific
date, with the purchaser taking possession of the asset at their own risk and
expense, assuming the liquidation is properly advertised and professionally
managed and considering the ability to draw sufficient prospective buyers to
ensure competitive offers, as determined based on the most recent appraisal
conducted by a qualified appraiser selected by the Administrative Agent.  In
respect of the determination of the NOLV of Eligible In-Transit Inventory, the
“estimated percentage recoverable” shall take into account, among other things,

 

36

--------------------------------------------------------------------------------


 

the respective amounts necessary to obtain the release of any possessory Lien of
any related common carrier and any Lien in favor of any related Approved Freight
Handler, as well as any costs of demurrage.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit F.

 

“Notice of Requested Commitment Increase” shall mean a notice substantially in
the form of Exhibit K.

 

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower Parties to the Lender Group, or any of them,
under this Agreement and the other Loan Documents (including all Letter of
Credit Obligations and including any interest, fees and expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), or as a result of
making the Loans or issuing the Letters of Credit, (b) the obligation to pay an
amount equal to the amount of any and all damages which the Lender Group, or any
of them, may suffer by reason of a breach by any Borrower Party of any
obligation, covenant, or undertaking with respect to this Agreement or any other
Loan Document, and (c) any debts, liabilities and obligations as existing from
time to time of any Borrower Party to the Administrative Agent or any Lender (or
an Affiliate of the Administrative Agent or any Lender) arising from or in
connection with any Bank Products and, if SunTrust Bank or such Lender ceases to
be the Administrative Agent or a Lender, as applicable, any debts, liabilities
and obligations as existing from time to time of any Borrower Party to SunTrust
Bank or such Lender, as applicable (or an Affiliate of SunTrust Bank or such
Lender, as applicable) arising from or in connection with any Bank Products
entered into at a time when SunTrust Bank was the Administrative Agent or such
Lender was a Lender, or prior thereto, as applicable; provided, however, that
with respect to any Guarantor, the Obligations shall not include any of such
Guarantor’s Excluded Swap Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury, or any successor agency.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are

 

37

--------------------------------------------------------------------------------


 

Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 11.16).

 

“Overadvance” shall have the meaning specified in Section 2.1(d).

 

“Parent” shall mean Oxford Industries, Inc., a Georgia corporation.

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning specified in Section 11.5(d).

 

“Participant Register” shall have the meaning specified in Section 11.5(d).

 

“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Patent Security
Agreements, if any, entered into prior to the Agreement Date.

 

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Discretion” shall mean a determination made in the exercise of
reasonable commercial discretion in accordance with the Administrative Agent’s
customary or generally applicable credit policies.

 

“Permitted Liens” shall mean, as applied to any Person:

 

(a)           Any Lien in favor of the Administrative Agent or any other member
of the Lender Group given to secure the Obligations;

 

(b)           (i) Liens on real estate for real estate taxes not yet delinquent
and (ii) Liens for taxes, assessments, judgments, governmental charges or
levies, or claims not yet delinquent or the non-payment of which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on such Person’s books;

 

(c)           Liens of carriers, warehousemen, mechanics, laborers, suppliers,
workers and materialmen incurred in the ordinary course of business for sums not
yet due or being diligently contested in good faith, if such reserve or
appropriate provision, if any, as shall be required by GAAP shall have been made
therefor;

 

(d)           Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance or other types of social
security benefits;

 

38

--------------------------------------------------------------------------------


 

(e)           Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not interfere with the
ordinary conduct of the business of such Person;

 

(f)            (i) Purchase money security interests and Liens securing
Capitalized Lease Obligations provided that such Lien attaches only to the asset
(which asset shall not constitute Inventory) so purchased or leased by such
Person and secures only Funded Debt incurred by such Person in order to purchase
or lease such asset and (ii) Liens on assets that do not constitute Collateral,
in each case, only to the extent permitted by Section 8.1(d);

 

(g)           Deposits to secure the performance of bids, trade contracts,
tenders, sales, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(h)           Liens on assets of the Borrower Parties and their Subsidiaries
existing as of the Agreement Date which are set forth on Schedule 1(b);

 

(i)            With respect to real property, Liens that are exceptions to the
commitments for title insurance issued in connection with any mortgage thereon;

 

(j)            Statutory Liens in favor of landlords with respect to Inventory
at leased premises in a state that provides for statutory Liens in favor of
landlords or Liens arising under leases entered into by a Borrower Party in the
ordinary course of business; and

 

(k)           Liens on real property and Intellectual Property (as defined in
the Security Agreement) and Liens on the Collateral which are subordinated to
the Liens on the Collateral in favor of the Administrative Agent, for the
benefit of the Lender Group, securing Funded Debt permitted under
Section 8.1(c) in an aggregate principal amount not to exceed $300,000,000 so
long as (i) any such Liens and the related Funded Debt are subject to an
intercreditor agreement, to the extent required by the Administrative Agent,
which shall be on terms and conditions reasonably acceptable to the
Administrative Agent and the Majority Lenders and (ii) if any such subordinated
Lien is granted on the Collateral to any other Person, then the Administrative
Agent, for the benefit of the Lender Group, shall have also been granted a
subordinated Lien on any assets or property of the Borrower Parties and their
Subsidiaries securing such other Funded Debt owing to such other Person to the
extent that such assets or property, but for the granting of such subordinated
Lien, do not constitute Collateral.

 

“Permitted Location” shall mean any location that is (i) real property owned by
a Borrower Party, (ii) leased premises where the fair market value of the
Inventory stored or located at such leased premises is $150,000 or less,
(iii) leased premises in regard to which the landlord thereof shall have
executed and delivered to the Administrative Agent a Collateral Access Agreement
or with respect to which the Administrative Agent has established a Rent
Reserve, or (iv) premises where a bailee, warehouseman or similar party is in
possession of such Inventory and shall have executed and delivered to the
Administrative Agent a Collateral Access Agreement; provided, however, a
Permitted Location shall not include any location with the

 

39

--------------------------------------------------------------------------------


 

aggregate fair market value of all Inventory at such location, together with all
other Inventory located within a reasonable proximity to such location, is less
than $75,000.

 

“Perpetual Inventory Cost” shall mean the cost of such Inventory as maintained
by the Borrower Parties in their wholesale or retail perpetual inventory
systems, in each case consistent with the methodology used by the Borrower
Parties as of the most recent appraisal conducted by or on behalf of the
Administrative Agent with respect to such Inventory.

 

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

 

“Plan” shall mean an employee benefit plan within the meaning of Section 3(3) of
ERISA that any Borrower Party or ERISA Affiliate maintains, sponsors,
contributes to or has an obligation to contribute to or has maintained,
contributed to or had an obligation to contribute to at any time within the past
six (6) years on behalf of participants who were employed by any Borrower Party
or ERISA Affiliate.

 

“Platform” shall mean IntraLinks/IntraAgency, SyndTrak or another relevant
website approved by the Administrative Agent.

 

“Pro Forma Basis” shall mean for purposes of determining compliance with the
Financial Covenant and the defined terms relating thereto, giving pro forma
effect to any acquisition or sale of a Person, all or substantially all of the
business or assets of a Person, and any related incurrence, repayment or
refinancing of Funded Debt, Capital Expenditures or other related transactions
which would otherwise be accounted for as an adjustment permitted by Regulation
S-X under the Securities Act or on a pro forma basis under GAAP, in each case,
as if such acquisition or sale and related transactions were realized on the
first day of the relevant period.

 

“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, Inventory or
other asset owned, leased or operated by the Borrower Parties, their
Subsidiaries or any of them (including, without limitation, any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Qualified Cash” shall mean, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Borrower Parties that is in
deposit accounts or in securities accounts, or any combination thereof, and
which such deposit account or securities account is the subject of a Blocked
Account Agreement and is maintained by a branch office of a bank or securities
intermediary located within the United States; provided, however, the aggregate
amount included in the calculation of “Qualified Cash” for cash and Cash
Equivalents maintained with any bank or other financial institution other than
the Administrative Agent shall not at any time exceed $5,000,000.

 

“Qualified ECP Guarantor” shall mean shall mean, in respect of any Lender Hedge
Obligation, each Borrower Party that has total assets exceeding $10,000,000 at
the time the relevant Guaranty or grant of the relevant security interest
becomes effective with respect to such Lender Hedge Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause

 

40

--------------------------------------------------------------------------------


 

another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Agreement Date, by and among each Borrower Party and the
Administrative Agent.

 

“Recipient” shall mean, as applicable, the Administrative Agent, any Lender or
the Issuing Bank.

 

“Register” shall have the meaning specified in Section 11.5(c).

 

“Reimbursement Obligations” shall mean the payment obligations of the Borrowers
under Section 2.15(d).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Rent Expense” shall mean, for any period, the sum of all base and percentage
rental expense (but excluding any expense payable for leasehold improvements,
common area maintenance, taxes, insurance, utilities, marketing costs and
similar charges) for real property of the Borrowers and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

 

“Rent Reserve” shall mean, with respect to any leased real property other than
(a) leased premises at which the book value of Inventory at such location is
less than or equal to $100,000 or  (b) leased premises in regard to which the
landlord thereof shall have executed and delivered to the Administrative Agent a
Collateral Access Agreement, an amount equal to two (2) months rental expense
for such leased real property (or such other amount as the Administrative Agent
may deem appropriate in its Permitted Discretion based on the circumstances).

 

“Replacement Event” shall have the meaning specified in Section 11.16.

 

“Replacement Lender” shall have the meaning specified in Section 11.16.

 

“Reportable Event” shall mean any “reportable event” within the meaning of
Section 4043 of ERISA with respect to a Title IV Plan for which the thirty (30)
day notice period has not been waived.

 

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Administrative Borrower requesting a new Advance hereunder,
which certificate shall be denominated a “Request for Advance,” and shall be in
substantially the form of Exhibit G.  Each Request for Advance shall, among
other things, specify the date of the Advance, which shall be a Business Day,
the amount of the Advance, and the type of Advance.

 

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Administrative Borrower requesting that an
Issuing Bank issue a Letter of Credit hereunder, which certificate shall be in
substantially the form of Exhibit H, and

 

41

--------------------------------------------------------------------------------


 

shall, among other things, (a) specify that the requested Letter of Credit is
either a Documentary Letter of Credit or a Standby Letter of Credit, (b) the
stated amount of the Letter of Credit (which shall be in Dollars), (c) the
effective date (which shall be a Business Day) for the issuance of such Letter
of Credit, (d) the date on which such Letter of Credit is to expire (which shall
be a Business Day and which shall be subject to Section 2.15(a)), (e) the Person
for whose benefit such Letter of Credit is to be issued, (f) other relevant
terms of such Letter of Credit, and (g) the Available Letter of Credit Amount as
of the scheduled date of issuance of such Letter of Credit.

 

“Reserves” shall mean reserves that the Administrative Agent may establish from
time to time in its Permitted Discretion for such purposes as the Administrative
Agent shall deem necessary (without duplication of any amounts accounted for in
the definitions of Eligible Accounts, Eligible Credit Card Receivables, Eligible
Domestic Inventory, Eligible Canadian Inventory, Eligible In-Transit Inventory,
Eligible L/C Inventory or NOLV).  Without limiting the generality of the
foregoing, the following reserves (without duplication) shall be deemed an
exercise of the Administrative Agent’s Permitted Discretion:  (a) reserves for
accrued but unpaid ad valorem, excise and personal property tax liability;
(b) Bank Product Reserves; (c) reserves for warehousemen’s, bailees’, shippers’
or carriers’ charges; (d) reserves for any other matter that has a negative
impact on the value of the Collateral; (e) the Dilution Reserve; (f) the Rent
Reserve; (g) with respect to Eligible In-Transit Inventory and Eligible L/C
Inventory, reserves for duties, customs brokers, insurance and other incidental
charges pertaining thereto; and (h) with respect to Eligible Inventory, reserves
for any required royalty or similar licensing payments.

 

“Restricted Payment” shall mean (a) any Dividend, or (b) any redemption,
purchase, retirement, defeasance, sinking fund or similar payment or any claim
of rescission of or with respect to the Equity Interests of Parent.

 

“Retiree Welfare Plan” shall mean a Plan that is an “employee welfare benefit
plan” within the meaning of Section 3(1) of ERISA that provides for continuing
coverage or benefits for any participant or any beneficiary of a participant
after such participant’s termination of employment, other than continuation
coverage provided pursuant to Code Section 4980B (or applicable state law
mandating health insurance continuation coverage for employees) and at the sole
expense of the participant or the beneficiary.

 

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the Revolving Loan Commitment of all Lenders, which, as of the
Agreement Date, are set forth (together with Dollar amounts thereof) on Schedule
1(a).

 

“Revolving Loan Commitment” shall mean the several obligations of the Lenders to
advance to the Borrowers on or after the Agreement Date, in accordance with
their respective Revolving Commitment Ratios, pursuant to the terms of this
Agreement, the aggregate amount of up to $325,000,000, as such amount may be
reduced from time to time pursuant to the terms of this Agreement or increased
pursuant to Section 2.17.

 

42

--------------------------------------------------------------------------------


 

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrowers to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Commitment Ratio of the Revolving Loan
Commitment, in substantially in the form of Exhibit I.

 

“Revolving Loans” shall mean, collectively, the amounts (other than Agent
Advances and Swing Loans) advanced from time to time by the Lenders to the
Borrowers under the Revolving Loan Commitment, not to exceed the amount of the
Revolving Loan Commitment.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state,
or Her Majesty’s Treasury of the United Kingdom.

 

“SEA” shall mean the Securities and Exchange Act of 1934 and the
rules promulgated thereunder by the SEC, as amended from time to time or any
similar Federal law then in force.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

 

“Security Agreement” shall mean that certain Fourth Amended and Restated Pledge
and Security Agreement dated as of the Agreement Date among the Borrower Parties
and the Administrative Agent, on behalf of, and for the benefit of, the Lender
Group.

 

“Security Documents” shall mean, collectively, the Security Agreement, the
Reaffirmation Agreement, the Trademark Security Agreements, the Copyright
Security Agreements, the Patent Security Agreements, the Life Insurance
Assignments, all UCC-1 financing statements and any other document, instrument
or agreement granting Collateral for the Obligations, as the same may be amended
or modified from time to time.

 

“Specified Foreign Obligation Letters of Credit” shall mean Standby Letters of
Credit (a) with an expiration date that extends beyond the Maturity Date and
(b) issued from time to time by an Issuing Bank hereunder to another bank or
financial institution to support a foreign

 

43

--------------------------------------------------------------------------------


 

guaranty or similar instrument issued by such bank or financial institution for
the account or benefit of any Borrower Party or, to the extent permitted under
Section 8.5 (if applicable), any Subsidiary of a Borrower Party.

 

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of any Borrower Party incurred in the ordinary course of its
business, and which is not a Documentary Letter of Credit.

 

“Subsidiary” shall mean, as applied to any Person, (a) any corporation of which
more than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or membership interests, as the case may be,
is at the time owned by such Person, or by one or more Subsidiaries of such
Person, or by such Person and one or more Subsidiaries of such Person, and
(b) any other entity which is controlled or capable of being controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person; provided, however, that as applied to
Parent or its Subsidiaries, the term “Subsidiary” shall not include the Persons
listed on Schedule 1(c) or any Excluded Subsidiary.

 

“Subsidiary Guarantors” shall mean all Subsidiaries of the Borrowers signatory
to this Agreement as a “Guarantor” and all Subsidiaries of the Borrowers that
have executed and delivered a Guaranty Supplement.

 

“Sugartown” shall mean Sugartown Worldwide LLC, a Delaware limited liability
company.

 

“Swing Bank” shall mean SunTrust Bank, or any other Lender who shall agree with
the Administrative Agent and the Administrative Borrower to act as Swing Bank.

 

“Swing Loan Commitment” shall mean the obligation of the Swing Bank in
accordance with Section 2.1(d) to make Swing Loans in the aggregate amount of up
to $20,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

 

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrowers under the Swing Loan Commitment, not to
exceed the amount of the Swing Loan Commitment.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding),  assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“TBG” shall mean Tommy Bahama Group, Inc., a Delaware corporation.

 

44

--------------------------------------------------------------------------------


 

“Title IV Plan” shall mean a Plan that is an “employee pension benefit plan,”
within the meaning of Section 3(2) of ERISA, that is covered by Title IV of
ERISA.

 

“Total Funded Debt” shall mean, as of any date of determination, all Funded Debt
of the Borrowers and their Subsidiaries measured on a consolidated basis as of
such date, but excluding Funded Debt of the type described in subsection (xi) of
the definition thereof.

 

“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements made in favor of the Administrative Agent, on behalf of the Lender
Group, from time to time, including, without limitation, all Trademark Security
Agreements entered into prior to the Agreement Date.

 

“Trust Life Insurance Policies” shall mean the life insurance policies owned by
the trustee of the Oxford Industries Deferred Compensation Plan including all
life insurance policies issued by Nationwide Life Insurance Company (or any of
its affiliates) pursuant to Parent’s (a) Corporate Flexible premium Variable
Universal Life Insurance Policy dated January 1, 2001 and (b) Corporate Flexible
Premium Variable Universal Life Insurance Policy dated July 1, 2006.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (2007 Revision), International Chamber of Commerce Publication No. 600
(or such later revision as may be published by the International Chamber of
Commerce on any date any Letter of Credit may be issued).

 

“Unused Line Fee” shall have the meaning specified in Section 2.4(b).

 

“U.S.” or “United States” shall mean the United States of America.

 

“US Borrower” shall mean any Borrower that is a US Person.

 

“US Person” shall mean any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“USA Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act
of 2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in
effect from time to time.

 

45

--------------------------------------------------------------------------------


 

“Use Agreement” shall mean a license and use agreement, substantially in the
form of Exhibit N or otherwise in form and substance satisfactory to the
Administrative Agent.

 

“Voidable Transfer” shall have the meaning specified in Section 11.18.

 

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than
directors’ qualifying shares and other de minimus Equity Interests that are
required to be issued to natural Persons, local residents or nationals or to a
minimum number of holders of Equity Interests, in order to satisfy any
requirements of Applicable Law) are directly or indirectly owned or controlled
by such Person or one or more Wholly Owned Subsidiaries of such Person or by
such Person and one or more Wholly Owned Subsidiaries of such Person.

 

“Withholding Agent” shall mean any Borrower Party or the Administrative Agent,
as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2            Accounting Principles.  The classification, character and
amount of all assets, liabilities, capital accounts and reserves and of all
items of income and expense to be determined, and any consolidation or other
accounting computation to be made, and the interpretation of any definition
containing any financial term, pursuant to this Agreement shall be determined
and made in accordance with GAAP consistently applied, unless such principles
are inconsistent with the express requirements of this Agreement; provided that
if because of a change in GAAP after the date of this Agreement any Borrower or
any of its Subsidiaries would be required to alter a previously utilized
accounting principle, method or policy in order to remain in compliance with
GAAP, such determination shall continue to be made in accordance with such
Borrower’s or such Subsidiary’s previous accounting principles, methods and
policies.  All accounting terms used herein without definition shall be used as
defined under GAAP.  All financial calculations hereunder shall, unless
otherwise stated, be determined for the Borrowers on a consolidated basis with
their Subsidiaries.

 

Section 1.3            Other Interpretive Matters.  Each definition of an
agreement in this Article 1 shall include such instrument or agreement as
amended, restated, supplemented or otherwise modified from time to time with, if
required, the prior written consent of the Majority Lenders, except as provided
in Section 11.12 and otherwise to the extent permitted under this Agreement and
the other Loan Documents.  Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa.  The
words “hereof”, “herein” and “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless otherwise specifically provided
herein.  References in this Agreement to “Articles”, “Sections”, “Schedules” or
“Exhibits” shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, whether or not so

 

46

--------------------------------------------------------------------------------


 

expressly stated in each such instance.  The word “will” shall be construed to
have the same meaning and effect as the word “shall”. “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form. “Ordinary course”, “normal course”
or comparable terms shall be deemed to refer to the ordinary course of business,
consistent with historical practices, in each context. Except where otherwise
specifically restricted, reference to a party to a Loan Document includes that
party and its successors and assigns.  All terms used herein which are defined
in Article 9 of the UCC and which are not otherwise defined herein shall have
the same meanings herein as set forth therein. All references to a specific time
shall be construed to refer to the time in the city and state of the
Administrative Agent’s Office, unless otherwise indicated.

 

Section 1.4            Certain Provisions Cumulative.  The permissive
subsections and clauses in each Section of Article 8 are intended to be and are
to be construed as cumulative provisions.  To the extent that any item,
transaction, event, fact or circumstance would be permitted under more than one
such subsection or clause of any Section of Article 8, such item, transaction,
event, fact or circumstance shall be deemed permitted under one such subsection
or clause without reducing the amount permitted under or otherwise limiting any
other subsection or clause of such Section.  In any such case, the Borrowers may
elect which such subsection or clause shall be deemed to permit any item,
transaction, event, fact or circumstance, and notwithstanding any such election,
may thereafter elect that such item, transaction, event, fact or circumstance be
deemed permitted under another such subsection or clause that otherwise permits
such item, transaction, event, fact or circumstance.

 

ARTICLE 2

 

THE LOANS AND THE LETTERS OF CREDIT

 

Section 2.1            Extension of Credit.  Subject to the terms and conditions
of, and in reliance upon the representations and warranties made in, this
Agreement and the other Loan Documents, the Lenders have extended and agree,
severally in accordance with their respective Revolving Commitment Ratios, and
not jointly, to extend credit to the Borrowers in an aggregate principal amount
not to exceed $325,000,000.

 

(a)           The Revolving Loans.  Each Lender agrees, severally in accordance
with its Revolving Commitment Ratio and not jointly with the other Lenders, upon
the terms and subject to the conditions of this Agreement, to lend and relend to
the Borrowers, from time to time on any Business Day prior to the Maturity Date,
amounts which do not exceed such Lender’s ratable share (based upon such
Lender’s Revolving Commitment Ratio) of Excess Availability as of such Business
Day; provided, that if the Borrowers have obtained a Commitment Increase in the
form of a FILO Tranche, any Advances under the Revolving Loan Commitment made
thereafter shall be made under the FILO Tranche until availability under the
FILO Tranche is $0.  Subject to the terms and conditions hereof and prior to the
Maturity Date, Advances under the Revolving Loan Commitment may be repaid and
reborrowed from time to time on a revolving basis.

 

(b)           The Letters of Credit.  Subject to the terms and conditions of
this Agreement, each Issuing Bank agrees, severally in accordance with its
Letter of Credit

 

47

--------------------------------------------------------------------------------


 

Commitment and not jointly, to issue Letters of Credit (or to arrange with a
Foreign Issuer for the issuance of a Letter of Credit on behalf of such Issuing
Bank) for the account of the Borrowers, from time to time on any Business Day
prior to the date thirty (30) days prior to the Maturity Date, pursuant to
Section 2.15 (i) in an aggregate outstanding face amount (A) for all Issuing
Banks, not to exceed the Aggregate Letter of Credit Commitment at any time
(B) for an individual Issuing Bank, not to exceed such Issuing Bank’s Letter of
Credit Commitment and (ii) not to exceed, with respect to the issuance of any
individual Letter of Credit as of any Business Day, the Available Letter of
Credit Amount as of such Business Day.

 

(c)           The Swing Loans.  Subject to the terms and conditions of this
Agreement, the Swing Bank, in its sole discretion, may from time to time on any
Business Day after the Agreement Date but prior to the Maturity Date, make Swing
Loans to the Borrowers (i) in an amount not to exceed Excess Availability as of
such Business Day and (ii) in an aggregate amount (including all Swing Loans
outstanding as of such Business Day) not to exceed $20,000,000.

 

(d)           Overadvances.  If at any time the amount of the Aggregate
Revolving Credit Obligations exceeds the Revolving Loan Commitment, the
Borrowing Base or any other applicable limitation set forth in this Agreement
(including, without limitation, the limitations on Swing Loans, Agent Advances
and Letters of Credit) such excess (an “Overadvance”) shall nevertheless
constitute a portion of the Obligations that are secured by the Collateral and
are entitled to all benefits thereof.  For the avoidance of doubt, under no
circumstances shall any Lender be required to make Loans (or be deemed to have
purchased and received interests and participations in Letters of Credit) in an
aggregate amount in excess of its Revolving Loan Commitment. In no event,
however, shall the Borrowers have any right whatsoever to (i) receive any
Revolving Loan, (ii) receive any Swing Loan, or (iii) request the issuance of
any Letter of Credit if, before or after giving effect thereto, there shall
exist a Default or an Overadvance.  In the event that (1) the Lenders shall make
any Revolving Loans, (2) the Swing Bank shall make any Swing Loan, (3) the
Administrative Agent shall make any Agent Advances or (4) the Issuing Banks
shall agree to the issuance of any Letter of Credit, which in any such case
gives rise to an Overadvance or an Overadvance should otherwise exist, the
Borrowers shall make, on demand, a payment on the Obligations to be applied to
the Revolving Loans, the Swing Loans, the Agent Advances and the Letter of
Credit Reserve Account, as appropriate, in an aggregate principal amount equal
to such Overadvance.

 

(e)           Agent Advances.

 

(i)            Subject to the limitations set forth below and notwithstanding
anything else in this Agreement to the contrary, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion, (A) at any time that a Default exists,
or (B) at any time that any of the other conditions precedent set forth in
Article 4 have not been satisfied, to make Base Rate Advances to the Borrowers
on behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed the lesser of (y) Excess Availability and (z) $15,000,000, which the
Administrative Agent, in its reasonable business judgment, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof,
(2) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other

 

48

--------------------------------------------------------------------------------


 

Obligations, or (3) to pay any other amount chargeable to the Borrowers pursuant
to the terms of this Agreement, including costs, fees and expenses as provided
under this Agreement (any of such advances are herein referred to as “Agent
Advances”); provided, that (i) such amount shall not be outstanding more than 30
days and (ii) the Majority Lenders may at any time revoke the Administrative
Agent’s authorization to make Agent Advances.  Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof.  The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Agent Advance.

 

(ii)           The Agent Advances shall be secured by the Collateral and shall
constitute Obligations hereunder.  Each Agent Advance shall bear interest as a
Base Rate Advance.  Each Agent Advance shall be subject to all terms and
conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be made to the
Administrative Agent solely for its own account and the making of any Agent
Advance shall not require the consent of the Borrowers.  The Administrative
Agent shall have no duty or obligation to make any Agent Advance hereunder.

 

(iii)          The Administrative Agent shall notify each Lender no less
frequently than weekly, as determined by the Administrative Agent, of the
principal amount of Agent Advances outstanding as of 12:00 noon (Atlanta,
Georgia time) as of such date, and each Lender’s pro rata share thereof.  Each
Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such Business Day make
available to the Administrative Agent, in immediately available funds, the
amount of its pro rata share of such principal amount of Agent Advances
outstanding.  Upon such payment by a Lender, such Lender shall be deemed to have
made a Revolving Loan to the Borrowers, notwithstanding any failure of the
Borrowers to satisfy the conditions in Section 4.2.  The Administrative Agent
shall use such funds to repay the principal amount of Agent Advances. 
Additionally, if at any time any Agent Advances are outstanding, any of the
events described in clauses (g) or (h) of Section 9.1 shall have occurred, then
each Lender shall automatically, upon the occurrence of such event, and without
any action on the part of the Administrative Agent, the Borrowers or the
Lenders, be deemed to have purchased an undivided participation in the principal
and interest of all Agent Advances then outstanding in an amount equal to such
Lender’s Revolving Commitment Ratio and each Lender shall, notwithstanding such
Event of Default, immediately pay to the Administrative Agent in immediately
available funds, the amount of such Lender’s participation (and upon receipt
thereof, the Administrative Agent shall deliver to such Lender, a loan
participation certificate dated the date of receipt of such funds in such
amount).  The disbursement of funds in connection with the settlement of Agent
Advances hereunder shall be subject to the terms and conditions of this
Section 2.1(e).

 

Section 2.2            Manner of Borrowing and Disbursement of Loans.

 

(a)           Choice of Interest Rate, etc.  Any Advance shall, at the option of
the Borrowers, be made either as a Base Rate Advance or as a Eurodollar Advance;
provided, however, that (i) if the Administrative Borrower fails to give the
Administrative Agent written

 

49

--------------------------------------------------------------------------------


 

notice specifying whether a Eurodollar Advance is to be repaid, continued or
converted on a Payment Date, such Advance shall be converted to a Base Rate
Advance on the Payment Date in accordance with Section 2.3(a)(iii), (ii) the
Administrative Borrower may not select a Eurodollar Advance (A) with respect to
Swing Loans, (B) with respect to an Advance, the proceeds of which are to
reimburse an Issuing Bank pursuant to Section 2.15, or (C) if, at the time of
such Advance or at the time of the continuation of, or conversion to, a
Eurodollar Advance pursuant to Section 2.2(c), a Default exists and (iii) all
Agent Advances shall be made as Base Rate Advances.  Any notice given to the
Administrative Agent in connection with a requested Advance hereunder shall be
given to the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) in
order for such Business Day to count toward the minimum number of Business Days
required.

 

(b)           Base Rate Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Base Rate Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) on the Business Day of such Base Rate Advance and shall immediately
confirm any such telephone notice with a written Request for Advance; provided,
however, that the failure by the Administrative Borrower to confirm any notice
by telephone with a written Request for Advance shall not invalidate any notice
so given; and

 

(ii)           Repayments and Conversions.  The Borrowers may (A) subject to
Section 2.5, at any time without prior notice repay a Base Rate Advance, or
(B) upon at least three (3) Business Days’ irrevocable prior written notice by
the Administrative Borrower to the Administrative Agent in the form of a Notice
of Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances.  Upon the date indicated by the Administrative
Borrower, such Base Rate Advance shall be so repaid or converted.

 

(c)           Eurodollar Advances.

 

(i)            Initial and Subsequent Advances.  The Administrative Borrower
shall give the Administrative Agent in the case of Eurodollar Advances
irrevocable notice by telephone not later than 11:00 a.m. (Atlanta, Georgia
time) three (3) Business Days prior to the date of such Eurodollar Advance and
shall immediately confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Administrative Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given; provided, further, that, notwithstanding the
foregoing, no such prior notice shall be required with respect to any Eurodollar
Advances to be made on the Agreement Date.

 

(ii)           Repayments, Continuations and Conversions.  At least three
(3) Business Days prior to each Payment Date for a Eurodollar Advance, the
Administrative Borrower shall give the Administrative Agent written notice in
the form of a Notice of Conversion/Continuation specifying whether all or a
portion of such Eurodollar Advance outstanding on such Payment Date is to be
continued in whole or in part as one or more

 

50

--------------------------------------------------------------------------------


 

new Eurodollar Advances and also specifying the new Eurodollar Advance Period
applicable to each such new Eurodollar Advance (and subject to the provisions of
this Agreement, upon such Payment Date, such Eurodollar Advance shall be so
continued).  Upon such Payment Date, any Eurodollar Advance (or portion thereof)
not so continued shall be converted to a Base Rate Advance or, subject to
Section 2.5, be repaid.

 

(iii)          Miscellaneous.  Notwithstanding any term or provision of this
Agreement which may be construed to the contrary, each Eurodollar Advance shall
be in a principal amount of no less than $1,000,000 and in an integral multiple
of $500,000 in excess thereof, and at no time shall the aggregate number of all
Eurodollar Advances then outstanding exceed ten (10).

 

(d)           Notification of Lenders.  Upon receipt of a (i) Request for
Advance or a telephone or telecopy request for Advance, (ii) notification from
an Issuing Bank that a draw has been made under any Letter of Credit (unless
such Issuing Bank will be reimbursed through the funding of a Swing Loan), or
(iii) notice from the Administrative Borrower with respect to the prepayment of
any outstanding Eurodollar Advance prior to the Payment Date for such Advance,
the Administrative Agent shall promptly notify each Lender by telephone or
telecopy of the contents thereof and the amount of each Lender’s portion of any
such Advance.  Each Lender shall, not later than 3:00 p.m. (Atlanta, Georgia
time) on the date specified for such Advance (under clause (i) or (ii) above) in
such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.

 

(e)           Disbursement.  Prior to 4:00 p.m. (Atlanta, Georgia time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 4, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(i) transferring the amounts so made available by wire transfer to the
Borrowers’ Disbursement Account or (ii) in the case of an Advance the proceeds
of which are to reimburse an Issuing Bank pursuant to Section 2.15, transferring
such amounts to such Issuing Bank.  Unless the Administrative Agent shall have
received notice from a Lender prior to 1:00 p.m. (Atlanta, Georgia time) on the
date of any Advance that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Advance, the
Administrative Agent may assume that such Lender has made or will make such
portion available to the Administrative Agent on the date of such Advance and
the Administrative Agent may, in its sole discretion and in reliance upon such
assumption, make available to the Borrowers or the appropriate Issuing Bank, as
applicable, on such date a corresponding amount.  If and to the extent such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender agrees to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrowers or the
appropriate Issuing Bank, as applicable, until the date such amount is repaid to
the Administrative Agent, (x) for the first two (2) Business Days, at the
Federal Funds Rate for such Business Days, and (y) thereafter, at the Base
Rate.  If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s portion of the
applicable Advance for purposes of this Agreement and if both such Lender and
the Borrowers shall pay and repay such corresponding amount, the Administrative
Agent shall promptly relend to the Borrowers such

 

51

--------------------------------------------------------------------------------


 

corresponding amount.  If such Lender does not repay such corresponding amount
immediately upon the Administrative Agent’s demand therefor, the Administrative
Agent shall notify the Administrative Borrower and the Borrowers shall
immediately pay such corresponding amount to the Administrative Agent.  The
failure of any Lender to fund its portion of any Advance shall not relieve any
other Lender of its obligation, if any, hereunder to fund its respective portion
of the Advance on the date of such borrowing, but no Lender shall be responsible
for any such failure of any other Lender.  In the event that a Lender for any
reason fails or refuses to fund its portion of an Advance in violation of this
Agreement, then, until such time as such Lender has funded its portion of such
Advance, or all other Lenders have received payment in full (whether by
repayment or prepayment) of the principal and interest due in respect of such
Advance, such non-funding Lender shall not (i) have the right to vote regarding
any issue on which voting is required or advisable under this Agreement or any
other Loan Document and, with respect to any such Lender, the amount of the
Revolving Loan Commitments or Loans, as applicable, held by such Lender shall
not be counted as outstanding for purposes of determining “Majority Lenders”
hereunder, and (ii) be entitled to receive any payments of principal, interest
or fees from the Borrowers or the Administrative Agent (or the other Lenders) in
respect of its Loans.

 

(f)            Deemed Requests for Advance.   Unless payment is otherwise timely
made by the Borrowers, the becoming due of any amount required to be paid under
this Agreement or any of the other Loan Documents as principal, interest,
reimbursement obligations in connection with Letters of Credit, premiums, fees,
reimbursable expenses or other sums payable hereunder shall be deemed
irrevocably to be a Request for Advance on the due date of, and in an aggregate
amount required to pay, such principal, interest, reimbursement obligations in
connection with Letters of Credit, premiums, fees, reimbursable expenses or
other sums payable hereunder, and the proceeds of a Revolving Loan made pursuant
thereto may be disbursed by way of direct payment of the relevant Obligation and
shall bear interest as a Base Rate Advance.  The Lenders shall have no
obligation to the Borrowers to honor any deemed Request for Advance under this
Section 2.2(f) unless all the conditions set forth in Section 4.2 have been
satisfied, but, with the consent of the Lenders required under the last sentence
of Section 4.2, may do so in their sole discretion and without regard to the
existence of, and without being deemed to have waived, any Default and without
regard to the existence or creation of an Overadvance or the failure by the
Borrowers to satisfy any of the conditions set forth in Section 4.2.  No further
authorization, direction or approval by the Borrowers shall be required to be
given by the Borrowers for any deemed Request for Advance under this
Section 2.2(f).  The Administrative Agent shall promptly provide to the
Administrative Borrower written notice of any Advance pursuant to this
Section 2.2(f).  The Borrowers have established with the Administrative Agent a
master disbursement account into which the Administrative Agent wires proceeds
of Advances from time to time (the “Controlled Disbursement Account”).  Until
such time as the Administrative Agent in its sole discretion delivers written
notice to the contrary, the presentation for payment by the Administrative Agent
of any check or other item of payment drawn on the Controlled Disbursement
Account at a time when there are insufficient funds in such account to cover
such check or other item of payment shall be deemed irrevocably to be a request
(without any requirement for the submission of a Request for Advance) for an
Advance on the date of such presentation and in an amount equal to the aggregate
amount of the items presented for payment, and the proceeds of such Advances may
be disbursed to the Controlled Disbursement Account and shall bear interest as a
Base Rate Advance.

 

52

--------------------------------------------------------------------------------


 

(g)           Special Provisions Pertaining to Swing Loans.

 

(i)            The Administrative Borrower shall give the Swing Bank written
notice in the form of a Request for Advance, or notice by telephone no later
than 1:00 p.m. (Atlanta, Georgia time) on the date on which the Borrowers wish
to receive an Advance of any Swing Loan followed immediately by a written
Request for Advance, with a copy to the Administrative Agent; provided, however,
that the failure by the Administrative Borrower to confirm any notice by
telephone with a written Request for Advance shall not invalidate any notice so
given; provided further, however, that any request by the Administrative
Borrower of a Base Rate Advance under the Revolving Loan Commitment shall be
deemed to be a request for a Swing Loan unless the Administrative Borrower
specifically requests otherwise.  Each Swing Loan shall bear interest at the
rate equal to the sum of (A) the Base Rate and (B) the Applicable Margin with
respect to Base Rate Advances.  If the Swing Bank, in its sole discretion,
elects to make the requested Swing Loan, the Swing Loan shall be made on the
date specified in the notice or the Request for Advance and such notice or
Request for Advance shall specify (i) the amount of the requested Swing Loan,
and (ii) instructions for the disbursement of the proceeds of the requested
Swing Loan.  Each Swing Loan shall be subject to all the terms and conditions
applicable to Revolving Loans, except that all payments thereon shall be payable
to the Swing Bank solely for its own account.  The Swing Bank shall have no duty
or obligation to make any Swing Loans hereunder.  The Swing Bank shall not make
any Swing Loans if the Swing Bank has received written notice from any Lender
(or the Swing Bank has actual knowledge) that one or more applicable conditions
precedent set forth in Section 4.2 will not be satisfied (or waived pursuant to
the last sentence of Section 4.2) on the requested Advance date.  In the event
the Swing Bank in its sole and absolute discretion elects to make any requested
Swing Loan, the Swing Bank shall make the proceeds of such Swing Loan available
to the Borrowers by deposit of Dollars in same day funds by wire transfer to the
Disbursement Account.  In the event that the Swing Bank informs the
Administrative Agent that it will not make the requested Advance as a Swing
Loan, then such request will be deemed a request for a Base Rate Advance under
the Revolving Loan Commitment.

 

(ii)           The Swing Bank shall notify the Administrative Agent and in turn
the Administrative Agent shall notify each Lender no less frequently than
weekly, as determined by the Administrative Agent, of the principal amount of
Swing Loans outstanding as of 12:00 noon (Atlanta, Georgia time) as of such date
and each Lender’s pro rata share (based on its Revolving Commitment Ratio)
thereof.  Each Lender shall before 3:00 p.m. (Atlanta, Georgia time) on such
date of notice make available to the Administrative Agent, in immediately
available funds, the amount of its pro rata share (based on its Revolving
Commitment Ratio) of such principal amount of Swing Loans outstanding.  Upon
such payment by a Lender, such Lender shall be deemed to have made a Revolving
Loan to the Borrowers, notwithstanding any failure of the Borrowers to satisfy
the conditions in Section 4.2.  The Administrative Agent shall use such funds to
repay the principal amount of Swing Loans to the Swing Bank.  Additionally, if
at any time any Swing Loans are outstanding, any of the events described in
clauses (g) or (h) of Section 9.1 shall have occurred, then each Lender shall
automatically upon the occurrence of such event and without any action on the
part of the Swing Bank, the

 

53

--------------------------------------------------------------------------------


 

Borrowers, the Administrative Agent or the Lenders be deemed to have purchased
an undivided participation in the principal and interest of all Swing Loans then
outstanding in an amount equal to such Lender’s Revolving Commitment Ratio of
the principal and interest of all Swing Loans then outstanding and each Lender
shall, notwithstanding such Event of Default, immediately pay to the
Administrative Agent for the account of the Swing Bank in immediately available
funds, the amount of such Lender’s participation (and upon receipt thereof, the
Swing Bank shall deliver to such Lender a loan participation certificate dated
the date of receipt of such funds in such amount).  The disbursement of funds in
connection with the settlement of Swing Loans hereunder shall be subject to the
terms and conditions of Section 2.2(e). Each Lender’s obligation to make a Base
Rate Advance pursuant to this Section or to purchase participating interests
pursuant to this Section shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swing Bank, the Borrowers or any other
Person for any reason whatsoever, (B) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Loan Commitment, (C) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Materially Adverse Effect, (D) any breach
of this Agreement or any other Loan Document by any Borrower Party, the
Administrative Agent or any Lender or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

Section 2.3            Interest.

 

(a)           On Loans.  Interest on the Loans, subject to Sections 2.3(b) and
(c), shall be payable as follows:

 

(i)            On Base Rate Advances.  Interest on each Base Rate Advance shall
be computed for the actual number of days elapsed on the basis of a hypothetical
year of three hundred sixty (360) days and shall be payable quarterly in arrears
on the second Business Day following June 30, 2016, for the period commencing on
the Agreement Date and ending on the last day of the calendar quarter then
ended, and thereafter shall be payable quarterly in arrears on the second
Business Day of each calendar quarter for the prior calendar quarter.  Interest
on Base Rate Advances then outstanding shall also be due and payable on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations). Interest shall accrue and be payable on each Base Rate Advance at
a per annum interest rate equal to the sum of (A) the Base Rate and (B) the
Applicable Margin with respect to Base Rate Advances.

 

(ii)           On Eurodollar Advances.  Interest on each Eurodollar Advance
shall be computed for the actual number of days elapsed on the basis of a
hypothetical year of three hundred sixty (360) days and shall be payable in
arrears on (x) the Payment Date for such Advance, and (y) if the Eurodollar
Advance Period for such Advance is greater than three (3) months, on the last
day of each three month period prior to the expiration of the applicable
Eurodollar Advance Period for such Advance. Interest on Eurodollar Advances then
outstanding shall also be due and payable on the Maturity Date

 

54

--------------------------------------------------------------------------------


 

(or the date of any earlier prepayment in full of the Obligations).  Interest
shall accrue and be payable on each Eurodollar Advance at a rate per annum equal
to the sum of (A) the Eurodollar Rate applicable to such Eurodollar Advance and
(B) the Applicable Margin with respect to Eurodollar Advances.

 

(iii)          If No Notice of Selection of Interest Rate.  If the
Administrative Borrower fails to give the Administrative Agent timely notice of
its selection of a Eurodollar Rate, or if for any reason a determination of a
Eurodollar Rate for any Advance is not timely concluded, the Base Rate shall
apply to such Advance.  If the Administrative Borrower fails to elect to
continue any Eurodollar Advance then outstanding prior to the last Payment Date
applicable thereto in accordance with the provisions of Section 2.2, as
applicable, the Base Rate shall apply to such Advance commencing on and after
such Payment Date.

 

(b)           Upon Default.  Upon the occurrence and during the continuance of
an Event of Default, at the Administrative Agent’s discretion or upon the
request of the Majority Lenders, interest on the outstanding Obligations shall
accrue at the Default Rate. Interest accruing at the Default Rate shall be
payable on demand and in any event on the Maturity Date (or the date of any
earlier prepayment in full of the Obligations) and shall accrue until the
earliest to occur of (i) waiver of the applicable Event of Default in accordance
with Section 11.12, (ii) agreement by the Majority Lenders to rescind the
charging of interest at the Default Rate, or (iii) payment in full of the
Obligations.  The Lenders shall not be required to (A) accelerate the maturity
of the Loans, (B) terminate the Revolving Loan Commitments, or (C) exercise any
other rights or remedies under the Loan Documents in order to charge interest
hereunder at the Default Rate.

 

(c)           Computation of Interest.  In computing interest on any Advance,
the date of making the Advance shall be included and the date of payment shall
be excluded; provided, however, that if an Advance is repaid on the date that it
is made, one (1) day’s interest shall be due with respect to such Advance.

 

Section 2.4            Fees.

 

(a)           Fee Letter.  The Borrowers jointly and severally agree to pay the
fees set forth in the Fee Letter.

 

(b)           Unused Line Fee.  The Borrowers jointly and severally agree to pay
to the Administrative Agent, for the account of the Lenders in accordance with
their respective Revolving Commitment Ratios, an unused line fee (“Unused Line
Fee”) on the aggregate amount by which the Revolving Loan Commitment exceeded
the sum of the average daily amount of Aggregate Revolving Credit Obligations
(other than with respect to any Swing Loans and Agent Advances) (“Utilization”)
for each day from the Agreement Date through the Maturity Date (or the date of
any earlier prepayment in full of the Obligations), at a per annum rate equal to
twenty-five hundredths of one percent (0.25%).  Such Unused Line Fee shall be
computed on the basis of a hypothetical year of three hundred sixty (360) days
for the actual number of days elapsed, shall be payable in arrears on the second
Business Day following June 30, 2016, for the period commencing on the Agreement
Date and ending on June 30, 2016, and thereafter shall be

 

55

--------------------------------------------------------------------------------


 

payable quarterly in arrears on the second Business Day of each calendar quarter
for the prior calendar quarter, and if then unpaid, on the Maturity Date (or the
date of any earlier prepayment in full of the Obligations).

 

(c)           Letter of Credit Fees.

 

(i)            The Borrowers shall pay to the Administrative Agent for the
account of the Lenders, in accordance with their respective Revolving Commitment
Ratios, a fee on the stated amount of any outstanding Letters of Credit for each
day from the Date of Issue through the Maturity Date (or the date of any earlier
prepayment in full of the Obligations) at a rate per annum on the amount of the
Letter of Credit Obligations equal to the Applicable Margin in effect from time
to time with respect to Letter of Credit fees.  Such Letter of Credit fee shall
be computed on the basis of a hypothetical year of three hundred sixty (360)
days for the actual number of days elapsed, shall be payable quarterly in
arrears on the second Business Day following June 30, 2016, for the period
commencing on the Agreement Date and ending on June 30, 2016, and thereafter
shall be payable quarterly in arrears on the second Business Day of each
calendar quarter for the prior calendar quarter, and if then unpaid, on the
Maturity Date (or the date of any earlier prepayment in full of the
Obligations).

 

(ii)           The Borrowers shall also pay to the Administrative Agent, for the
account of each applicable Issuing Bank, (A) a fee on the stated amount of each
Letter of Credit issued by or on behalf of such Issuing Bank for each day from
the Date of Issue through the expiration date of each such Letter of Credit (or
any earlier prepayment in full of the Obligations) at a rate of one-eighth of
one percent (0.125%) per annum which fee shall be computed on the basis of a
hypothetical year of three hundred sixty (360) days for the actual number of
days elapsed, shall be payable quarterly in arrears on the second Business Day
following June 30, 2016, for the period commencing on the Agreement Date and
ending on June 30, 2016, and thereafter shall be payable quarterly in arrears on
the second Business Day of each calendar quarter for the prior calendar quarter,
and, if unpaid on the Maturity Date (or any earlier prepayment in full of the
Obligations) and (B) any reasonable and customary fees charged by the Issuing
Banks for issuance and administration of such Letters of Credit.

 

(d)           Computation of Fees.  In computing any fees payable under this
Section 2.4, the first day of the applicable period shall be included and the
date of the payment shall be excluded. Without limitation, all fees payable
under this Section 2.4 shall be fully earned when due, non-refundable when paid
and shall be in addition to all other amounts which may be due to the Lender
from time to time pursuant to the terms of this Agreement and the other Loan
Documents,

 

Section 2.5            Prepayment/Reduction of Commitment.

 

(a)           The principal amount of any Base Rate Advance may be repaid in
full or in part at any time, without penalty or prior notice; and the principal
amount of any Eurodollar Advance may be prepaid prior to the applicable Payment
Date, provided that the Borrowers shall reimburse the Lenders and the
Administrative Agent, on the earlier of demand or the Maturity

 

56

--------------------------------------------------------------------------------


 

Date, for any Funding Losses or reasonable out-of-pocket expense incurred by the
Lenders or the Administrative Agent in connection with such prepayment, as set
forth in Section 2.9.  Each notice of prepayment of any Eurodollar Advance shall
be irrevocable, and each prepayment or repayment made under this
Section 2.5(a) shall include the accrued interest on the amount so prepaid or
repaid.  Upon receipt of any notice of repayment or prepayment, the
Administrative Agent shall promptly notify each Lender of the contents thereof
by telephone or telecopy and of such Lender’s portion of the repayment or
prepayment.  Notwithstanding the foregoing, the Borrowers shall not make any
repayment or prepayment of the Revolving Loans unless and until the balance of
the Swing Loans and the Agent Advances then outstanding is zero.  Other than
with respect to amounts required to be applied to the Loans pursuant to the last
sentence of Section 2.6(a) or pursuant to Section 2.6(c) or Section 6.14,
repayments or prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $100,000 in excess thereof.  Except as
provided in Section 2.5(b), any repayment and prepayment of Advances outstanding
under the Revolving Loan Commitment shall not reduce the Revolving Loan
Commitment.  Any prepayment of the Loans shall not affect the Borrowers’
obligation to continue to make payments under any swap agreement (as defined in
11 U.S.C. §101), including, without limitation any such swap agreement that is a
Lender Hedge Agreement, which shall remain in full force and effect
notwithstanding such prepayment, subject to the terms of the applicable swap
agreement.

 

(b)           The Borrowers shall have the right, at any time and from time to
time after the Agreement Date and prior to the Maturity Date, upon at least
thirty (30) days’ prior written notice to the Administrative Agent, without
premium or penalty, to cancel or reduce permanently all or a portion of the
Revolving Loan Commitment on a pro rata basis among the Lenders in accordance
with their respective Revolving Commitment Ratios; provided, that (i) any such
partial reduction shall be made in an amount not less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof and (ii) the Revolving Loan
Commitment may not be reduced to an amount below the then outstanding Letter of
Credit Obligations.  As of the date of cancellation or reduction set forth in
such notice, the Revolving Loan Commitment shall be permanently canceled or
reduced to the amount stated in the Administrative Borrower’s notice for all
purposes herein, and the Borrowers shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to repay in full the principal
amount of the Revolving Loans, Swing Loans and Agent Advances or reduce the
principal amount of the Revolving Loans, Swing Loans and Agent Advances then
outstanding to not more than the amount of the Revolving Loan Commitment as so
reduced, together with accrued interest on the amount so prepaid and the Unused
Line Fee set forth in Section 2.4(b) accrued through the date of the reduction
with respect to the amount reduced, and shall reimburse the Administrative Agent
and the Lenders for any Funding Losses or out-of-pocket expense incurred by any
of them in connection with such payment as set forth in Section 2.9 and, in the
case of cancellation of the Revolving Loan Commitment, shall secure the Letter
of Credit Obligations through the delivery of cash collateral in an amount equal
to 105% of the Letters of Credit Obligations.  To the extent there is a FILO
Tranche outstanding at the time of the reduction of all or a portion of the
Revolving Loan Commitment under this Section 2.5, such reduction shall be
applied first to the non-FILO Tranche of Revolving Loans; provided, that with
respect to any prepayment of Revolving Loans made in connection with such
reduction, the Borrower shall be permitted to prepay the Revolving Loans (other
than any Revolving Loans under the FILO Tranche) on a greater than pro rata
basis.

 

57

--------------------------------------------------------------------------------


 

Section 2.6            Repayment.

 

(a)           The Revolving Loans.  All unpaid principal and accrued interest on
the Revolving Loans shall be due and payable in full on the Maturity Date. 
Notwithstanding the foregoing, however, in the event that at any time and for
any reason there shall exist an Overadvance, the Borrowers shall pay to the
Administrative Agent, on demand, an amount equal to the Overadvance, which
payment shall constitute a mandatory payment of the Revolving Loans, Agent
Advances, Swing Loans and Letter of Credit Reserve Account, as appropriate.

 

(b)           Mandatory Repayments.

 

(i)            All Net Cash Proceeds from the sale or casualty or condemnation
loss of any Collateral or other assets of any Borrower Party (other than (A) the
sale of Inventory in the ordinary course of business (B) other asset
dispositions in a aggregate amount not to exceed $2,500,000 per fiscal year and
(C) solely with respect to assets that do not constitute Collateral, such Net
Cash Proceeds that are required to be paid in connection with any other Funded
Debt permitted hereunder) shall be paid within three (3) Business Days of
receipt of the proceeds thereof by the Borrower Parties as a mandatory payment
of the Obligations.  So long as no Event of Default exists, all such Net Cash
Proceeds (other than Net Cash Proceeds from the sale of Inventory in the
ordinary course of business or other asset dispositions in an aggregate amount
not to exceed $2,500,000 per fiscal year) shall be applied first to repay
outstanding Agent Advances, second to outstanding Swing Loans and then to repay
outstanding Revolving Loans.  So long as no Event of Default exists, all such
other Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(a).  Notwithstanding the foregoing, if an Event of Default exists,
all such Net Cash Proceeds shall be applied in the manner set forth in
Section 2.11(b).  The Revolving Loan Commitment shall not be permanently reduced
by the amount of any payment of the Agent Advances, Swing Loans or Revolving
Loans due under this Section 2.6(b)(i).

 

(ii)           Within three (3) Business Days of the date of receipt by any
Borrower Party, any of its Subsidiaries, or the Administrative Agent of any
proceeds of any Eligible Life Insurance Policy, whether such proceeds are
received as a result of the death of a Person covered thereby, the surrender and
termination of such policy, a policy loan taken out under such policy, or
otherwise, 100% of such proceeds shall be used first to prepay the outstanding
principal amount of the Obligations in the manner set forth in
Section 2.11(a) or 2.11(b), as applicable, and second, subject to the terms of
any applicable Life Insurance Assignment, any additional proceeds shall be
returned to the Borrowers.  The provisions of this Section 2.6(b)(ii) shall not
be deemed to constitute consent to any action otherwise prohibited by the terms
and conditions of this Agreement.

 

(c)           The Other Obligations.  In addition to the foregoing, the
Borrowers hereby promise to pay all Obligations (other than Obligations in
respect of Bank Products), including, without limitation, the principal amount
of the Loans, amounts drawn under Letters of Credit and interest and fees on the
foregoing, as the same become due and payable hereunder and, in any event, on
the Maturity Date.

 

58

--------------------------------------------------------------------------------


 

Section 2.7            Notes; Loan Accounts.

 

(a)           The Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Loans owed to
such Lender shall be evidenced by Revolving Loan Notes.  A Revolving Loan Note
shall be payable to each Lender requesting such a Note in accordance with the
Revolving Commitment Ratio of such Lender.  Each such Note shall be issued by
the Borrowers to the applicable Lender and shall be duly executed and delivered
by an Authorized Signatory of each Borrower.

 

(b)           The Administrative Agent shall open and maintain on its books in
the name of the Borrowers a loan account with respect to the Loans and interest
thereon (the “Loan Account”).  The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrowers pursuant to this Agreement and shall credit the Loan Account
for each payment which the Borrowers shall make in respect to the Obligations. 
The records of the Administrative Agent with respect to such Loan Account shall
be conclusive evidence of the Loans and accrued interest thereon, absent
manifest error.

 

Section 2.8            Manner of Payment.

 

(a)           Each payment (including any prepayment) by the Borrowers on
account of the principal of or interest on the Loans, fees, and any other amount
owed to any member of the Lender Group under this Agreement or the other Loan
Documents shall be made not later than 12:00 noon (Atlanta, Georgia time) on the
date specified for payment under this Agreement or any other Loan Document to
the Administrative Agent at the Administrative Agent’s Office, for the account
of the Lenders, the Issuing Banks or the Administrative Agent, as the case may
be, in Dollars in immediately available funds.  Any payment received by the
Administrative Agent after 12:00 noon (Atlanta, Georgia time) shall be deemed
received on the next Business Day.  In the case of a payment for the account of
a Lender, the Administrative Agent will promptly thereafter distribute the
amount so received in like funds to such Lender.  In the case of a payment for
the account of an Issuing Bank, the Administrative Agent will promptly
thereafter distribute the amount so received in like funds to such Issuing
Bank.  If the Administrative Agent shall not have received any payment from the
Borrowers as and when due, the Administrative Agent will promptly notify the
Lenders accordingly.

 

(b)           Except as provided in the definition of Eurodollar Advance Period,
if any payment under this Agreement or any other Loan Document shall be
specified to be made on a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day, and such extension of time
shall in such case be included in computing interest and fees, if any, in
connection with such payment.

 

Section 2.9            Reimbursement.  Whenever any Lender shall sustain or
incur any Funding Losses or out-of-pocket expenses in connection with
(a) failure by the Borrowers to borrow or continue any Eurodollar Advance, or
convert any Advance to a Eurodollar Advance, in each case, after having given
notice of their intention to do so in accordance with Section 2.2 (whether by
reason of the election of the Borrowers not to proceed or the non-fulfillment of
any of the conditions set forth in this Agreement), or (b) prepayment of any
Eurodollar Advance in whole

 

59

--------------------------------------------------------------------------------


 

or in part for any reason or (c) failure by the Borrowers to prepay any
Eurodollar Advance after giving notice of its intention to prepay such Advance,
the Borrowers agree to pay to such Lender, promptly upon such Lender’s demand
therefor, an amount sufficient to compensate such Lender for all such Funding
Losses and out-of-pocket expenses.  Such Lender’s good faith determination of
the amount of such Funding Losses and out-of-pocket expenses, absent manifest
error, shall be binding and conclusive.  Losses subject to reimbursement
hereunder shall include, without limitation, expenses incurred by any Lender or
any participant of such Lender permitted hereunder in connection with the
re-employment of funds prepaid, repaid, not borrowed, or paid, as the case may
be, and any lost profit of such Lender or any participant of such Lender over
the remainder of the Eurodollar Advance Period for such prepaid Advance.  For
purposes of calculating amounts payable to a Lender under this paragraph, each
Lender shall be deemed to have actually funded its relevant Eurodollar Advance
through the purchase of a deposit bearing interest at the Eurodollar Rate in an
amount equal to the amount of that Eurodollar Advance and having a maturity and
repricing characteristics comparable to the relevant Eurodollar Advance Period;
provided, however, that each Lender may fund each of its Eurodollar Advances in
any manner it sees fit, and the foregoing assumption shall be utilized only for
the calculation of amounts payable under this Section.

 

Section 2.10          Pro Rata Treatment.

 

(a)           Advances.  Each Advance with respect to the Revolving Loans from
the Lenders under this Agreement shall be made pro rata on the basis of their
respective Revolving Commitment Ratios.

 

(b)           Payments.  Each payment and prepayment of the principal of the
Revolving Loans and each payment of interest on the Revolving Loans received
from the Borrowers shall be made by the Administrative Agent to the Lenders pro
rata on the basis of their respective unpaid principal amounts thereof
outstanding immediately prior to such payment or prepayment (except in cases
when a Lender’s right to receive payments is restricted pursuant to
Section 2.2(e)).  If any Lender shall obtain any payment (whether involuntary,
through the exercise of any right of set-off or otherwise) on account of the
Loans in excess of its ratable share of Loans under its Aggregate Commitment
Ratio (or in violation of any restriction set forth in Section 2.2(e)), such
Lender shall forthwith purchase from the other Lenders such participation in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery without interest thereon unless the Lender obligated to repay such
amount is required to pay interest.  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this
Section 2.10(b) may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

60

--------------------------------------------------------------------------------


 

Section 2.11          Application of Payments

 

(a)           Payments Prior to Event of Default.  Prior to the occurrence and
continuance of an Event of Default, all amounts received by the Administrative
Agent from the Borrowers (other than payments specifically earmarked for
application to certain principal, interest, fees or expenses hereunder or
payments made pursuant to Section 2.6(b) (which shall be applied as earmarked
or, with respect to payments under Section 2.6(b), as set forth in
Section 2.6(b)), shall be distributed by the Administrative Agent in the
following order of priority:

 

FIRST,   to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents;

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of all obligations consisting of accrued fees and interest
payable to the Lenders hereunder (other than fees and interest owed to any
Lender with respect to the FILO Tranche of Loans);

 

FOURTH, to the payment of principal then due and payable on the Swing Loans;

 

FIFTH, to the payment of principal then due and payable on the Revolving Loans
(other than any Revolving Loans under a FILO Tranche);

 

SIXTH, to the payment of the Obligations arising in respect of Bank Products
then due and payable; provided, however, that no amount received from any
Guarantor (including any proceeds of any sale of, or other realization upon, all
or any part of the Collateral owned by such Guarantor) shall be applied to any
Excluded Swap Obligation of such Guarantor;

 

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products; provided, however, that no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor; and

 

EIGHTH, to the payment of all Obligations (including fees, interest, and
principal) of the Borrower Parties with respect to the FILO Tranche that are
then due and payable to the Lender Group.

 

(b)           Payments Subsequent to Event of Default.  Notwithstanding anything
in this Agreement or any other Loan Documents which may be construed to the
contrary, subsequent to the occurrence and during the continuance of an Event of
Default, payments and prepayments with respect to the Obligations made to the
Lender Group, or any of them, or otherwise received by any member of the Lender
Group (from realization on Collateral or otherwise) shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10):

 

61

--------------------------------------------------------------------------------


 

FIRST,   to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Administrative Agent with
enforcing the rights of the Lenders under the Loan Documents, and any Agent
Advances made by the Administrative Agent under or pursuant to the terms of the
Loan Documents (including, without limitation, any costs incurred in connection
with the sale or disposition of any Collateral);

 

SECOND, to payment of any fees owed to the Administrative Agent, the Issuing
Banks or the Swing Bank hereunder or under any other Loan Document;

 

THIRD, to the payment of out-of-pocket costs and expenses (including without
limitation reasonable attorneys’ fees) of the Lenders with enforcing the rights
of its rights under the Loan Documents (other than costs and expenses owed to
any Lender with respect to the FILO Tranche of Loans);

 

FOURTH, to the payment of all obligations consisting of accrued fees and
interest payable to the Lenders hereunder (other than fees and interest owed to
any Lender with respect to the FILO Tranche of Loans);

 

FIFTH, to the payment of the principal of the Swing Loans then outstanding,

 

SIXTH, pro rata, to (i) the payment of principal on the Revolving Loans then
outstanding (other than any Revolving Loans under a FILO Tranche), and (ii) the
Letter of Credit Reserve Account to the extent of one hundred five percent
(105%) of any Letter of Credit Obligations then outstanding (other than any
Letter of Credit Obligations under a FILO Tranche),

 

SEVENTH, to the payment of any Obligation arising in respect of the Bank
Products;

 

EIGHTH, to any other Obligations not otherwise referred to in this
Section 2.11(b) (other than any Obligations under a FILO Tranche);

 

NINTH, to the payment of all Obligations (including fees, interest, and
principal) of the Borrower Parties with respect to the FILO Tranche that are
then due and payable to the Lender Group; and

 

TENTH, upon satisfaction in full of all Obligations, to the Borrowers or as
otherwise required by law.

 

Section 2.12          Use of Proceeds.  The proceeds of the Loans shall be used
by the Borrowers as follows:

 

(a)           The proceeds of the initial Advance of Revolving Loans hereunder
shall be used on the Agreement Date to refinance existing Funded Debt and to
fund transaction costs.

 

(b)           The balance of the proceeds of the Loans shall be used (i) to fund
future acquisitions permitted hereunder, (ii) to provide for working capital,
(iii) for the Borrowers’

 

62

--------------------------------------------------------------------------------


 

general corporate purposes, and (iv) for any other lawful purpose not otherwise
prohibited hereunder.

 

Section 2.13          All Obligations to Constitute One Obligation.  All
Obligations shall constitute one general obligation of the Borrowers and shall
be secured by the Administrative Agent’s security interest (on behalf of, and
for the benefit of, the Lender Group) and Lien upon all of the Collateral, and
by all other security interests and Liens heretofore, now or at any time
hereafter granted by any Borrower Party to the Administrative Agent or any other
member of the Lender Group, to the extent provided in the Security Documents
under which such Liens arise.

 

Section 2.14          Maximum Rate of Interest.  The Borrowers and the Lender
Group hereby agree and stipulate that the only charges imposed upon the
Borrowers for the use of money in connection with this Agreement are and shall
be the specific interest and fees described in this Article 2 and in any other
Loan Document.  Notwithstanding the foregoing, the Borrowers and the Lender
Group further agree and stipulate that all closing fees, agency fees,
syndication fees, facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by any member of the Lender Group
to third parties or for damages incurred by the Lender Group, or any of them,
are charges to compensate the Lender Group for underwriting and administrative
services and costs or losses performed or incurred, and to be performed and
incurred, by the Lender Group in connection with this Agreement and the other
Loan Documents and shall under no circumstances be deemed to be charges for the
use of money pursuant to any Applicable Law.  In no event shall the amount of
interest and other charges for the use of money payable under this Agreement
exceed the maximum amounts permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.  The Borrowers
and the Lender Group, in executing and delivering this Agreement, intend legally
to agree upon the rate or rates of interest and other charges for the use of
money and manner of payment stated within it; provided, however, that, anything
contained herein to the contrary notwithstanding, if the amount of such interest
and other charges for the use of money or manner of payment exceeds the maximum
amount allowable under Applicable Law, then, ipso facto as of the Agreement
Date, the Borrowers are and shall be liable only for the payment of such maximum
as allowed by law, and payment received from the Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Revolving Loans to the extent of such excess.

 

Section 2.15          Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, each
Issuing Bank, on behalf of the Lenders, and in reliance on the agreements of the
Lenders set forth in Section 2.15(c) below, hereby agrees to issue (or arrange
with a Foreign Issuer for the issuance of) one or more Letters of Credit up to
an aggregate face amount equal to such Issuing Bank’s Letter of Credit
Commitment; provided, however, that, except as described in the last sentence of
Section 4.3, the Issuing Banks shall not issue (or arrange with a Foreign Issuer
for the issuance of) any Letter of Credit unless the conditions precedent to the
issuance thereof set forth in Section 4.3 have been satisfied; provided,
however, that at no time shall (i) the total Letter of Credit Obligations
outstanding hereunder exceed the Aggregate Letter of Credit Commitment or
(ii) the aggregate face amount of all outstanding Specified Foreign Obligation
Letters of Credit exceed

 

63

--------------------------------------------------------------------------------


 

$5,000,000.  In addition, the issuance of such Letter of Credit (or any
amendment which increases the amount of such Letter of Credit) will be subject
to the further conditions that such Letter of Credit shall be in such form and
contain such terms as each Issuing Bank shall approve and that the Borrowers
shall have executed and delivered any additional applications, agreements and
instruments relating to such Letter of Credit as each Issuing Bank shall
reasonably require; provided that in the event of any conflict between such
applications, agreements or instruments and this Agreement, the terms of this
Agreement shall control. Each Letter of Credit shall (i) be denominated in
Dollars, and (ii) other than Specified Foreign Obligation Letters of Credit,
expire no later than the earlier to occur of (A) the date thirty (30) days prior
to the Maturity Date, and (B) three hundred sixty (360) days after its date of
issuance (but may contain provisions for automatic renewal provided that no
Default exists on the renewal date or would be caused by such renewal and
provided no such renewal shall extend beyond the date thirty (30) days prior to
the Maturity Date).  Each Letter of Credit shall be subject to the Uniform
Customs and, to the extent not inconsistent therewith, the laws of the State of
New York.  None of the Issuing Banks shall at any time be obligated to issue, or
cause to be issued, any Letter of Credit if such issuance would conflict with,
or cause such Issuing Bank to exceed any limits imposed by, any Applicable Law.

 

(b)                                 The Administrative Borrower may from time to
time request that an Issuing Bank issue (or arrange with a Foreign Issuer for
the issuance of) a Letter of Credit.  The Administrative Borrower shall execute
and deliver to the Administrative Agent and the applicable Issuing Bank a
Request for Issuance of Letter of Credit for each Letter of Credit to be issued
by such Issuing Bank, not later than 11:00 a.m. (Atlanta, Georgia time) one
(1) Business Day preceding the date on which the requested Letter of Credit is
to be issued, or such shorter notice as may be acceptable to the applicable
Issuing Bank and the Administrative Agent.  Upon receipt of any such Request for
Issuance of Letter of Credit, subject to satisfaction of all conditions
precedent thereto as set forth in Section 4.3 or waiver of such conditions
pursuant to the last sentence of Section 4.3, the applicable Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
(or arrange with a Foreign Issuer for the issuance of) the Letter of Credit
requested thereby.  Such Issuing Bank shall furnish a copy of such Letter of
Credit to the Administrative Borrower and the Administrative Agent following the
issuance thereof.  In addition to the fees payable pursuant to
Section 2.4(c)(ii), the Borrowers shall pay or reimburse each Issuing Bank for
normal and customary costs and expenses incurred by such Issuing Bank in
issuing, effecting payment under, amending or otherwise administering the
Letters of Credit.  On each Business Day on or before 10:00 a.m. (Atlanta,
Georgia time) each Issuing Bank shall deliver to the Administrative Agent and
the Administrative Borrower a report in substantially the form of Exhibit L (a
“Daily Letter of Credit Report”) (A) setting forth the opening balance of its
Letters of Credit outstanding on the immediately preceding Business Day,
(B) identifying all Letters of Credit issued (or amended) by it (or its Foreign
Issuer) on such immediately preceding Business Day, (C) identifying all Letters
of Credit cancelled on such immediately preceding Business Day, (D) identifying
all draws on such immediately preceding Business Day under Letters of Credit
issued by it (or its Foreign Issuer), (E) setting forth the ending balance of
its Letters of Credit outstanding on such immediately preceding Business Day and
(E) identifying all requests for the issuance of Letters of Credit cancelled on
such immediately preceding Business Day.

 

64

--------------------------------------------------------------------------------


 

(c)                                  Immediately upon the issuance by an Issuing
Bank of a Letter of Credit and in accordance with the terms and conditions of
this Agreement, such Issuing Bank shall be deemed to have sold and transferred
to each Lender, and each Lender shall be deemed irrevocably and unconditionally
to have purchased and received from such Issuing Bank, without recourse or
warranty, an undivided interest and participation, to the extent of such
Lender’s Revolving Commitment Ratio, in such Letter of Credit and the
obligations of the Borrowers with respect thereto (including, without
limitation, all Letter of Credit Obligations with respect thereto).  The
applicable Issuing Bank shall promptly notify the Administrative Agent of any
draw under a Letter of Credit.  At such time as the Administrative Agent shall
be notified by the applicable Issuing Bank that the beneficiary under any Letter
of Credit has drawn on the same, the Administrative Agent shall promptly notify
the Administrative Borrower and the Swing Bank (or, at its option, all Lenders),
by telephone or telecopy, of the amount of the draw and, in the case of each
Lender, such Lender’s portion of such draw amount as calculated in accordance
with its Revolving Commitment Ratio; provided that any failure to give or delay
in giving such notice shall not relieve the Borrowers of their obligation to
reimburse each Issuing Bank and the Lenders with respect to such Letter of
Credit.

 

(d)                                 The Borrowers hereby agree to immediately
reimburse each Issuing Bank for amounts paid by such Issuing Bank in respect of
draws under each Letter of Credit.  In order to facilitate such repayment, the
Borrowers hereby irrevocably request the Lenders, and the Lenders hereby
severally agree, on the terms and conditions of this Agreement (other than as
provided in Article 2 with respect to the amounts of, the timing of requests
for, and the repayment of Advances hereunder and in Article 4 with respect to
conditions precedent to Advances hereunder), with respect to any drawing under a
Letter of Credit, to make a Base Rate Advance on each day on which a draw is
made under any Letter of Credit and in the amount of such draw, and to pay the
proceeds of such Advance directly to the applicable Issuing Bank to reimburse
such Issuing Bank for the amount paid by it upon such draw.  Each Lender shall
pay its share of such Base Rate Advance by paying its portion of such Advance to
the Administrative Agent in accordance with Section 2.2(e) and its Revolving
Commitment Ratio, without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default exists or would be
caused thereby.  The disbursement of funds in connection with a draw under a
Letter of Credit pursuant to this Section hereunder shall be subject to the
terms and conditions of Section 2.2(e).  The obligation of each Lender to make
payments to the Administrative Agent, for the account of an Issuing Bank, in
accordance with this Section 2.15 shall be absolute and unconditional and no
Lender shall be relieved of its obligations to make such payments by reason of
noncompliance by any other Person with the terms of the Letter of Credit or for
any other reason (other than the gross negligence or willful misconduct of such
Issuing Bank in paying such Letter of Credit, as determined by a final
non-appealable judgment of a court of competent jurisdiction). Each Lender’s
obligation to fund its participation shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right that such
Lender or any other Person may have against any Issuing Bank or any other Person
for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Revolving Loan Commitment, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers or any of
their Subsidiaries, (iv) any breach of this Agreement by the Borrowers or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

65

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly remit to such Issuing Bank the amounts
so received from the other Lenders; provided that if such payment is required to
be returned for any reason to the Borrowers or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Issuing Bank will return to the Administrative Agent any portion thereof
previously distributed by the Administrative Agent.  Any overdue amounts payable
by the Lenders to an Issuing Bank in respect of a draw under any Letter of
Credit shall bear interest, payable on demand, (x) for the first two
(2) Business Days, at the Federal Funds Rate, and (y) thereafter, at the Base
Rate.  Notwithstanding the foregoing, at the request of the Administrative
Agent, the Swing Bank may, at its option and subject to the conditions set forth
in Section 2.2(g) other than the condition that the applicable conditions
precedent set forth in Article 4 be satisfied, make Swing Loans to reimburse the
Issuing Banks for amounts drawn under Letters of Credit.

 

(e)                                  The Borrowers agree that each Advance by
the Lenders to reimburse an Issuing Bank for draws under any Letter of Credit,
shall, for all purposes hereunder, unless and until converted into a Eurodollar
Advance pursuant to Section 2.2(b)(ii), be deemed to be a Base Rate Advance
under the Revolving Loan Commitment and shall be payable and bear interest in
accordance with all other Base Rate Advances of Revolving Loans.

 

(f)                                   The Borrowers agree that any action taken
or omitted to be taken by any Issuing Bank or any Foreign Issuer in connection
with any Letter of Credit, except for such actions or omissions as shall
constitute gross negligence or willful misconduct on the part of such Issuing
Bank as determined by a final non-appealable judgment of a court of competent
jurisdiction, shall be binding on the Borrowers as between the Borrowers and
such Issuing Bank, and shall not result in any liability of such Issuing Bank to
the Borrowers.  The obligation of the Borrowers to reimburse an Issuing Bank for
a drawing under any Letter of Credit or the Lenders for Advances made by them to
the Issuing Banks on account of draws made under the Letters of Credit shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
(except if arising from the gross negligence or willful misconduct on the part
of such Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction), including, without limitation, the following
circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Loan Document;

 

(ii)                                  Any amendment or waiver of or consent to
any departure from any or all of the Loan Documents;

 

(iii)                               Any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith;

 

(iv)                              The existence of any claim, set-off, defense
or any right which any Borrower may have at any time against any beneficiary or
any transferee of any Letter of Credit (or Persons for whom any such beneficiary
or any such transferee may be acting), any Lender or any other Person, whether
in connection with any Letter of Credit, any

 

66

--------------------------------------------------------------------------------


 

transaction contemplated by any Letter of Credit, this Agreement, or any other
Loan Document, or any unrelated transaction;

 

(v)                                 Any statement or any other documents
presented under any Letter of Credit proving to be insufficient, forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

(vi)                              The insolvency of any Person issuing any
documents in connection with any Letter of Credit;

 

(vii)                           Any breach of any agreement between any Borrower
and any beneficiary or transferee of any Letter of Credit;

 

(viii)                        Any irregularity in the transaction with respect
to which any Letter of Credit is issued, including any fraud by the beneficiary
or any transferee of such Letter of Credit;

 

(ix)                              Any errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, wireless
or otherwise, whether or not they are in code;

 

(x)                                 Any act, error, neglect or default,
omission, insolvency or failure of business of any of the correspondents of the
applicable Issuing Bank;

 

(xi)                              Any other circumstances arising from causes
beyond the control of the applicable Issuing Bank;

 

(xii)                           Payment by an Issuing Bank (or the Foreign
Issuer) under any Letter of Credit against presentation of a sight draft or a
certificate which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct of such Issuing Bank or Foreign Issuer as determined by a
final non-appealable judgment of a court of competent jurisdiction; and

 

(xiii)                        Any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

(g)                                  The Borrowers will indemnify and hold
harmless each Indemnified Person from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’ fees) which may be imposed on, incurred by or asserted
against such Indemnified Person in any way relating to or arising out of the
issuance of a Letter of Credit, except that the Borrowers shall not be liable to
an Indemnified Person for any portion of such claims, liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a final non-appealable judgment of a court
of competent jurisdiction.  This Section 2.15(g) shall survive termination of
this Agreement.

 

67

--------------------------------------------------------------------------------


 

(h)                                 Each Lender shall be responsible (to the
extent the Borrowers are obligated to reimburse the applicable Issuing Bank
under the Loan Documents and such Issuing Bank is not reimbursed by the
Borrowers) for its pro rata share (based on such Lender’s Revolving Commitment
Ratio) of any and all reasonable out-of-pocket costs, expenses (including
reasonable legal fees) and disbursements which may be incurred or made by such
Issuing Bank in connection with the collection of any amounts due under, the
administration of, or the presentation or enforcement of any rights conferred by
any Letter of Credit, any Borrower’s or any guarantor’s obligations to reimburse
draws thereunder or otherwise.  In the event the Borrowers shall fail to pay
such expenses of an Issuing Bank within fifteen (15) days of demand for payment
by such Issuing Bank, each Lender shall thereupon pay to such Issuing Bank its
pro rata share (based on such Lender’s Revolving Commitment Ratio) of such
expenses within ten (10) days from the date of such Issuing Bank’s notice to the
Lenders of the Borrowers’ failure to pay; provided, however, that if the
Borrowers shall thereafter pay such expenses, such Issuing Bank will repay to
each Lender the amounts received from such Lender hereunder.

 

(i)                                     Any Person that is to be a new Issuing
Bank (other than pursuant to the execution of an Assignment and Acceptance) is
required to enter into this Agreement by executing and delivering to the
Administrative Agent and the Administrative Borrower a joinder agreement in the
form of Exhibit M (each an “Issuing Bank Joinder Agreement”). Upon the execution
and delivery of any Issuing Bank Joinder Agreement by such Person, such Person
shall become an Issuing Bank hereunder with the same force and effect as if
originally named as an Issuing Bank herein. The execution and delivery of any
Issuing Bank Joinder Agreement adding an additional Person as a party to this
Agreement shall not require the consent of any party hereto other than the
Administrative Agent and, so long as no Default exists, the Administrative
Borrower.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Banks and the Borrowers when a Letter of Credit is issued and subject to
Applicable Laws, (i) each Standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (ISP98) (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued), (ii) each Documentary Letter of Credit
shall be governed by the Uniform Customs and (iii) in each case, to the extent
not inconsistent therewith, the governing law of this Agreement set forth in
Section 11.7.

 

(k)                                 Any term or provision of this agreement to
the contrary notwithstanding, (i) the expiration date of any Specified Foreign
Obligation Letter of Credit shall be acceptable to the applicable Issuing Bank
(and shall extend beyond the Maturity Date), (ii) in addition to the fees set
forth in Section 2.4, the Borrowers shall pay to the Administrative Agent, for
the account of each applicable Issuing Bank, any fees or other amounts charged
by any other bank or financial institution to such Issuing Bank in connection
with the issuance of a Specified Foreign Obligation Letter of Credit, (iii) the
Lenders’ obligation to reimburse the applicable Issuing Bank for any draw under
a Specified Foreign Obligation Letter of Credit under Section 2.15 shall cease
and be of no further force and effect upon final and indefeasible payment in
full of the Obligations (including cash collateralizing all Letters of Credit)
and termination of the Revolving Loan Commitments, so long as each Specified
Foreign Obligation Letter of Credit is cash collateralized in an amount to be
mutually determined by the applicable Issuing Bank and the

 

68

--------------------------------------------------------------------------------


 

Borrowers on the date of issuance of such Specified Foreign Obligation Letter of
Credit, and (iv) for purposes of Section 2.5(b), 2.11(b), 2.18(b)(ii), 3.1(b),
3.1(f), 9.2(d) and 10.15(a)(i), the amount of cash collateral required with
respect to Specified Foreign Obligation Letters of Credit shall be mutually
determined by the applicable Issuing Bank and the Borrowers on the date of
issuance of such Specified Foreign Obligation Letter of Credit.

 

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrowers to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the Borrowers that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, each Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

Section 2.16                             Bank Products.  Any Borrower Party may
request and each Lender may, in its sole and absolute discretion, arrange for
such Borrower Party to obtain from such Lender or any Affiliate of such Lender,
Bank Products although no Borrower Party is required to do so.  If any Bank
Products are provided by an Affiliate of a Lender, the Borrower Parties agree to
indemnify and hold the Lender Group, or any of them, harmless from any and all
costs and obligations now or hereafter incurred by the Lender Group, or any of
them, which arise from any indemnity given by such Lender to any of its
Affiliates, as applicable, related to such Bank Products; provided, however,
nothing contained herein is intended to limit the Borrower Parties’ rights, with
respect to such Lender or any of its Affiliates, as applicable, if any, which
arise as a result of the execution of documents by and between the Borrower
Parties and such Person which relate to any Bank Products.  The agreement
contained in this Section shall survive termination of this Agreement.  The
Borrower Parties acknowledge and agree that the obtaining of Bank Products from
a Lender or its Affiliates (a) is in the sole and absolute discretion of such
Lender or such Affiliates, and (b) is subject to all rules and regulations of
such Lender or such Affiliates.

 

69

--------------------------------------------------------------------------------


 

Section 2.17                             Additional Increase of Commitments;
Additional Lenders.

 

(a)                                 Increase of the Revolving Loan Commitment.

 

(i)                                     So long as no Event of Default has
occurred and is continuing, Parent, on behalf of Borrowers, may request the
right to effectuate increases in the Revolving Loan Commitment (any such
increase, a “Commitment Increase”), in an aggregate amount of up to $100,000,000
for all such Commitment Increases (the “Commitment Increase Cap”), during the
term of this Agreement by delivering a Notice of Requested Commitment Increase
to the Administrative Agent substantially in the form of Exhibit K (a “Notice of
Requested Commitment Increase”), provided that, in each case: (A) each
Commitment Increase shall be in minimum increments of $10,000,000; (B) the
proposed Commitment Increase shall have been consented to in writing by the
Administrative Agent (such consent not to be unreasonably withheld), each Lender
(if any) who is increasing its portion of the Revolving Loan Commitment and any
other bank or financial institution acceptable to the Borrowers and the
Administrative Agent that has agreed to become a Lender in respect of all or a
portion of the Commitment Increase (a “New Lender”); and (C) the proposed
Commitment Increase, together with any prior Commitment Increase, shall not
exceed the Commitment Increase Cap.  Each Notice of Requested Commitment
Increase shall specify: (1) the amount of the proposed Commitment Increase and
(2) the requested date of the proposed Commitment Increase (which shall be at
least thirty (30) days from the date of delivery of the Notice of Requested
Commitment Increase).  Each Notice of Requested Commitment Increase shall be
binding on all Borrowers.  Upon the effective date of any Commitment Increase,
Parent shall deliver to the Administrative Agent a certificate of the chief
financial officer of Parent certifying that no Default or Event of Default then
exists or would be caused thereby.  No Commitment Increase shall be effective
until the Administrative Agent shall have received amendments to this Agreement
and the other Loan Documents, commitments of Lenders or New Lenders in an
aggregate amount equal to such Commitment Increase, Lender Agreements for each
Lender or New Lender committing to such Commitment Increase, any upfront fees to
be paid to the Lenders committing to such Commitment Increase, and, if
requested, opinion letters, Revolving Loan Notes and such other agreements,
documents and instruments requested by and reasonably satisfactory to the
Administrative Agent in its Permitted Discretion evidencing and setting forth
the conditions of such Commitment Increase.

 

(ii)                                  If the Administrative Agent approves a
proposed Commitment Increase, the Administrative Agent shall deliver a copy of
the Notice of Requested Commitment Increase relating thereto to each Lender,
together with a statement as to whether the Incremental Facility Yield
Adjustment is applicable.  No Lender (or any successor thereto) shall have any
obligation to increase its portion of the Revolving Loan Commitment or its other
obligations under this Agreement or the other Loan Documents, and any decision
by a Lender to increase its portion of the Revolving Loan Commitment shall be
made in its sole discretion independently from any other Lender. If the
Administrative Agent receives commitments from the Lenders or the New Lenders in
excess of the amount of the proposed Commitment Increase, the Administrative
Agent shall have the right, in its sole discretion, to reduce and reallocate
(within the minimum and maximum amounts specified by each such Lender or New
Lender in its notice to the Administrative Agent) the shares of such Commitment
Increase of the Lenders or New

 

70

--------------------------------------------------------------------------------


 

Lenders willing to fund the proposed Commitment Increase so that the total
committed shares of the proposed Commitment Increase equals the proposed
Commitment Increase. The Administrative Agent shall notify each Lender or New
Lender, as the case may be, whether its proposed share of the proposed
Commitment Increase has been accepted and, if so, the amount of its share of
such Commitment Increase, and such Lender shall thereafter execute and deliver a
Lender Agreement with respect to its respective share of such Commitment
Increase.

 

(iii)                               Notwithstanding anything to the contrary
contained herein, each Commitment Increase meeting the conditions set forth in
Section 2.17(a)(i) shall not require the consent of any Lender other than those
Lenders, if any, which have agreed to increase their portions of the Revolving
Loan Commitment in connection with such Commitment Increase and shall not
constitute an amendment, modification or waiver that is subject to Section 11.12
and shall be effective as of the later of (a) the date specified in the
applicable Notice of Requested Commitment Increase and (b) the date upon which
the foregoing conditions shall have been satisfied or waived by the
Administrative Agent and the Lenders which have agreed to increase their
portions of the Revolving Loan Commitment, or by the requisite Lenders in
accordance with Section 11.12 in the case of a waiver of an Event of Default, as
applicable.

 

(b)                                 Effect of Commitment Increase.  After giving
effect to any Commitment Increase, the outstanding Revolving Loans may not be
held pro rata in accordance with the new Revolving Loan Commitment.  In order to
remedy the foregoing, on the effective date of each Commitment Increase, the
Lenders (including any New Lenders) shall reallocate the Revolving Loans owed to
them among themselves so that, after giving effect thereto, the Revolving Loans
will be held by the Lenders (including any New Lenders) on a pro rata basis in
accordance with their respective Revolving Commitment Ratios (after giving
effect to such Commitment Increase).  Each Lender agrees to wire immediately
available funds to the Administrative Agent in accordance with this Agreement as
may be required by the Administrative Agent in connection with the foregoing. 
Notwithstanding the provisions of Section 11.5, the reallocations so made by
each Lender whose Revolving Commitment Ratio has increased shall be deemed to be
a purchase of a corresponding amount of the Revolving Loans of the Lender or
Lenders whose Revolving Commitment Ratio have decreased and shall not be
considered an assignment for purposes of Section 11.5.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 2.17, the Commitment Increase may be in the form of a separate
“first-in, last-out” tranche (the “FILO Tranche”) of Revolving Loans with a
separate borrowing base consisting of the assets included in the Borrowing Base
(provided, that advance rates thereunder shall not exceed 100%) and interest
rate margins, in each case, to be agreed upon (which, for the avoidance of
doubt, shall not require any adjustment to the Applicable Margin of other Loans
pursuant to clause (a) above) among the Parent (on behalf of the Borrowers), the
Administrative Agent and the Lenders and New Lenders providing the FILO
Tranche;  provided, that (i) any loans under the FILO Tranche may not be
guaranteed by any Subsidiaries of the Borrowers other than the Guarantors,
(ii) if the FILO Tranche availability exceeds $0, any Advance thereafter
requested shall be made under the FILO Tranche until the FILO Tranche
availability is $0, (iii) the Borrowers may not prepay Revolving Loans under the
FILO Tranche or terminate or reduce the commitments in respect

 

71

--------------------------------------------------------------------------------


 

thereof at any time that other Loans and/or Reimbursement Obligations (unless
cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) are outstanding, (iv) the Majority
Lenders (calculated as including Lenders and New Lenders under any Commitment
Increase (including the FILO Tranche)) shall control exercise of remedies in
respect of the Collateral, (v) any loans under the FILO Tranche shall be deemed
to be Revolving Loans hereunder and (vi) any collateral securing any such FILO
Tranche shall also secure all other Obligations on a pari passu basis.  The
parties hereto hereby agree that the minimum borrowing, pro rata borrowing, and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the FILO Tranche.

 

Section 2.18                             Defaulting Lenders.

 

(a)                                 Cash Collateral.

 

(i)                                     At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrowers shall cash collateralize the Letter of Credit Obligations
with respect to such Defaulting Lender (determined after giving effect to
Section 2.18(b)(iv) and any cash collateral provided by such Defaulting Lender)
in an amount not less than 105% of the Letter of Credit Obligations with respect
to such Defaulting Lender.

 

(ii)                                  Each Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (iii) below.  If
at any time the Administrative Agent determines that such cash collateral is
subject to any right or claim of any Person other than the Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such cash
collateral is less than the minimum amount required pursuant to clause
(i) above, the Borrowers will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional cash collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any cash
collateral provided by the Defaulting Lender).

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, cash collateral provided under this
Section 2.18(a) or Section 2.18(b) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit or Letter of Credit disbursements
(including, as to cash collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the cash collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(iv)                              Cash collateral (or the appropriate portion
thereof) provided in respect of any Letter of Credit Obligations shall no longer
be required to be held as cash collateral pursuant to this
Section 2.18(a) following (A) the elimination of the applicable Letter of Credit
Obligations (including by the termination of Defaulting Lender status of

 

72

--------------------------------------------------------------------------------


 

the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Banks that there exists excess cash collateral; provided that,
subject to Section 2.18(b) through (d) the Person providing cash collateral and
each Issuing Bank may agree that cash collateral shall be held to support future
anticipated Letter of Credit Obligations or other obligations and provided
further that to the extent that such cash collateral was provided by the
Borrowers, such cash collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(b)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Majority Lenders
and in Section 11.12.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or Swing Bank hereunder; third,
to cash collateralize the Letter of Credit Obligations with respect to such
Defaulting Lender in accordance with Section 2.18(a); fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future Letter
of Credit Obligations with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18(a); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Bank or Swing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or Letter of
Credit disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Sections 4.2 or 4.3, as applicable, were

 

73

--------------------------------------------------------------------------------


 

satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Obligations and
Swing Loans are held by the Lenders pro rata in accordance with the Revolving
Loan Commitments without giving effect to sub-section (iv) below.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.18(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               (A)                               No
Defaulting Lender shall be entitled to receive any Unused Line Fee pursuant to
Section 2.4(b) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees pursuant to Section 2.4(c) for any period during
which that Lender is a Defaulting Lender only to the extent allocable to that
portion of its Letter of Credit Obligations for which it has provided cash
collateral pursuant to Section 2.18(a).

 

(C)                               With respect to Unused Line Fee or letter of
credit fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Banks and Swing Bank, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to any such Issuing Bank’s Letter of Credit Obligations or Swing
Bank’s Swing Loan Obligations with respect to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s
participation in Letters of Credit and Swing Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Revolving
Commitment Ratio (calculated without regard to such Defaulting Lender’s
Revolving Loan Commitment) but only to the extent that such reallocation does
not cause any Non-Defaulting Lender’s portion of the Aggregate Revolving Credit
Obligations to exceed such Non-Defaulting Lender’s Revolving Loan Commitment. 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrowers shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Loans in an amount equal

 

74

--------------------------------------------------------------------------------


 

to the portion of the aggregate outstanding Swing Loans attributable to such
Defaulting Lender and (y) second, cash collateralize the Letter of Credit
Obligations with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.18(a).

 

(c)                                  Defaulting Lender Cure.  If the
Administrative Borrower, the Administrative Agent, Swing Bank and Issuing Banks
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held pro
rata by the Lenders in accordance with the Revolving Commitment Ratios (without
giving effect to Section 2.18(b)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(d)                                 New Swing Loans/Letters of Credit.  So long
as any Lender is a Defaulting Lender, the Issuing Banks will not be required to
issue, amend or increase any Letter of Credit, and the Swing Bank will not be
required to make any Swing Loans, unless they are satisfied that 100% of the
related Letter of Credit Obligations and Swing Loan Obligations is fully covered
or eliminated by cash collateral and reallocation as set forth in this
Section 2.18.

 

ARTICLE 3

 

GUARANTY

 

Section 3.1                                    Guaranty.

 

(a)                                 Each Guarantor hereby guarantees to the
Administrative Agent, for the benefit of the Lender Group, the full and prompt
payment of the Obligations, including, without limitation, any interest therein
(including, without limitation, interest as provided in this Agreement, accruing
after the filing of a petition initiating any Insolvency Proceedings, whether or
not such interest accrues or is recoverable against the Borrowers after the
filing of such petition for purposes of the Bankruptcy Code or is an allowed
claim in such proceeding), plus reasonable attorneys’ fees and expenses if the
obligations represented by this Guaranty are collected by law, through an
attorney-at-law, or under advice therefrom.

 

(b)                                 Regardless of whether any proposed guarantor
or any other Person shall become in any other way responsible to the Lender
Group, or any of them, for or in respect of the Obligations or any part thereof,
and regardless of whether or not any Person now or hereafter responsible to the
Lender Group, or any of them, for the Obligations or any part thereof, whether
under this Guaranty or otherwise, shall cease to be so liable, each Guarantor
hereby declares and agrees that this Guaranty shall be a joint and several
obligation, shall be a continuing guaranty

 

75

--------------------------------------------------------------------------------


 

and shall be operative and binding until the Obligations shall have been
indefeasibly paid in full in cash (or in the case of Letter of Credit
Obligations, secured through delivery of cash collateral in an amount equal to
one hundred and five percent (105%) of the Letter of Credit Obligations) and the
Revolving Loan Commitments shall have been terminated.

 

(c)                                  Each Guarantor absolutely, unconditionally
and irrevocably waives any and all right to assert any defense (other than the
defense of payment in cash in full, to the extent of its obligations hereunder,
or a defense that such Guarantor’s liability is limited as provided in
Section 3.1(g)), including, without limitation, any lack of capacity by the
Borrowers, or any of them, set-off, counterclaim or cross-claim of any nature
whatsoever with respect to this Guaranty or the obligations of the Guarantors
under this Guaranty or the obligations of any other Person or party (including,
without limitation, the Borrowers) relating to this Guaranty or the obligations
of any of the Guarantors under this Guaranty or otherwise with respect to the
Obligations in any action or proceeding brought by the Administrative Agent or
any other member of the Lender Group to collect the Obligations or any portion
thereof, or to enforce the obligations of any of the Guarantors under this
Guaranty.

 

(d)                                 The Lender Group, or any of them, may from
time to time, without exonerating or releasing any Guarantor in any way under
this Guaranty, (i) take such further or other security or securities for the
Obligations or any part thereof as they may deem proper, or (ii) release,
discharge, abandon or otherwise deal with or fail to deal with any Guarantor of
the Obligations or any security or securities therefor or any part thereof now
or hereafter held by the Lender Group, or any of them, or (iii) amend, modify,
extend, accelerate or waive in any manner any of the provisions, terms, or
conditions of the Loan Documents, all as they may consider expedient or
appropriate in their sole discretion.  Without limiting the generality of the
foregoing, or of Section 3.1(e), it is understood that the Lender Group, or any
of them, may, without exonerating or releasing any Guarantor, give up, modify or
abstain from perfecting or taking advantage of any security for the Obligations
and accept or make any compositions or arrangements, and realize upon any
security for the Obligations when, and in such manner, and with or without
notice, all as such Person may deem expedient.

 

(e)                                  Each Guarantor acknowledges and agrees that
no change in the nature or terms of the Obligations or any of the Loan
Documents, or other agreements, instruments or contracts evidencing, related to
or attendant with the Obligations (including any novation), shall discharge all
or any part of the liabilities and obligations of such Guarantor pursuant to
this Guaranty; it being the purpose and intent of the Guarantors and the Lender
Group that the covenants, agreements and all liabilities and obligations of each
Guarantor hereunder are absolute, unconditional and irrevocable under any and
all circumstances.  Without limiting the generality of the foregoing, each
Guarantor agrees that until each and every one of the covenants and agreements
of this Guaranty is fully performed, and without possibility of recourse,
whether by operation of law or otherwise, such Guarantor’s undertakings
hereunder shall not be released, in whole or in part, by any action or thing
which might, but for this paragraph of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, or by reason of any waiver,
omission of the Lender Group, or any of them, or their failure to proceed
promptly or otherwise, or by reason of any action taken or omitted by the Lender
Group, or any of them, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of, such Guarantor or
by reason of any further dealings between the Borrowers, on the one hand, and

 

76

--------------------------------------------------------------------------------


 

any member of the Lender Group, on the other hand, or any other guarantor or
surety, and such Guarantor hereby expressly waives and surrenders any defense to
its liability hereunder, or any right of counterclaim or offset of any nature or
description which it may have or may exist based upon, and shall be deemed to
have consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

 

(f)                                   The Lender Group, or any of them, may,
without demand or notice of any kind upon or to any Guarantor, at any time or
from time to time when any amount shall be due and payable hereunder by any
Guarantor, if the Borrowers shall not have timely paid any of the Obligations
(or in the case of Letter of Credit Obligations, secured through delivery of
cash collateral in an amount equal to one hundred and five percent (105%) of the
Letter of Credit Obligations), set-off and appropriate and apply to any portion
of the Obligations hereby guaranteed, and in such order of application as the
Administrative Agent may from time to time elect in accordance with this
Agreement, any deposits, property, balances, credit accounts or moneys of any
Guarantor in the possession of any member of the Lender Group or under their
respective control for any purpose.  If and to the extent that any Guarantor
makes any payment to the Administrative Agent or any other Person pursuant to or
in respect of this Guaranty, any claim which such Guarantor may have against any
Borrower by reason thereof shall be subject and subordinate to the prior payment
in full of the Obligations to the satisfaction of the Lender Group.

 

(g)                                  The creation or existence from time to time
of Obligations in excess of the amount committed to or outstanding on the date
of this Guaranty is hereby authorized, without notice to any Guarantor, and
shall in no way impair or affect this Guaranty or the rights of the Lender Group
herein. It is the intention of each Guarantor and the Administrative Agent that
each Guarantor’s obligations hereunder shall be, but not in excess of, the
Maximum Guaranteed Amount (as herein defined).  The “Maximum Guaranteed Amount”
with respect to any Guarantor, shall mean the maximum amount which could be paid
by such Guarantor without rendering this Guaranty void or voidable as would
otherwise be held or determined by a court of competent jurisdiction in any
action or proceeding involving any state or Federal bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to the insolvency of debtors.

 

(h)                                 Upon the bankruptcy or winding up or other
distribution of assets of any Borrower, or of any surety or guarantor (other
than the applicable Guarantor) for any Obligations of the Borrowers to the
Lender Group, or any of them, the rights of the Administrative Agent against any
Guarantor shall not be affected or impaired by the omission of any member of the
Lender Group to prove its claim, or to prove the full claim, as appropriate,
against the Borrowers, or any such other guarantor or surety, and the
Administrative Agent may prove such claims as it sees fit and may refrain from
proving any claim and in its discretion may value as it sees fit or refrain from
valuing any security held by it without in any way releasing, reducing or
otherwise affecting the liability to the Lender Group of each of the Guarantors.

 

(i)                                     Each Guarantor hereby absolutely,
unconditionally and irrevocably expressly waives, except to the extent such
waiver would be expressly prohibited by Applicable Law, the following: 
(i) notice of acceptance of this Guaranty, (ii) notice of the existence or
creation of all or any of the Obligations, (iii) presentment, demand, notice of
dishonor, protest

 

77

--------------------------------------------------------------------------------


 

and all other notices whatsoever (other than notices expressly required
hereunder or under any other Loan Document to which any Guarantor is a party),
(iv) all diligence in collection or protection of or realization upon the
Obligations or any part thereof, any obligation hereunder, or any security for
any of the foregoing, (v) all rights to enforce any remedy which the Lender
Group, or any of them, may have against any Borrower and (vi) any and all rights
under Official Code of Georgia Sections 10-7-23 and 10-7-24 and any analogous
statute in any other applicable jurisdiction. If a claim is ever made upon any
member of the Lender Group for the repayment or recovery of any amount or
amounts received by such Person in payment of any of the Obligations and such
Person repays all or part of such amount by reason of (A) any judgment, decree
or order of any court or administrative body having jurisdiction over such
Person or any of its property, or (B) any settlement or compromise of any such
claim effected by such Person with any such claimant, including any Borrower,
then in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any promissory note or other
instrument evidencing any of the Obligations, and such Guarantor shall be and
remain obligated to such Person hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by such
Person.

 

(j)                                    This Guaranty is a continuing guaranty of
the Obligations and all liabilities to which it applies or may apply under the
terms hereof and shall be conclusively presumed to have been created in reliance
hereon.  No failure or delay by any member of the Lender Group in the exercise
of any right, power, privilege or remedy shall operate as a waiver thereof, and
no single or partial exercise by the Administrative Agent of any right or remedy
shall preclude other or further exercise thereof or the exercise of any other
right or remedy and no course of dealing between any Guarantor and any member of
the Lender Group shall operate as a waiver thereof.  No action by any member of
the Lender Group permitted hereunder shall in any way impair or affect this
Guaranty.  For the purpose of this Guaranty, the Obligations shall include,
without limitation, all Obligations of the Borrowers to the Lender Group,
notwithstanding any right or power of any third party, individually or in the
name of any Borrower and the Lender Group, or any of them, to assert any claim
or defense as to the invalidity or unenforceability of any such Obligation, and
no such claim or defense shall impair or affect the obligations of any Guarantor
hereunder.

 

(k)                                 This Guaranty is a guaranty of payment and
not of collection.  The Guarantors hereby guaranty the Obligations under this
Guaranty as primary obligors thereof and not merely as sureties. In the event
the Administrative Agent makes a demand upon any Guarantor in accordance with
the terms of this Guaranty, such Guarantor shall be held and bound to the
Administrative Agent directly as debtor in respect of the payment of the amounts
hereby guaranteed.  All costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses, incurred by the Administrative Agent in
obtaining performance of or collecting payments due under this Guaranty shall be
deemed part of the Obligations guaranteed hereby.

 

(l)                                     As of the Agreement Date, each
Subsidiary Guarantor is a direct or indirect wholly owned Domestic Subsidiary of
a Borrower.  Each Guarantor expressly represents and acknowledges that any
financial accommodations by the Lender Group to the Borrowers, including,
without limitation, the extension of credit, are and will be of direct interest,
benefit and advantage to such Guarantor.

 

78

--------------------------------------------------------------------------------


 

(m)                             Each Guarantor shall be entitled to subrogation
and contribution rights from and against the Borrowers to the extent any
Guarantor is required to pay to any member of the Lender Group any amount in
excess of the Loans advanced directly to, or other Obligations incurred directly
by, such Guarantor or as otherwise available under Applicable Law; provided,
however, that such subrogation and contribution rights are and shall be subject
to the terms and conditions of this Section 3.1 and Section 13.5 and until the
Obligations shall have been paid in full in cash (or in the case of the Letter
of Credit Obligations, all of the Letter of Credit Obligations have been cash
collateralized), each Guarantor hereby absolutely, unconditionally and
irrevocably expressly subordinates to the prior payment of the Obligations,
except to the extent such subordination would be expressly prohibited by
Applicable Law, all rights of subrogation, indemnification, contribution and
reimbursement from any Borrower for amounts paid hereunder and any benefit of,
or right to participate in, any collateral or security now or hereinafter held
by the Lender Group, or any of them, in respect to the Obligations.  The payment
obligation of a Guarantor to any other Guarantor under any Applicable Law
regarding contribution rights among co-obligors or otherwise shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Guaranty, and
such Guarantor shall not exercise any right or remedy with respect to such
rights until payment and satisfaction in full of all such obligations. 
Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, nor shall proceed or seek
recourse against or with respect to any property or asset of, any Borrower, any
other Guarantor or any other guarantor (including after payment in full of the
Obligations), if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Equity Interests of
any Borrower, any other Guarantor or any other guarantor whether pursuant to the
Security Agreement or otherwise.

 

Section 3.2                                    Special Provisions Applicable to
Subsidiary Guarantors.

 

(a)                                 Pursuant to Section 6.17 of this Agreement,
any new Domestic Subsidiary of any Borrower is required to enter into this
Agreement by executing and delivering to the Administrative Agent a Guaranty
Supplement.  Upon the execution and delivery of a Guaranty Supplement by such
new Domestic Subsidiary, such Domestic Subsidiary shall become a Guarantor and
Borrower Party hereunder with the same force and effect as if originally named
as a Guarantor or Borrower Party herein.  The execution and delivery of any
Guaranty Supplement (or any other supplement to any Loan Document delivered in
connection therewith) adding an additional Guarantor as a party to this
Agreement or any other Applicable Loan Document shall not require the consent of
any other party hereto.  The rights and obligations of each party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor hereunder.

 

(b)                                 At the option of the Borrowers, any existing
or future direct or indirect Subsidiary of the Borrowers organized under the
laws of Canada or any province thereof (excluding the Province of Quebec) (or
any other foreign jurisdiction acceptable to the Administrative Agent and the
Majority Lenders in their sole discretion) may be a Guarantor by executing and
delivering to the Administrative Agent (i) a Guaranty Supplement, (ii) the other
Security Documents required pursuant to Section 6.17 and (iii) any other foreign
law security documents, notices and opinions required by the Administrative
Agent in its sole discretion.

 

79

--------------------------------------------------------------------------------


 

Upon the execution and delivery of a Guaranty Supplement by such new Subsidiary,
such Subsidiary shall become a Guarantor and Borrower Party hereunder with the
same force and effect as if originally named as a Guarantor or Borrower Party
herein.  The execution and delivery of any Guaranty Supplement (or any other
supplement to any Loan Document delivered in connection therewith) adding an
additional Guarantor as a party to this Agreement or any other Applicable Loan
Document shall not require the consent of any other party hereto.  The rights
and obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor hereunder.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

Section 4.1                                    Conditions Precedent to Initial
Advance.  The obligations of the Lenders to undertake the Revolving Loan
Commitments and to make the initial Advance hereunder, and the obligation of the
Issuing Banks to issue (or arrange for the issuance of) the initial Letter of
Credit hereunder, are subject to the prior fulfillment of each of the following
conditions:

 

(a)                                 The Administrative Agent shall have received
each of the following, in form and substance satisfactory to the Administrative
Agent:

 

(i)                                     This duly executed Agreement;

 

(ii)                                  A duly executed Revolving Loan Note to
each Lender requesting a promissory note in the amount of such Lender’s
Revolving Commitment Ratio of the Revolving Loan Commitment;

 

(iii)                               The Security Agreement duly executed by the
Borrower Parties, together with Uniform Commercial Code financing statements for
all of the Borrower Parties;

 

(iv)                              The Reaffirmation Agreement duly executed by
the Borrower Parties;

 

(v)                                 To the extent not previously delivered to
the Administrative Agent in connection with the Existing Credit Agreement,
original stock certificates evidencing the issued and outstanding shares of
capital stock pledged to the Administrative Agent pursuant to the Security
Agreement, together with stock powers or other appropriate instruments of
transfer executed in blank;

 

(vi)                              To the extent not previously delivered to the
Administrative Agent in connection with the Existing Credit Agreement, the duly
executed Blocked Account Agreements required by Section 6.14;

 

(vii)                           The legal opinion of King & Spalding LLP,
counsel to the Borrower Parties, addressed to the Lender Group;

 

80

--------------------------------------------------------------------------------


 

(viii)                        The legal opinion of K&L Gates LLP, local counsel
to the Borrower Parties, addressed to the Lender Group;

 

(ix)                              A duly executed Borrowing Base Certificate
dated as of the Agreement Date and calculated as of April 30, 2016;

 

(x)                                 The duly executed Request for Advance for
the initial Advance of the Loans, with disbursement instructions attached
thereto;

 

(xi)                              A loan certificate signed by an Authorized
Signatory of each Borrower Party, including a certificate of incumbency with
respect to each Authorized Signatory of such Borrower Party, together with
appropriate attachments which shall include, without limitation, the following:
(A) a copy of the Certificate of Incorporation or Formation of such Borrower
Party certified to be true, complete and correct by the Secretary of State of
the State of such Borrower Party’s incorporation or formation, (B) a true,
complete and correct copy of the By-Laws of such Borrower Party, (C) a true,
complete and correct copy of the resolutions of such Borrower Party authorizing
the execution, delivery and performance by such Borrower Party of the Loan
Documents and authorizing the borrowings or guaranty, as applicable, hereunder,
(D) a certificate of good standing, existence, or similar appellation from each
jurisdiction in which such Borrower Party is organized and, to the extent
failure to be so qualified in any other jurisdiction could reasonably be
expected to have a Materially Adverse Effect, foreign qualifications in those
jurisdictions in which such Borrower Party is required to be qualified to do
business; provided, that if a document referenced in clause (A) or (B) was
delivered in connection with the Existing Credit Agreement, then delivery of
such document shall not be required so long as the applicable Borrower Party
delivers an officer’s certificate certifying that no changes have been made to
such document, and such document remains in full force and effect.

 

(xii)                           A Solvency Certificate executed by an Authorized
Signatory of the Administrative Borrower regarding the solvency and financial
condition of Parent and its Subsidiaries;

 

(xiii)                        Parent’s and its Subsidiaries’ financial
projections, including income statement, balance sheet and statement of cash
flows, prepared on a monthly basis through fiscal year 2016 and an annual basis
through fiscal year 2021;

 

(xiv)                       Payment of all accrued and unpaid interest, fees,
costs and expenses owing to the Administrative Agent (as defined in the Existing
Credit Agreement) or the Lenders (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement;

 

(xv)                          Certificates of insurance and loss payable
endorsements with respect to the Borrower Parties (other than, with respect to
assets that are not included in the Borrowing Base, insurance policies of the
Borrower Parties covering such assets in foreign jurisdictions), in each case,
meeting the requirements of Section 6.5;

 

81

--------------------------------------------------------------------------------


 

(xvi)                       Pay-off letters, termination statements, canceled
mortgages and the like required by the Administrative Agent in connection with
the removal of any Liens (other than Permitted Liens), including, without
limitation, all tax Liens, against the assets of the Borrower Parties;

 

(xvii)                    Lien search results with respect to the Borrower
Parties from all appropriate jurisdictions and filing offices;

 

(xviii)                 Evidence satisfactory to the Administrative Agent that
the Liens granted pursuant to the Security Documents will be first priority
perfected Liens on the Collateral (subject only to Permitted Liens);

 

(xix)                       Payment of all fees and expenses payable to the
Administrative Agent, the Affiliates of the Administrative Agent, and the
Lenders in connection with the execution and delivery of this Agreement,
including, without limitation, fees and expenses of counsel to the
Administrative Agent;

 

(xx)                          A certificate signed by an Authorized Signatory of
the Administrative Borrower certifying that each of the applicable conditions
set forth in Sections 4.2 and 4.3 have been satisfied;

 

(xxi)                       That certain Master Assignment and Assumption
Agreement duly executed by each of the parties thereto; and

 

(xxii)                    All such other documents as the Administrative Agent
may reasonably request, certified by an appropriate governmental official or an
Authorized Signatory if so requested.

 

(b)                                 The Lender Group shall have received
evidence satisfactory to them that no change in the business, assets,
management, operations or financial condition of the Borrower Parties shall have
occurred since January 30, 2016, which change has had or could be reasonably
expected to have a Materially Adverse Effect, and the Lender Group shall have
received a certificate of an Authorized Signatory of the Administrative Borrower
so stating.

 

(c)                                  The Lender Group shall have received the
financial statements described in Section 5.1(k), each in form and substance
reasonably acceptable to the members of the Lender Group.

 

(d)                                 The Lender Group shall have received
evidence satisfactory to them that (i) all Necessary Authorizations are in full
force and effect and are not subject to any pending or threatened reversal or
cancellation, and all applicable waiting periods have expired, and that no other
consents or approvals are required and (ii) there is no ongoing investigation or
inquiry by any Governmental Authority regarding (A) the Loans or any other
transaction contemplated by the Loan Documents or (B) the conduct of the
businesses and the ownership (or lease) of the Properties of the Borrower
Parties, except, with respect to this clause (ii)(B), as could not reasonably be
expected to have a Materially Adverse Effect, and the Lender Group shall have
received a certificate of an Authorized Signatory of the Administrative Borrower
so stating.

 

82

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent and the Lenders
shall have received all documentation and information required by any
Governmental Authority under any applicable “know your customer” and anti-money
laundering laws.

 

(f)                                   The Administrative Agent shall have
completed such other business, financial, collateral, regulatory and legal due
diligence with respect to the Borrower Parties and the results thereof shall be
acceptable to the Administrative Agent, in its sole discretion.

 

Section 4.2                                    Conditions Precedent to Each
Advance.  The obligation of the Lenders to make each Advance, including the
initial Advance hereunder (but excluding Advances, the proceeds of which are to
reimburse (i) the Swing Bank for Swing Loans, (ii) the Administrative Agent for
Agent Advances or (iii) the Issuing Banks for amounts drawn under a Letter of
Credit), is subject to the fulfillment of each of the following conditions
immediately prior to or contemporaneously with such Advance:

 

(a)                                 All of the representations and warranties of
the Borrower Parties under this Agreement and the other Loan Documents, which,
pursuant to Section 5.4, are made at and as of the time of such Advance, shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) at such time, both before and after
giving effect to the application of the proceeds of the Advance;

 

(b)                                 Since January 30, 2016, there shall have
been no change that has had or could be reasonably expected to have a Materially
Adverse Effect;

 

(c)                                  There shall not exist on the date of such
Advance and after giving effect thereto, a Default; and

 

(d)                                 The Administrative Agent and the Lenders
shall have received all such other certificates, reports, statements, opinions
of counsel, or other documents as the Administrative Agent or Lenders may
reasonably request and all other conditions to the making of such Advance which
are set forth in this Agreement shall have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Advance
hereunder or any telephonic request for an Advance hereunder shall be deemed to
be the certification of the Authorized Signatory thereof that all of the
conditions set forth in this Section 4.2 have been satisfied.  Notwithstanding
the foregoing, if the conditions, or any of them, set forth above are not
satisfied, such conditions may be waived by the requisite Lenders under
Section 11.12.

 

Section 4.3                                    Conditions Precedent to Each
Letter of Credit.  The obligation of the Issuing Banks to issue (or arrange for
the issuance of) each Letter of Credit (including the initial Letter of Credit)
hereunder is subject to the fulfillment of each of the following conditions
immediately prior to or contemporaneously with the issuance of such Letter of
Credit:

 

(a)                                 All of the representations and warranties of
the Borrower Parties under this Agreement and the other Loan Documents, which,
pursuant to Section 5.4, are made at and as of the time of the issuance of such
Letter of Credit, shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) at such time, both
before and after giving effect to the issuance of such Letter of Credit;

 

83

--------------------------------------------------------------------------------


 

(b)                                 Since January 30, 2016, there shall have
been no change that has had or could be reasonably expected to have a Materially
Adverse Effect;

 

(c)                                  There shall not exist on the date of
issuance of such Letter of Credit, and after giving effect thereto, a Default;
and

 

(d)                                 The Administrative Agent and the applicable
Issuing Bank shall have received all such other certificates, reports,
statements, opinions of counsel, or other documents as the Administrative Agent
or such Issuing Bank may reasonably request and all other conditions to the
issuance of such Letter of Credit which are set forth in this Agreement shall
have been fulfilled.

 

The Borrowers hereby agree that the delivery of any Request for Issuance of a
Letter of Credit hereunder shall be deemed to be the certification of the
Authorized Signatory thereof that all of the conditions set forth in this
Section 4.3 have been satisfied.  Notwithstanding the foregoing, if the
conditions, or any of them, set forth above are not satisfied, such conditions
may be waived by the requisite Lenders under Section 11.12.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.1                                    General Representations and
Warranties.  In order to induce the Lender Group to enter into this Agreement
and to extend the Loans and issue the Letters of Credit to the Borrowers, each
Borrower Party hereby represents and warrants that:

 

(a)                                 Organization; Power; Qualification.  Each
Borrower Party (i) is a corporation, partnership or limited liability company
duly organized, validly existing, and in good standing under the laws of its
state of incorporation or formation, (ii) has the corporate or other company
power and authority to own or lease and operate its properties and to carry on
its business as now being and hereafter proposed to be conducted, and (iii) is
duly qualified and is in good standing as a foreign corporation or other
company, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except in each case where the failure to have
such power and authority described in clause (ii) above or to be so qualified as
described in clause (iii) above would not reasonably be expected to have a
Materially Adverse Effect.

 

(b)                                 Authorization; Enforceability.  Each
Borrower Party has the power and has taken all necessary action, corporate or
otherwise, to authorize it to execute, deliver, and perform its obligations
under this Agreement and each of the other Loan Documents to which it is a party
in accordance with the terms thereof and to consummate the transactions
contemplated hereby and thereby.  Each of this Agreement and each other Loan
Document to which a Borrower Party is a party has been duly executed and
delivered by such Borrower Party, and (except for Requests for Advance, Requests
for Issuance of Letters of Credit, Notices of Conversion/Continuation, Notices
of Requested Commitment Increases and Uniform Commercial Code financing
statements solely to the extent they do not contain any affirmative obligations
of the Borrower Parties) is a legal, valid and binding obligation of such
Borrower

 

84

--------------------------------------------------------------------------------


 

Party, enforceable in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditor’s rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

 

(c)                                  Partnerships; Joint Ventures;
Subsidiaries.  Except as disclosed on Schedule 5.1(c)-1, as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has any
Subsidiaries, which Subsidiaries are identified on such Schedule as Domestic
Subsidiaries or Foreign Subsidiaries.  As of the Agreement Date, no Borrower
Party or any Subsidiary of a Borrower Party is a partner or joint venturer in
any partnership or joint venture other than (i) the Subsidiaries listed on
Schedule 5.1(c)-1 and (ii) the partnerships and joint ventures (that are not
Subsidiaries) listed on Schedule 5.1(c)-2.  Schedule 5.1(c)-1 and Schedule
5.1(c)-2 set forth, for each Person set forth thereon, a complete and accurate
statement of (i) the percentage ownership of each such Person by the applicable
Borrower Party or Subsidiary of a Borrower Party as of the Agreement Date,
(ii) the state or other jurisdiction of incorporation or formation, as
appropriate, of each such Person as of the Agreement Date, (iii) each state in
which each such Person is qualified to do business on the Agreement Date and
(iv) all of each such Person’s trade names, trade styles, “doing business as” or
fictitious names which such Person has used or under which such Person has
transacted business during the five (5) year period immediately preceding the
Agreement Date.

 

(d)                                 Capital Stock and Related Matters.  The
authorized Equity Interests as of the Agreement Date of each Borrower Party and
each Subsidiary of a Borrower Party that is a corporation and the number of
shares of such Equity Interests that are issued and outstanding as of the
Agreement Date are as set forth on Schedule 5.1(d).  All of the shares of such
Equity Interests in Domestic Subsidiaries that are issued and outstanding as of
the Agreement Date have been duly authorized and validly issued and are fully
paid and non-assessable.  None of such Equity Interests in Domestic Subsidiaries
have been issued in violation of the Securities Act, or the securities, “Blue
Sky” or other Applicable Laws of any applicable jurisdiction.  As of the
Agreement Date, the Equity Interests of each such Borrower Party (other than
Parent) and each such Subsidiary of a Borrower Party are owned by the parties
listed on Schedule 5.1(d) in the amounts set forth on such schedule and a
description of the Equity Interests of each such party is listed on Schedule
5.1(d).  As of the Agreement Date, except as described on Schedule 5.1(d), no
Borrower Party (other than Parent) or any Subsidiary of a Borrower Party has
outstanding any stock or securities convertible into or exchangeable for any
shares of its Equity Interests, nor are there any preemptive or similar rights
to subscribe for or to purchase, or any other rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments, or claims
of any character relating to, any Equity Interests or any stock or securities
convertible into or exchangeable for any Equity Interests.  Except as set forth
on Schedule 5.1(d), as of the Agreement Date, no Borrower Party or any
Subsidiary of any Borrower Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or to register any shares of its Equity Interests, and there are no
agreements restricting the transfer of any shares of such Borrower Party’s or
such Subsidiary’s Equity Interests.

 

(e)                                  Compliance with Law, Loan Documents, and
Contemplated Transactions.  The execution, delivery, and performance of this
Agreement and each of the other Loan

 

85

--------------------------------------------------------------------------------


 

Documents in accordance with their respective terms and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate any
Applicable Law, (ii) conflict with, result in a breach of, or constitute a
default under the certificate of incorporation or formation or by-laws,
partnership agreement or operating agreement of any Borrower Party or under any
indenture, agreement, or other instrument to which any Borrower Party is a party
or by which any Borrower Party or any of its properties may be bound, or
(iii) result in or require the creation or imposition of any Lien upon or with
any assets or property of any Borrower Party except Permitted Liens.

 

(f)                                   Necessary Authorizations.  Each Borrower
Party and each Subsidiary of a Borrower Party has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect except, other than with respect to the transactions contemplated by the
Loan Documents, where failure to obtain such Necessary Authorizations, or the
failure of such Necessary Authorizations to be in full force and effect, could
not reasonably be expected to have a Materially Adverse Effect.  None of such
Necessary Authorizations is the subject of any pending or, to the best of each
Borrower Party’s knowledge, threatened attack or revocation, by the grantor of
the Necessary Authorization except, other than with respect to the transactions
contemplated by the Loan Documents, where the revocation by the grantor of such
Necessary Authorizations could not reasonably be expected to have a Materially
Adverse Effect.

 

(g)                                  Title to Properties.  Each Borrower Party
has good and marketable title to, or a valid leasehold interest in, all of its
properties and assets except as could not, individually or in the aggregate, be
expected to have a Materially Adverse Effect, and none of such properties or
assets is subject to any Liens, other than Permitted Liens.

 

(h)                                 Material Contracts.  Schedule
5.1(h) contains a complete list, as of the Agreement Date, of each Material
Contract, true, correct and complete copies of which have been delivered to the
Administrative Agent.  Schedule 5.1(h) further identifies, as of the Agreement
Date, each Material Contract that requires consent to the granting of a Lien in
favor of the Administrative Agent on the rights of any Borrower Party
thereunder.  No Borrower Party or any Subsidiary of a Borrower Party is in
default under or with respect to any Material Contract to which it is a party or
by which it or any of its properties are bound which default gives rise to a
right of termination by the non-defaulting party and which Material Contract, if
terminated, could reasonably be expected to have a Materially Adverse Effect.

 

(i)                                     Labor Matters.  Except as disclosed on
Schedule 5.1(i):  as of the Agreement Date, (i) no Borrower Party is engaged in
any unfair labor practice; (ii) there is no unfair labor practice complaint
pending against any Borrower Party before the National Labor Relations Board and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Borrower Party; and (iii) no
strike or work stoppage is in existence involving any employees of any Borrower
Party, except (with respect to any matter specified in clause (i) or (ii) above)
such as could not reasonably be expected to have a Materially Adverse Effect.

 

(j)                                    Taxes.  Except as set forth on Schedule
5.1(j), all federal and state income tax returns and other material tax returns
of each Borrower Party required by law to be filed have been filed, and all
federal and state income taxes and other material taxes, assessments,

 

86

--------------------------------------------------------------------------------


 

governmental charges or levies upon each Borrower Party and any of their
respective properties, income, profits, and assets, which are shown thereon to
be due and payable, have been paid, except any payment of any of the foregoing
which such Borrower Party or such Subsidiary, as applicable, is currently
contesting in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of such
Borrower Party or such Subsidiary, as the case may be.  As of the Agreement
Date, no material adjustment relating to any tax returns has been proposed
formally or informally by any Governmental Authority and, to the knowledge of
each Borrower Party, no basis exists for any such adjustment, except as
reflected in the charges, accruals and reserves on the books of the Borrower
Parties and their Subsidiaries.  As of the Agreement Date, the charges,
accruals, and reserves on the books of the Borrower Parties and their
Subsidiaries in respect of taxes are, in the good faith judgment of the Borrower
Parties, adequate. Except as set forth on Schedule 5.1(j), as of the Agreement
Date, no Borrower Party or any Subsidiary of a Borrower Party has knowledge of
any pending audit by the Internal Revenue Service or any other taxing authority.

 

(k)                                 Financial Statements.  The Borrowers have
furnished, or have caused to be furnished, to the Lenders the audited
consolidated financial statements of Parent and its Subsidiaries which present
fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries as at January 30, 2016.

 

(l)                                     No Adverse Change.  Since January 30,
2016, there has occurred no event which has had or could reasonably be expected
to have a Materially Adverse Effect.

 

(m)                             Liabilities, Litigation, etc.  As of the
Agreement Date, except for liabilities incurred in the normal course of
business, no Borrower Party or any Subsidiary of any Borrower Party has any
liabilities exceeding (individually or in the aggregate) $10,000,000, direct or
contingent, except as disclosed or referred to in the financial statements
referred to in Section 5.1(k) or with respect to the Obligations.  As of the
Agreement Date, except as described on Schedules 5.1(m) and 5.1(v), there is no
litigation, legal or administrative proceeding, investigation, or other action
of any nature pending or, to the knowledge of the Borrower Parties, threatened
against or affecting any Borrower Party, any Subsidiary of any Borrower Party or
any of their respective properties which could reasonably be expected to result
in any judgment against or liability of such Borrower Party or Subsidiary in
excess of $10,000,000 individually and in the aggregate with respect to all
Borrower Parties and their Subsidiaries, or the loss of any certification or
license the loss of which could reasonably be expected to have a Materially
Adverse Effect.  None of such litigation disclosed on Schedules 5.1(m) and
5.1(v), individually or collectively, could reasonably be expected to have a
Materially Adverse Effect.

 

(n)                                 ERISA.  Each Borrower Party and each Plan
are in compliance in all material respects with ERISA and the Code, and no
Borrower Party nor any of its ERISA Affiliates has incurred any accumulated
funding deficiency within the meaning of ERISA or the Code with respect to any
such Plan that is subject to the minimum funding requirements of ERISA or the
Code.  Each Borrower Party and each of its ERISA Affiliates have complied with
all material requirements of Sections 601 through 608 of ERISA and Section 4980B
of the Code.  No Borrower Party has made any promises of retirement or other
benefits to employees, except as set forth in the Plans.  No Borrower Party has
incurred any material liability to the PBGC in connection with any such Plan. 
No Reportable Event has occurred and is continuing with respect

 

87

--------------------------------------------------------------------------------


 

to any such Plan.  No such Plan or trust created thereunder, or party in
interest (as defined in Section 3(14) of ERISA, or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a non-exempt “prohibited transaction”
(as such term is defined in Section 406 of ERISA or Section 4975 of the Code)
which would subject any Borrower Party to any penalty or tax on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code that
could reasonably be expected to have a Materially Adverse Effect. No Borrower
Party or any ERISA Affiliate is a participant in or is obligated to make any
payment to a Multiemployer Plan.

 

(o)                                 Intellectual Property; Licenses;
Certifications.  As of the Agreement Date, except as set forth on Schedule
5.1(o), no Borrower Party owns any registered patents, trademarks, service marks
or copyrights, and has no pending registration applications with respect to any
of the foregoing. As of the Agreement Date, the Borrower Parties own or
otherwise have the right to use all patents, trademarks, service marks or
copyrights necessary for the operation of the business of the Borrower Parties
as currently conducted, except for any such the failure to so own or have the
right to use could not reasonably be expected to have a Materially Adverse
Effect.

 

(p)                                 Compliance with Law; Absence of Default. 
Each Borrower Party and each Subsidiary of a Borrower Party is in compliance
with all Applicable Laws and with all of the provisions of its certificate of
incorporation or formation and by-laws or other governing documents except where
the failure to be in compliance could not reasonably be expected to have a
Materially Adverse Effect, and no event has occurred or has failed to occur
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes a Default.

 

(q)                                 Accuracy and Completeness of Information. 
All written information, reports, other papers and data relating to the Borrower
Parties and their Subsidiaries furnished by or at the direction of the Borrower
Parties to the Lender Group (other than projections, estimates and forecasts)
were, at the time furnished, complete and correct in all material respects. 
With respect to projections, estimates and forecasts given to the Lender Group,
such projections, estimates and forecasts are based on the Borrower Parties’
good faith assessment of the future of the business at the time made.  The
Borrower Parties had a reasonable basis for such assessment at the time made.

 

(r)                                    Compliance with Regulations T, U, and X. 
No Borrower Party is engaged principally in the business of, or has as one of
its important activities, extending credit for the purpose of purchasing or
carrying, any “margin security” or “margin stock” as defined in Regulations T, U
and X of the Board of Governors of the Federal Reserve System (herein called
“Margin Stock”).  None of the proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any Funded Debt which was originally
incurred to purchase or carry Margin Stock or for any other purpose which might
constitute this transaction a “purpose credit” within the meaning of said
Regulations T, U and X.  If so requested by the Administrative Agent, the
Borrowers will furnish the Administrative Agent with (i) a statement or
statements in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U of said Board of Governors and (ii) other documents
evidencing its compliance with the margin regulations reasonably requested by
the Administrative Agent.  Neither the making of the Loans nor the use

 

88

--------------------------------------------------------------------------------


 

of proceeds thereof will violate the provisions of Regulation T, U or X of said
Board of Governors.

 

(s)                                   Solvency.  As of the Agreement Date and
after giving effect to the transactions contemplated by the Loan Documents
(i) the property of each Borrower, individually, and the Borrower Parties, taken
as a whole, at a fair valuation on a going concern basis, will exceed its or
their, as applicable, debt; (ii) the capital of each Borrower Party will not be
unreasonably small to conduct its business; and (iii) no Borrower Party will
have incurred debts, or have intended to incur debts, beyond its ability to pay
such debts as they mature.  For purposes of this Section, “debt” shall mean any
liability on a claim, and “claim” shall mean (A) the right to payment, whether
or not such right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, undisputed, legal, equitable, secured or
unsecured, or (B) the right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.

 

(t)                                    Insurance.  As of the Agreement Date, all
material insurance policies and coverages maintained by the Borrower Parties and
their Subsidiaries are described on Schedule 5.1(t).

 

(u)                                 Real Property.  All real property leased by
each Borrower Party as of the Agreement Date where Collateral is located is set
forth in Schedule 5.1(u)-1.  All real property owned by each Borrower Party as
of the Agreement Date is set forth in Schedule 5.1(u)-2.

 

(v)                                 Environmental Matters.

 

(i)                                     Except as specifically disclosed in
Schedule 5.1(v) or as could not, individually or in the aggregate, reasonably be
expected to have a Materially Adverse Effect, no Borrower Party or any
Subsidiary thereof (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (B) has received notice of any claim with respect
to any Environmental Law or (C) knows of any basis for any liability under any
Environmental Law.

 

(ii)                                  Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth in Schedule 5.1(v), (A) there are no
and never have been any underground or above-ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or, to the knowledge of any Borrower Party, operated by any Borrower
Party; (B) there is no asbestos or asbestos-containing material on any property
currently owned or, to the knowledge of any Borrower Party, operated by any
Borrower Party or; and (C) to the knowledge of the Borrower Parties, Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Borrower Party or any Subsidiary
thereof.

 

89

--------------------------------------------------------------------------------


 

(iii)                               Except in each case, as could not,
individually or in the aggregate, reasonably be expected to have a Materially
Adverse Effect or as otherwise set forth on Schedule 5.1(v), (i) no Borrower
Party or any Subsidiary thereof is undertaking, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Borrower Party or any
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in liability to any Borrower Party or any Subsidiary thereof.

 

(w)                               Name of Borrower Party.  Except as set forth
on Schedule 5.1(w), no Borrower Party has changed its name within the preceding
five (5) years from the Agreement Date.

 

(x)                                 Investment Company Act.  No Borrower Party
or any Subsidiary of a Borrower Party is required to register under the
provisions of the Investment Company Act of 1940, as amended, and neither the
entering into or performance by the Borrower Parties of this Agreement nor the
issuance of any Revolving Loan Notes violates any provision of such Act or
requires any consent, approval, or authorization of, or registration with, any
governmental or public body or authority pursuant to any of the provisions of
such Act.

 

(y)                                 Anti-Corruption Laws and Sanctions.  The
Borrower Parties have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower Parties,
their respective Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower Parties, their respective Subsidiaries and their respective directors,
officers and employees and, to the knowledge of the Borrower Parties, their
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions. 
None of (a) the Borrower Parties or any of their Subsidiaries or any of their
respective directors, officers or employees, or (b) to their knowledge, any of
their or their Subsidiary’s agents that will act in any capacity in connection
with or benefit from the credit facilities established hereby, is a Sanctioned
Person.  No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated hereby will violate Anti-Corruption Laws or applicable Sanctions.

 

(z)                                  License Agreements.  As of the Agreement
Date, all License Agreements of the Borrower Parties are listed on Schedule
5.1(z).

 

Section 5.2                                    Representations and Warranties
Relating to Credit Card Receivables and Accounts Receivables.  With respect to
all Accounts of each Borrower Party, such Borrower Party hereby warrants and
represents to the Lender Group that such Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services to such Account Debtors in the ordinary course of such
Borrower Party’s business.  As to each Account that was included by such
Borrower Party as an Eligible Account or an Eligible Credit Card Receivable in
the most recent Borrowing Base Certificate

 

90

--------------------------------------------------------------------------------


 

submitted to the Administrative Agent by the Administrative Borrower, such
Account was not ineligible (to the Administrative Borrower’s knowledge with
respect to any Account deemed ineligible by the Administrative Agent in the
exercise of its Permitted Discretion) by virtue of one or more of the excluding
criteria set forth in the definition of Eligible Accounts or Eligible Credit
Card Receivables, as applicable, as of the date of such Borrowing Base
Certificate.

 

Section 5.3                                    Representations and Warranties
Relating to Inventory.  As to Inventory that was included by such Borrower Party
as Eligible Inventory in the most recent Borrowing Base Certificate submitted to
the Administrative Agent by the Administrative Borrower, such Inventory was not
ineligible (to the Administrative Borrower’s knowledge with respect to any
Account deemed ineligible by the Administrative Agent in the exercise of its
Permitted Discretion) by virtue of one or more of the applicable excluding
criteria set forth in the definition of Eligible Domestic Inventory, Eligible
Canadian Inventory, Eligible In-Transit Inventory and Eligible L/C Inventory, as
the case may be, as of the date of such Borrowing Base Certificate.

 

Section 5.4                                    Survival of Representations and
Warranties, etc.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made, and shall be true and
correct, at and as of the Agreement Date and the date of each Advance or
issuance of a Letter of Credit hereunder, except to the extent previously
fulfilled in accordance with the terms of this Agreement or the other Loan
Documents and to the extent subsequently inapplicable.  All representations and
warranties made under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution hereof by the Lender Group, or any of them,
any investigation or inquiry by any member of the Lender Group, or the making of
any Advance or the issuance of any Letter of Credit under this Agreement.

 

Section 5.5                                    Representations and Warranties
Relating to Trademarks.  As to trademarks and trademark applications that were
included by such Borrower Party as Eligible Trademarks in the most recent
Borrowing Base Certificate submitted to the Administrative Agent by the
Administrative Borrower, such trademarks and trademark applications constituted
Eligible Trademarks as of the date of such Borrowing Base Certificate.

 

ARTICLE 6

 

GENERAL COVENANTS

 

Until the later of the date the Obligations are repaid and performed in full or
the date the Borrowers no longer have the right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled), and unless the Majority Lenders shall otherwise give their
prior consent in writing:

 

Section 6.1                                    Preservation of Existence and
Similar Matters.  Each Borrower Party will, and will cause each of its
Subsidiaries to (i) except as expressly permitted by Section 8.7, preserve and
maintain its existence, and, solely with respect to its Domestic Subsidiaries,
maintain its due organization, valid existence and good standing, in each case
in its jurisdiction of incorporation or organization, (ii) qualify and remain
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization except where the failure to be so qualified would
not

 

91

--------------------------------------------------------------------------------


 

reasonably be expected to have a Materially Adverse Effect, and (iii) maintain
all Necessary Authorizations except where the failure to maintain such Necessary
Authorizations would not reasonably be expected to have a Materially Adverse
Effect.

 

Section 6.2                                    Compliance with Applicable Law. 
Each Borrower Party will, and will cause each of its Subsidiaries to, comply, in
all material respects, with the requirements of all Applicable Law, except
(other than with respect to Anti-Corruption Laws and applicable Sanctions) where
the failure to so comply could not reasonably be expected to have a Materially
Adverse Effect.

 

Section 6.3                                    Maintenance of Properties.  Each
Borrower Party will, and will cause each of its Domestic Subsidiaries to,
maintain or cause to be maintained in the ordinary course of business in good
repair, working order and condition, normal wear and tear and disposal of
obsolete equipment excepted, all properties used or useful in its business
(whether owned or held under lease), and from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements, additions,
betterments, and improvements thereto, except where the failure to do so could
not reasonably be expected to have a Materially Adverse Effect.

 

Section 6.4                                    Accounting Methods and Financial
Records.  Each Borrower Party will, and will cause each of its Domestic
Subsidiaries to, maintain a system of accounting established and administered in
accordance with GAAP and will keep adequate records and books of account in
which complete entries will be made in accordance with such accounting
principles consistently applied and reflecting all transactions required to be
reflected by such accounting principles.

 

Section 6.5                                    Insurance.

 

(a)                                 Each Borrower Party will, and will cause
each of its Subsidiaries to, maintain insurance including, but not limited to,
public liability, property insurance, comprehensive general liability, product
liability, business interruption and fidelity coverage insurance, in such
amounts and against such risks as would be customary for companies in the same
industry and of comparable size as the Borrower Parties and their Subsidiaries
from financially sound and reputable insurance companies having and maintaining
an A.M. Best rating of “A minus” or better and being in a size category of VI or
larger or otherwise acceptable to the Administrative Agent.  Without limitation
to the foregoing, each Borrower Party further agrees to maintain and pay for, or
cause to be paid for, insurance upon all goods constituting Collateral wherever
located, in storage or in transit in vehicles, vessels or aircraft, including
goods evidenced by documents, covering casualty, hazard, public liability and
such other risks and in such amounts as would be customary for companies in the
same industry and of comparable size as the Borrower Parties, from financially
sound and reputable insurance companies having and maintaining an A.M. Best
rating of “A minus” or better and being in a size category of VI or larger or
otherwise acceptable to the Administrative Agent to insure the Lender Group’s
interest in such Collateral.  All such insurance policies covering goods that
constitute Collateral shall name the Administrative Agent as loss payee and all
general liability insurance policies of the Borrower Parties shall name the
Administrative Agent as additional insured (other than, with respect to assets
that are not included in the Borrowing Base, insurance policies of the Borrower
Parties in foreign jurisdictions), each Borrower Party shall deliver the

 

92

--------------------------------------------------------------------------------


 

original certificates of insurance or banker’s endorsements evidencing that the
required liability insurance policies of the Borrower Parties naming the
Administrative Agent as additional insured is in force together with
satisfactory lender’s loss payable endorsements or banker’s endorsements with
respect to insurance covering goods that constitute Collateral.  Each policy of
insurance or endorsement with respect to property coverage shall contain a
clause requiring the insurer to give not less than thirty (30) days’ prior
written notice (or ten (10) days’ prior written notice with respect to any
cancellation for non-payment of premium) to the Administrative Agent in the
event of cancellation or modification of the policy for any reason whatsoever
and a clause that the interest of the Administrative Agent shall not be impaired
or invalidated by any act or neglect of any Borrower Party or owner of the
Collateral.  If any Borrower Party fails to provide and pay for such insurance,
the Administrative Agent may, at the Borrowers’ expense, procure the same, but
shall not be required to do so.  Each Borrower Party agrees to deliver to the
Administrative Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies.

 

(b)                                 The Borrower Parties will, at the Borrower
Parties’ expense, maintain each Life Insurance Policy. If any Borrower Party
fails to maintain any such insurance, to the extent any such insurance has not
been paid for in full, the Administrative Agent may pay the premiums thereon or
otherwise arrange for such insurance, but at the Borrower Parties’ expense and
without any responsibility on the Administrative Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Notwithstanding anything in any Life
Insurance Assignment to the contrary, the Borrower Parties agree that any such
payments made by the Administrative Agent at the Borrower Parties’ expense shall
constitute Obligations hereunder and bear interest as a Base Rate Advance.  The
Administrative Borrower shall give the Administrative Agent prompt notice of the
death of any Person covered by any Life Insurance Policy.  The Administrative
Agent shall have the sole right to file claims under any Life Insurance Policy,
to collect the net proceeds of any such policy, to surrender any such policy, to
obtain policy loans thereon from the insurer, to receive, receipt and give
acquittance for any payments that may be payable thereunder (including without
limitation, the right to collect and receive all distributions or shares of
surplus, dividend deposits or additions to such policy made or apportioned
thereto, and to exercise any and all options contained in such policy with
respect thereto), to exercise all nonforfeiture rights under such policy, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policy.  The Borrower Parties
shall take all action requested by the Administrative Agent and necessary to
cause each Eligible Life Insurance Policy to be at all times subject to an
effective Life Insurance Assignment.

 

Section 6.6                                    Payment of Taxes and Claims. 
Each Borrower Party will, and will cause each of its Subsidiaries to, pay and
discharge all material taxes, assessments, and governmental charges or levies
imposed upon it or its income or profit or upon any properties belonging to it
prior to the date on which penalties attach thereto, and all lawful claims for
labor, materials and supplies which have become due and payable and which by law
have or may become a Lien upon any of its Property; except that, no such tax,
assessment, charge, levy, or claim need be paid which is being contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
set aside on the appropriate books, but only so long as such tax, assessment,
charge, levy, or claim does not become a Lien or charge other than a Permitted
Lien

 

93

--------------------------------------------------------------------------------


 

and no foreclosure, distraint, sale, or similar proceedings shall have been
commenced and remain unstayed for a period thirty (30) days after such
commencement.  Each Borrower Party shall, and shall cause each of its
Subsidiaries to, timely file all information returns required by federal, state,
or local tax authorities.

 

Section 6.7                                    Visits and Inspections.  Each
Borrower Party will, and will permit each of its Subsidiaries to, permit
representatives of the Administrative Agent to (a) visit and inspect the
properties of the Borrower Parties and their Subsidiaries during normal business
hours, (b) inspect and make extracts from and copies of the Borrower Parties’
and their Subsidiaries’ books and records, and (c) discuss with the Borrower
Parties’ and their Subsidiaries’ respective principal officers the Borrower
Parties’ or such Subsidiaries’ businesses, assets, liabilities, financial
positions, results of operations, and business prospects relating to the
Borrower Parties or such Subsidiaries; provided, however, Borrowers shall only
be obligated to pay for one field audit and one appraisal in any twelve (12)
month period unless (i) Excess Availability is less than or equal to twenty
percent (20%) of the amount of the Revolving Loan Commitment then in effect, in
which case the Borrowers shall be obligated to pay for two field audits and two
appraisals during any twelve (12) month period or (ii) an Event of Default has
occurred and is continuing, in which case, the Borrowers shall pay for all field
audits and appraisals, as determined by the Administrative Agent in its sole and
absolute discretion; provided, further, annual appraisals of Eligible Trademarks
shall only be required if the Leverage Ratio exceeds 3.00:1.00 as of the end of
the most recent ended fiscal year; provided, further, any field exam or
appraisal conducted pursuant to Section 8.7(d) shall not count against the
limitations on field exams and appraisals described above.  Any other member of
the Lender Group may, at its expense, accompany the Administrative Agent on any
regularly scheduled visit (or at any time that a Default exists any visit
regardless of whether it is regularly scheduled) to the Borrower Parties and
their Subsidiaries’ properties.

 

Section 6.8                                    ERISA.  Each Borrower Party shall
at all times make, or cause to be made, prompt payment of contributions required
to meet the minimum funding standards set forth in ERISA with respect to each
Borrower Party’s and its ERISA Affiliates’ Plans that are subject to such
funding requirements; furnish to the Administrative Agent, promptly upon the
Administrative Agent’s request therefor, copies of any annual report required to
be filed pursuant to ERISA in connection with each such Plan of each Borrower
Party and its ERISA Affiliates; notify the Administrative Agent as soon as
practicable of any ERISA Event that could reasonably be expected to have a
Materially Adverse Effect; and furnish to the Administrative Agent, promptly
upon the Administrative Agent’s request therefor, such additional information
concerning any such Plan as may be reasonably requested by the Administrative
Agent.

 

Section 6.9                                    Lien Perfection.  Each Borrower
Party agrees to take such action as may be reasonably requested by the
Administrative Agent to perfect or continue the perfection of the Administrative
Agent’s (on behalf of, and for the benefit of, the Lender Group) security
interest in the Collateral.  Each Borrower Party hereby authorizes the
Administrative Agent to file any such financing statement on such Borrower
Party’s behalf describing the Collateral.

 

Section 6.10                             Location of Collateral.  All tangible
property owned by a Borrower Party constituting Collateral, other than Inventory
in transit, Inventory sold or consigned for sale in the ordinary course of
business and raw materials and work-in-process located at manufacturing sites

 

94

--------------------------------------------------------------------------------


 

outside the US and Canada, is on the Agreement Date kept by the Borrower Parties
at one or more of the business locations of the Borrower Parties set forth in
Schedule 6.10.  The Inventory shall not, without the prior written approval of
the Administrative Agent, be moved from the locations set forth on Schedule 6.10
except for (a) Inventory in transit, (b) raw materials and work-in-process
located at manufacturing sites outside the US and Canada, (c) sales or other
dispositions of assets permitted pursuant to Section 8.7 or consignments for
sale in the ordinary course of business and (d) locations within the US or
Canada (other than the Province of Quebec) other than those specified in the
first sentence of this Section 6.10 if (i) the Administrative Borrower gives the
Administrative Agent reasonable notice of the new location and (ii) the Lender
Group’s security interest in such Inventory is and continues to be a duly
perfected, first priority Lien thereon.

 

Section 6.11                             Protection of Collateral.  All
insurance expenses and expenses of protecting, storing, warehousing, insuring,
handling, maintaining and shipping the Collateral (including, without
limitation, all rent payable by any Borrower Party to any landlord of any
premises where any of the Collateral may be located), and any and all excise,
property, sales, and use taxes imposed by any state, federal, or local authority
on any of the Collateral or in respect of the sale thereof, shall be borne and
paid by the Borrower Parties.  If the Borrower Parties fail to promptly pay any
portion thereof when due, the Lenders may, at their option during the existence
of an Event of Default, but shall not be required to, make a Base Rate Advance
for such purpose and pay the same directly to the appropriate Person.  The
Borrower Parties agree to reimburse the Lenders promptly therefor with interest
accruing thereon daily at the Default Rate provided in this Agreement.  All sums
so paid or incurred by the Lenders for any of the foregoing and all reasonable
costs and expenses (including attorneys’ fees, legal expenses, and court costs)
which the Lenders may incur in enforcing or protecting the Lien on or rights and
interest in the Collateral or any of their rights or remedies under this or any
other agreement between the parties hereto or in respect of any of the
transactions to be had hereunder until paid by the Borrowers to the Lenders with
interest at the Default Rate, shall be considered Obligations owing by the
Borrowers to the Lenders hereunder.  Such Obligations shall be secured by all
Collateral and by any and all other collateral, security, assets, reserves, or
funds of the Borrower Parties in or coming into the hands or inuring to the
benefit of the Lenders.  Neither the Administrative Agent nor the Lenders shall
be liable or responsible in any way for the safekeeping of any of the Collateral
or for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in the Administrative Agent’s or the Lenders’
actual possession) or for any diminution in the value thereof, or for any act or
default of any warehouseman, carrier, forwarding agency, or other person
whomsoever, but the same shall be at the Borrower Parties’ sole risk.

 

Section 6.12                             Assignments and Records of Accounts. 
If so requested by the Administrative Agent during the continuance of an Event
of Default, each Borrower Party shall execute and deliver to the Administrative
Agent, for the benefit of the Lender Group, formal written assignments of all of
the Accounts constituting Collateral daily, which shall include all such
Accounts that have been created since the date of the last assignment, together
with copies of invoices or invoice registers related thereto.  Each Borrower
Party shall keep in all material respects accurate and complete records of the
Accounts and all payments and collections thereon.

 

95

--------------------------------------------------------------------------------


 

Section 6.13                             Administration of Accounts.

 

(a)                                 The Administrative Agent retains the right
after the occurrence and during the continuance of an Event of Default to notify
the Account Debtors to pay all amounts owing on Accounts constituting Collateral
to the Administrative Agent, for the benefit of the Lender Group, and to collect
the Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees, to the Borrower Parties.  The
Administrative Agent has no duty to protect, insure, collect or realize upon the
Accounts or preserve rights in them.  Each Borrower Party irrevocably makes,
constitutes and appoints the Administrative Agent as such Borrower Party’s true
and lawful attorney and agent-in-fact to endorse such Borrower Party’s name on
any checks, notes, drafts or other payments relating to the Accounts which come
into the Administrative Agent’s possession or under the Administrative Agent’s
control as a result of its taking any of the foregoing actions.  Additionally,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Lender Group, shall have the right
to collect and settle or adjust all disputes and claims directly with the
Account Debtor and to compromise the amount or extend the time for payment of
the Accounts upon such terms and conditions as the Administrative Agent may deem
advisable, and to charge the deficiencies, reasonable costs and expenses
thereof, including attorney’s fees, to the Borrower Parties.

 

(b)                                 If an Account includes a charge for any tax
payable to any governmental taxing authority, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent on behalf of the
Lenders is authorized, in its sole discretion, to pay the amount thereof to the
proper taxing authority for the account of the applicable Borrower Party and to
make a Base Rate Advance to the Borrowers to pay therefor.  The Borrower Parties
shall notify the Administrative Agent if any Account includes any tax due to any
governmental taxing authority and, in the absence of such notice, the
Administrative Agent shall have the right to retain the full proceeds of the
Account and shall not be liable for any taxes to any governmental taxing
authority that may be due by any Borrower Party by reason of the sale and
delivery creating the Account.

 

(c)                                  Whether or not a Default has occurred, any
of the Administrative Agent’s officers, employees or agents shall have the right
after prior notice to the Administrative Borrower (provided no prior notice
shall be required if an Event of Default shall have occurred and be continuing),
at any time or times hereafter, in the name of the Lenders, or any designee of
the Lenders or the Borrower Parties, to verify the validity, amount or other
matter relating to any Accounts by mail, telephone, telegraph or otherwise.  The
Borrower Parties shall cooperate fully with the Administrative Agent and the
Lenders in an effort to facilitate and promptly conclude any such verification
process.

 

Section 6.14                             Blocked Account Agreements.

 

(a)                                 Each deposit account and securities account
owned or maintained by the Borrower Parties (other than an Excluded Deposit
Account) shall be maintained at a bank or financial institution which is
reasonably acceptable to the Administrative Agent (each such bank, a “Cash
Management Bank”).  As of the Agreement Date, each deposit account and
securities account of the Borrower Parties is listed on Schedule 6.14 and such
schedule designates which accounts are deposit accounts.  Except with respect to
Excluded Accounts or with the prior written consent of the Administrative Agent,
each deposit account and securities account

 

96

--------------------------------------------------------------------------------


 

maintained by any Borrower Party shall be subject to a control agreement in form
and substance satisfactory to the Administrative Agent and such bank or
financial institution (each such account, a “Blocked Account Agreement”);
provided, that, with respect to any deposit account or securities account opened
or acquired by the Borrower Parties after the Agreement Date (other than any
Excluded Deposit Account), the Borrower Parties shall have a period of
forty-five (45) days (or such longer period as the Administrative Agent shall
permit in writing in its sole discretion) after such opening or acquisition to
execute and deliver any such required Blocked Account Agreement.  Each such
Blocked Account Agreement shall provide, among other things, that from and after
the Agreement Date, the relevant Cash Management Bank, agrees, from and after
the receipt of a notice (an “Activation Notice”) from the Administrative Agent
(which Activation Notice shall be given by the Administrative Agent at any time
at which (i) an Event of Default has occurred and is continuing or (ii) Excess
Availability for three (3) consecutive Business Days is less than the greater of
(A) $23,500,000 and (B) ten percent (10%) of Availability (the foregoing being
referred to herein as an “Activation Event”)), to forward immediately all
amounts in each deposit account or securities account, as the case may be to the
Administrative Agent per its instructions and to commence the process of daily
sweeps from such account to the Administrative Agent.

 

(b)                                 The Borrower Parties shall take all steps to
ensure that all of their Account Debtors and all of their Credit Card Processors
forward all items of payment to lockboxes established with the Cash Management
Banks.  The Borrower Parties shall irrevocably instruct such Credit Card
Processors to forward all items of payment owing to the Borrower Parties
directly to a deposit account subject to a Blocked Account Agreement (a “Blocked
Account”).

 

(c)                                  In the event that any Borrower Party shall
at any time receive any remittances of any of the foregoing directly or shall
receive any other funds representing proceeds of the Collateral, such Borrower
Party shall hold the same as trustee for the Administrative Agent, shall
segregate such remittances from its other assets, and shall promptly deposit the
same into a Blocked Account.  All cash, cash equivalents, checks, notes, drafts
or similar items of payment received by any Borrower Party shall be deposited
into a Blocked Account promptly upon receipt thereof by such Borrower Party.

 

Section 6.15                             Further Assurances.  Upon the request
of the Administrative Agent, each Borrower Party will promptly cure, or cause to
be cured, defects in the creation and issuance of any Revolving Loan Notes and
the execution and delivery of the Loan Documents (including this Agreement),
resulting from any act or failure to act by any Borrower Party or any employee
or officer thereof.  Each Borrower Party at its expense will promptly execute
and deliver to the Administrative Agent and the Lenders, or cause to be executed
and delivered to the Administrative Agent and the Lenders, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower Parties in the
Loan Documents (including this Agreement), or to correct any omissions in the
Loan Documents, or more fully to state the obligations set out herein or in any
of the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith.

 

Section 6.16                             Environmental Matters.  Each Borrower
Party shall (a) conduct its operations and keep and maintain its Properties in
compliance with all Environmental Laws,

 

97

--------------------------------------------------------------------------------


 

except where the failure to do so could not reasonably be expected to have a
Materially Adverse Effect; (b) obtain and renew all environmental permits
necessary for its operations and Properties, except where the failure to do so
could not reasonably be expected to have a Materially Adverse Effect; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of its Properties or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Properties, provided, however, that no Borrower
Party shall be required to undertake any such investigation, remediation,
removal or response action to the extent that (i) its obligation to do so is
being contested in good faith and by proper proceedings and adequate reserves
have been set aside and are being maintained by the Borrower Parties with
respect to such circumstances in accordance with GAAP, or (ii) failure to
undertake any investigation, remediation, removal or response action could not
reasonably be expected to have a Materially Adverse Effect.

 

Section 6.17                             Formation of Subsidiaries.  Within
forty-five (45) days (or such longer period as the Administrative Agent shall
permit in writing in its sole discretion) after (x) the formation of any direct
or indirect Subsidiary of any Borrower (other than an Excluded Subsidiary) after
the Agreement Date or (y) the acquisition of any direct or indirect Subsidiary
of any Borrower (other than an Excluded Subsidiary) after the Agreement Date, in
each case, the Borrower Parties, as appropriate, shall (a) cause such new
Domestic Subsidiary to provide to the Administrative Agent, for the benefit of
the Lender Group, a joinder and supplement to this Agreement substantially in
the form of Exhibit J (each, a “Guaranty Supplement”), pursuant to which such
new Domestic Subsidiary shall agree to join as a Guarantor of the Obligations
under Article 3 and as a Borrower Party under this Agreement, a supplement to
the Security Agreement, and such other security documents, together with
appropriate Uniform Commercial Code financing statements, all in form and
substance reasonably satisfactory to the Administrative Agent, (b) provide to
the Administrative Agent, for the benefit of the Lender Group, a pledge
agreement and appropriate certificates and powers or Uniform Commercial Code
financing statements, pledging all direct or beneficial ownership interest in
such new Subsidiary (regardless of whether owned by a Borrower Party or a
Subsidiary of a Borrower Party or a minority shareholder), in form and substance
reasonably satisfactory to the Administrative Agent, provided, however, with
respect to any Foreign Subsidiary (including any CFC Holdco), such pledge will
only be required to the extent the Equity Interests of such Foreign Subsidiary
are directly owned and held by a Borrower Party, and with respect to any such
Foreign Subsidiary, and any such pledge may, at the option of the Borrower
Parties, be limited to sixty-five percent (65%) of the Equity Interests of such
Foreign Subsidiary, and (c) provide to the Administrative Agent, for the benefit
of the Lender Group, all other documentation, including one or more opinions of
counsel satisfactory to the Administrative Agent, which in its reasonable
opinion is appropriate with respect to such formation and the execution and
delivery of the applicable documentation referred to above.  Nothing in this
Section 6.18 shall authorize any Borrower Party or any Subsidiary of a Borrower
Party to form or acquire any Subsidiary to the extent the formation or
acquisition of such Subsidiary is prohibited pursuant to Article 8.  Any
document, agreement or instrument executed or issued pursuant to this
Section 6.18 shall be a “Loan Document” for purposes of this Agreement.

 

98

--------------------------------------------------------------------------------


 

Section 6.18                             Anti-Corruption Laws; Sanctions.  The
Borrowers will not request any Loan or Letter of Credit, and the Borrower
Parties shall ensure that their respective Subsidiaries and their respective
directors, officers, employees and, to the knowledge of the Borrower Parties,
their agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment of giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.  Not in
limitation of the foregoing, each of the Borrower Parties will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower Parties and their respective Subsidiaries, and their respective
directors, officers, employees and their agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 6.19                             Post-Closing Covenants.  The Borrower
Parties will, and will cause their Subsidiaries to, as applicable, not later
than the dates specified therefor on Schedule 6.19 (or such later dates as the
Administrative Agent may agree in writing in its sole discretion), satisfy each
of the requirements set forth on Schedule 6.19.

 

ARTICLE 7

 

INFORMATION COVENANTS

 

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing, the Administrative Borrower will furnish or cause to
be furnished to each member of the Lender Group at their respective offices the
following items; provided, however, that the Administrative Borrower, at its
option, may deliver such items described in Sections 7.1, 7.2, 7.3, 7.5(c),
7.5(e) and 7.6(h) to the Administrative Agent with instructions to post such
items on the Platform or send via electronic mail and the Administrative Agent
shall post or send via electronic mail such items within a reasonable period of
time after delivery thereby by the Administrative Borrower to it and such
posting or sending via electronic mail shall constitute delivery of such items
to the Lenders:

 

Section 7.1                                    Monthly and Quarterly Financial
Statements and Information.

 

(a)                                 Within thirty (30) days after the last day
of the first two (2) fiscal months of each fiscal quarter of Parent and its
Subsidiaries, the consolidated balance sheet of Parent as at the end of such
fiscal month, and the related statement of income and related statement of cash
flows for such fiscal month and for the fiscal year to date period ended with
the last day of such fiscal month, which financial statements shall set forth in
comparative form such figures (i) as at the end of such month during the
previous fiscal year and for such month during the previous fiscal year and
(ii) the figures for the applicable period set forth in the projections provided
by the Borrower Parties pursuant to Section 4.1, as amended or superseded by
projections delivered pursuant to Section 7.5(d), as modified by amendments to
such projections delivered pursuant to Section 7.6(e), all of which shall be on
a consolidated basis and shall be certified by an

 

99

--------------------------------------------------------------------------------


 

Authorized Signatory of the Administrative Borrower, in his or her opinion, to
present fairly in accordance with GAAP the financial position of Parent and its
Subsidiaries, as at the end of such period and the results of operations for
such period, and for the elapsed portion of the year ended with the last day of
such period, subject only to normal year-end adjustments and lack of footnotes.

 

(b)                                 Within forty-five (45) days after the last
day of the first three (3) fiscal quarters in each fiscal year of the Borrowers,
the consolidated balance sheet of Parent and its Subsidiaries as at the end of
such fiscal quarter, and the related statement of income and related statement
of cash flows for such fiscal quarter and for the fiscal month then ended which
financial statements shall set forth in comparative form (i) such figures as at
the end of such quarter and month during the previous fiscal year and for such
quarter during the previous fiscal year and (ii) the figures for the applicable
period set forth in the projections provided by the Borrower Parties pursuant to
Section 4.1, as amended or superseded by projections delivered pursuant to
Section 7.5(d), as modified by amendments to such projections delivered pursuant
to Section 7.6(e), all of which shall be on a consolidated basis and shall be
certified by an Authorized Signatory of the Administrative Borrower, in his or
her opinion, to present fairly in accordance with GAAP the financial position of
Parent and its Subsidiaries, as at the end of such period and the results of
operations for such period, subject only to normal year-end adjustments and lack
of footnotes.

 

Section 7.2                                    Annual Financial Statements and
Information; Certificate of No Default.  Within ninety (90) days after the end
of each fiscal year of Parent, the audited balance sheet of Parent and its
Subsidiaries as at the end of such year and the related audited statements of
income and retained earnings and related audited statements of cash flows for
such year, all of which shall be on a consolidated basis with the other Borrower
Parties, which financial statements shall set forth in comparative form such
figures as at the end of and for the previous year, and shall be accompanied by
an opinion of independent certified public accountants of recognized standing
satisfactory to the Administrative Agent, stating that such financial statements
are unqualified and prepared in all material respects in accordance with GAAP,
without any explanatory paragraphs.

 

Section 7.3                                    Compliance Certificates.  At the
time the financial statements are furnished pursuant to Section 7.1(b) and
Section 7.2, a Compliance Certificate:

 

(a)                                 If at the end of such period the Financial
Covenant is applicable, setting forth at the end of such period the arithmetical
calculations required to establish whether or not the Borrower Parties were in
compliance with the requirements of the Financial Covenant;

 

(b)                                 Stating whether any material change in GAAP
or the application thereof has occurred since the date of the Borrowers’ audited
financial statements delivered on the Agreement Date, and, if any change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate; and

 

(c)                                  Stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred as at the end of such
period, or, if a Default or an Event of Default has

 

100

--------------------------------------------------------------------------------


 

occurred, disclosing each such Default or Event of Default and its nature, when
it occurred and whether it is continuing.

 

Section 7.4                                    Access to Accountants.  Each
Borrower Party hereby authorizes the Administrative Agent to communicate
directly with the Borrower Parties’ and their Subsidiaries’ independent public
accountants and authorizes these accountants to disclose to the Administrative
Agent any and all financial statements and other supporting financial data,
including matters relating to the annual audit and copies of any management
letter with respect to its business, financial condition and other affairs.  On
or before the Agreement Date, the Administrative Borrower, on behalf of all of
the Borrower Parties, shall deliver to their independent public accountants a
letter authorizing them to comply with the provisions of this Section 7.4.

 

Section 7.5                                    Additional Reports.

 

(a)                                 Within twenty-five (25) days after the end
of each fiscal quarter, the Administrative Borrower shall deliver to the
Administrative Agent a Borrowing Base Certificate in the form of Exhibit C as of
the last day of such fiscal quarter; provided, that the Administrative Borrower
shall deliver such Borrowing Base Certificate within twenty-five (25) days after
the end of each fiscal month in which a Monthly Borrowing Base Condition
occurred; provided, further, that if Average Excess Availability for any fiscal
week is less than or equal to 20% of the amount of the Revolving Loan
Commitment, the Administrative Borrower shall deliver such Borrowing Base
Certificate within three (3) Business Days after the end of such week.  Each
Borrowing Base Certificate shall be correct and complete in all material
respects and set forth a categorical breakdown of all Accounts and Inventory of
the Borrower Parties, a calculation of Eligible Accounts, Eligible Credit Card
Receivables, Eligible Inventory, and Eligible Life Insurance Policies as of such
last day of the preceding fiscal period and a calculation of Average Excess
Availability for the preceding fiscal quarter, fiscal month, or fiscal week, as
the case may be.

 

(b)                                 Together with the delivery of the Borrowing
Base Certificate as required under Section 7.5(a) or as may otherwise be
requested by the Administrative Agent, the Administrative Borrower shall deliver
to the Administrative Agent, in form acceptable to the Administrative Agent,
such reports and other supporting documentation regarding the calculation of the
Borrowing Base as the Administrative Agent may reasonably request, in each case
existing as of the last day of the preceding fiscal month or such other date
reasonably required by the Administrative Agent.

 

(c)                                  Promptly upon receipt thereof, the
Administrative Borrower shall deliver to the Administrative Agent and the
Lenders copies of all final reports, if any, submitted to any Borrower Party or
any Domestic Subsidiary of a Borrower Party by its independent public
accountants in connection with any annual or interim audit of the Borrower
Parties, or any of them, including, without limitation, any final management
report, as applicable, prepared in connection with the annual audit referred to
in Section 7.2;

 

(d)                                 On or before the date forty-five (45) days
following the commencement of each fiscal year, the Administrative Borrower
shall deliver to the Administrative Agent and the

 

101

--------------------------------------------------------------------------------


 

Lenders the annual budget for the Borrower Parties and their Subsidiaries
approved by the chief financial officer or treasurer of Parent, including
forecasts of the income statement, the balance sheet and a cash flow statement
for such fiscal year on a month by month basis;

 

(e)                                  To the extent not covered elsewhere in this
Article 7, promptly after the sending thereof, the Borrower Parties shall
deliver to the Administrative Agent copies of all financial statements, reports
and other information which any Borrower Party sends to any holder of any
Material Funded Debt permitted under Section 8.1(c) or the Parent’s securities
(or any agent or trustee acting for any such holder) or which any Borrower Party
files with the SEC (other than periodic reports filed on Form 10Q or Form 10K or
current reports filed on Form 8K);

 

(f)                                   If there is a material change in GAAP
after January 30, 2016, that affects the presentation of the financial
statements referred to in Sections 7.1 and 7.2, then, in addition to delivery of
such financial statements, and on the date such financial statements are
required to be delivered, the Administrative Borrower shall furnish the
adjustments and reconciliations necessary to enable the Borrowers and each
Lender to determine compliance with the Financial Covenant, if at such time the
Financial Covenant is applicable, all of which shall be determined in accordance
with GAAP consistently applied;

 

(g)                                  At any time that a Default exists and on
and after any date of request by the Administrative Agent in its reasonable
discretion, the Administrative Borrower shall provide to the Administrative
Agent notice of the termination of any lease of real property where Inventory is
located promptly upon termination of such lease;

 

(h)                                 The Borrower Parties shall deliver to the
Administrative Agent (i) as soon as available, but in any event within thirty
(30) days after the end of each fiscal quarter of the Borrowers, a report from
the insurance company or companies issuing the Eligible Life Insurance Policies,
on the letterhead of such company or companies, providing the current CSV of
such policies as of the end of such fiscal quarter and (ii) promptly upon
request, such other information as the Administrative Agent shall reasonably
request in connection with the Life Insurance Policies, in each case, in form
and substance satisfactory to the Administrative Agent.

 

(i)                                     From time to time and promptly upon each
request the Borrower Parties shall, and shall cause their Subsidiaries to,
deliver to the Administrative Agent on behalf of the Lender Group such data,
certificates, reports, statements, opinions of counsel, documents, or further
information regarding the business, assets, liabilities, financial position,
projections, results of operations, or business prospects of each of the
Borrower Parties, or such Subsidiaries, or any of them, as the Administrative
Agent may reasonably request.

 

Information required to be delivered solely pursuant to Sections 7.1(b), 7.2 and
7.5(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other reports containing such information, shall have
been timely posted on the Parent’s website on the internet (currently
www.oxfordinc.com) or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov.

 

102

--------------------------------------------------------------------------------


 

Section 7.6                                    Notice of Litigation and Other
Matters.

 

(a)                                 Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s obtaining knowledge of the
institution of, or a written threat of, any action, suit, governmental
investigation or arbitration proceeding against any Borrower Party, any
Subsidiary of a Borrower Party or any Property, which action, suit, governmental
investigation or arbitration proceeding, if adversely determined, would expose,
in such Borrower Party’s reasonable judgment, any Borrower Party or any
Subsidiary of a Borrower Party to liability in an aggregate amount in excess of
$10,000,000, the Administrative Borrower shall notify the Lender Group of the
occurrence thereof, and the Administrative Borrower shall provide such
additional information with respect to such matters as the Lender Group, or any
of them, may reasonably request.

 

(b)                                 Promptly upon (and in any event within five
(5) Business Days of) the occurrence of any default (whether or not any Borrower
Party or any Subsidiary of a Borrower Party, as applicable, has received notice
thereof from any other Person) on Material Funded Debt of any Borrower Party or
any Subsidiary of a Borrower Party, the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof.

 

(c)                                  Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s receipt of notice of the pendency of
any proceeding for the condemnation or other taking of any material Property of
any Borrower Party constituting Collateral, the Administrative Borrower shall
notify the Administrative Agent of the occurrence thereof.

 

(d)                                 Promptly upon (and in any event within five
(5) Business Days of) any Borrower Party’s receipt of notice of any event that
could reasonably be expected to have a Materially Adverse Effect, the
Administrative Borrower shall notify the Administrative Agent of the occurrence
thereof.

 

(e)                                  Promptly (and in any event within five
(5) Business Days) following any material amendment or change approved by the
board of directors of Parent to the budget submitted to the Lender Group
pursuant to Section 7.5(d), the Administrative Borrower shall notify the
Administrative Agent of the occurrence thereof.

 

(f)                                   Promptly (and in any event within five
(5) Business Days) following any officer of Parent becoming aware of any
(i) Default under any Loan Document, (ii) default by any Borrower Party under
any agreement entered into in connection with any Material Funded Debt permitted
under Section 8.1(c), or (iii) default under any other agreement (other than
those referenced in clauses (i) and (ii) of this Section 7.6(f)) to which any
Borrower Party or any Subsidiary of a Borrower Party is a party or by which any
Borrower Party’s or any such Subsidiary’s properties is bound which could
reasonably be expected to have a Materially Adverse Effect, then the
Administrative Borrower shall notify the Administrative Agent of the occurrence
thereof giving in each case the details thereof and specifying the action
proposed to be taken with respect thereto.

 

(g)                                  Promptly (but in any event within five
(5) Business Days) following the occurrence of (i) any ERISA Event or (ii) a
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan of any Borrower Party or any
of its ERISA Affiliates which would subject any Borrower Party to any penalty or

 

103

--------------------------------------------------------------------------------


 

tax on “prohibited transactions” imposed by Section 502 of ERISA or Section 4975
of the Code, the Borrower Parties shall notify the Administrative Agent and the
Lenders of the occurrence thereof, provided such occurrence, proceeding, or
failure exposes such Borrower Party or ERISA Affiliate to liability in an
aggregate amount in excess of $10,000,000.

 

(h)                                 The Administrative Borrower shall deliver
updates or supplements to the following schedules (i) within seventy-five (75)
days after the end of the end of each fiscal year, as of the last day of such
fiscal year:  Schedule 5.1(c)-1, Schedule 5.1(c)-2, Schedule 5.1(d), Schedule
5.1(h), Schedule 5.1(o), Schedule 5.1(z), Schedule 6.10 and Schedule 6.14, in
each case, as may be required to render correct the representations and
warranties contained in the applicable sections to which such schedules relate
as of the last day of such fiscal year without giving effect to any references
therein to the “Agreement Date” in each case, appropriately marked to show the
changes made therein; provided that no such supplement to any such Schedules or
representation shall be deemed a waiver of any Default resulting from the
matters disclosed therein, except as consented to by the Majority Lenders in
writing.

 

(i)                                     Promptly upon (and in any event within
five (5) Business Days of) any Borrower Party’s obtaining knowledge that the CSV
of any Eligible Life Insurance Policy has decreased for any reason whatsoever,
including, without limitation, as the result of the death of a Person covered
thereby, the Administrative Borrower shall notify the Administrative Agent of
such decrease.

 

ARTICLE 8

 

NEGATIVE COVENANTS

 

Until the earlier of the date the Obligations are repaid and performed in full
or the date the Borrowers no longer have a right to borrow, or have Letters of
Credit issued, hereunder (whether or not the conditions to borrowing have been
or can be fulfilled) and unless the Majority Lenders shall otherwise give their
prior consent in writing:

 

Section 8.1                                    Funded Debt.  No Borrower Party
will, or will permit any of its Subsidiaries to, create, assume, incur, or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Funded Debt except:

 

(a)                                 Funded Debt under this Agreement and the
other Loan Documents and the Bank Products Documents;

 

(b)                                 Funded Debt existing on the Agreement Date
and listed on Schedule 8.1;

 

(c)                                  Funded Debt which shall be on market terms
and conditions (determined as of the date any such Funded Debt is incurred),
shall have a maturity date not earlier than the date that is six months
following the stated Maturity Date, so long as the aggregate outstanding
principal amount of all Funded Debt permitted pursuant to this
Section 8.1(c) shall not at any time exceed $375,000,000;

 

(d)                                 Funded Debt of a Borrower Party or any
Subsidiary of a Borrower Party that is unsecured or secured by Permitted Liens
described in clause (f) of the definition of

 

104

--------------------------------------------------------------------------------


 

Permitted Liens set forth in Article 1 (including, without limitation,
Capitalized Lease Obligations and Liens on assets that do not constitute
Collateral (which shall, for the avoidance of doubt, exclude any Eligible
Trademarks), collectively, not to exceed the aggregate principal amount of
$75,000,000 at any time outstanding;

 

(e)                                  Guaranties permitted by Section 8.2;

 

(f)                                   Unsecured Funded Debt of any Borrower
Party owed to another Borrower Party;

 

(g)                                  Obligations under Hedge Agreements not
entered into for speculative purposes;

 

(h)                                 (i) Unsecured Funded Debt of the Foreign
Subsidiaries owed to the Borrower Parties or any of their Subsidiaries existing
on the Agreement Date, (ii) unsecured Funded Debt of the Foreign Subsidiaries
owed to the Borrower Parties or any of their Subsidiaries incurred after the
Agreement Date to the extent that such unsecured Funded Debt constitutes an
Investment permitted under Section 8.5(e), (iii) unsecured Funded Debt of the
Borrower Parties owed to the Foreign Subsidiaries and (iv) unsecured Funded Debt
of any Foreign Subsidiary owed to any other Foreign Subsidiary; and

 

(i)                                     Obligations under Commodity Hedge
Agreements not entered into for speculative purposes in an aggregate amount not
to exceed $25,000,000 at any one time outstanding.

 

Section 8.2                                    Guaranties.  No Borrower Party
will, or will permit any of its Subsidiaries to, at any time guarantee or enter
into or assume any Guaranty, or be obligated with respect to, or permit to be
outstanding, any Guaranty, other than (a) guaranties of the Obligations,
(b) guaranties of obligations under repurchase agreements of any Borrower Party
entered into in connection with the sale of products in the ordinary course of
business of such Borrower Party, (c) guaranties of obligations under agreements
of any Borrower Party entered into in connection with the acquisition of
services, supplies, and equipment in the ordinary course of business of such
Borrower Party, (d) endorsements of instruments in the ordinary course of
business, (e) guaranties of Funded Debt permitted under clauses (b), (c),
(d) and (g) of Section 8.1, (f) guaranties by any Borrower Party of any
obligation of any other Borrower Party to the extent such obligation is not
prohibited hereunder, (g) other Guaranties with respect to obligations in an
aggregate amount not to exceed $55,000,000 at any time outstanding and
(h) guaranties by any Foreign Subsidiary of any obligation of any other Foreign
Subsidiary to the extent such obligation is not prohibited hereunder.

 

Section 8.3                                    Liens.  No Borrower Party will,
or will permit any Subsidiary of a Borrower Party to, create, assume, incur, or
permit to exist or to be created, assumed, or permitted to exist, directly or
indirectly, any Lien on any of its property, real or personal, now owned or
hereafter acquired, except for Permitted Liens.

 

Section 8.4                                    Restricted Payments.  No Borrower
Party shall, or shall permit any Subsidiary of a Borrower Party to, directly or
indirectly declare or make any Restricted Payment, or set aside any funds for
any such purpose, other than dividends on common stock which accrue

 

105

--------------------------------------------------------------------------------


 

(but are not paid in cash) or are paid in kind or dividends on preferred stock
which accrue (but are not paid in cash) or are paid in kind; provided, however,
that (a) any Subsidiary of Parent may make Restricted Payments to Parent or any
other Subsidiary of Parent that owns Equity Interests of such Subsidiary making
such Restricted Payment; (b) Parent may make Restricted Payments after the
Agreement Date if (i) such Restricted Payments do not exceed $50,000,000 in the
aggregate during any fiscal year of Parent, so long as before and after giving
effect to such Restricted Payment, no Default has occurred and is continuing or
would result from the making of such Restricted Payment, and (ii) such
Restricted Payments exceed $50,000,000 in the aggregate during any fiscal year
of Parent, so long as (A) no Default has occurred and is continuing or would
result from the making of such Restricted Payment and (B) Parent, on behalf of
the Borrower Parties, delivers to the Administrative Agent a certificate,
together with supporting documents in form and substance satisfactory to the
Administrative Agent, executed by an Authorized Signatory certifying that, after
giving pro forma effect to such Restricted Payment, (1) Excess Availability is
not projected to be less than the greater of (y) seventeen and one half of one
percent (17.5%) of the amount of Availability then in effect and
(z) $41,125,000, at all times during the twelve (12) month period immediately
following such Restricted Payment and (2) Borrower Parties and their
Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio of at
least 1.10:1.00 for the immediately preceding twelve (12) fiscal month period
then ended; provided, that if Excess Availability is greater than twenty percent
(20%) of the amount of Availability then in effect, then no Fixed Charge
Coverage Ratio test shall be required; and (c) Parent may make Restricted
Payments with respect to share repurchases, redemptions and forfeitures of
Equity Interests to facilitate the payment or satisfaction of tax and other
related obligations incurred by employees in connection with stock compensation
plans.

 

Section 8.5                                    Investments.  No Borrower Party
will, or will permit any of its Subsidiaries to, make any Investment, except
that (a) any Borrower Party or any Subsidiary of a Borrower Party may purchase
or otherwise acquire and own and may permit any of its Subsidiaries to purchase
or otherwise acquire and own Cash Equivalents provided that to the extent
required by Section 6.14, any such Investments in Cash Equivalents shall be
subject to a Blocked Account Agreement or other control agreement in form and
substance reasonably satisfactory to the Administrative Agent; (b) any Borrower
Party or Subsidiary of a Borrower Party may hold the Investments in existence on
the Agreement Date and described on Schedule 8.5; (c) so long as no Default
shall have occurred and be continuing or would result therefrom, any Borrower
Party or Subsidiary of a Borrower Party may convert any of its Accounts that are
in excess of ninety (90) days past due into notes or Equity Interests from the
applicable Account Debtor so long as the Administrative Agent, for the benefit
of the Lender Group, is granted a first priority security interest in such
Equity Interests or notes held by a Borrower Party which Lien is perfected
contemporaneously with the conversion of such Account to Equity Interests or
notes; (d) the Borrower Parties and their Subsidiaries may hold the Equity
Interests of their respective Subsidiaries in existence as of the Agreement Date
and their Subsidiaries created or acquired after the Agreement Date in
accordance with Section 6.17; (e) on and after the Agreement Date, the Borrower
Parties and their Subsidiaries may make additional Investments in their Foreign
Subsidiaries in the form of loans or additional equity contributions if (i) such
aggregate Investment is less than or equal to $45,000,000, so long as (A) no
Default or Event of Default shall have occurred or is continuing or results
therefrom and (B) the Administrative Agent shall have received a pro forma
Borrowing Base Certificate giving effect to such transaction if any Collateral
included in the most recent Borrowing Base Certificate (other than

 

106

--------------------------------------------------------------------------------


 

Qualified Cash so long as any such Qualified Cash used to fund such Investment,
if deducted from the most recent Borrowing Base Certificate, would not result in
an Overadvance) was contributed to such Foreign Subsidiary as part of such
Investment, or (ii) such aggregate Investment is greater than $45,000,000, so
long as (A) no Default or Event of Default shall have occurred or is continuing
or results therefrom and (B) Administrative Borrower delivers a certificate,
together with supporting documentation (including a pro forma Borrowing Base
Certificate giving effect to such transaction if any Collateral included in the
most recent Borrowing Base Certificate was contributed to such Foreign
Subsidiary as part of such Investment) in form and substance reasonably
satisfactory to the Administrative Agent, to the Administrative Agent executed
by an Authorized Signatory evidencing that after giving pro forma effect to such
Investment (y) Excess Availability is not projected to be less than the greater
of (a) seventeen and one half of one percent (17.5%) of the amount of
Availability then in effect and (b) $41,125,000 at all times during the twelve
(12) month period immediately following such Investment and (C) Borrowers and
their Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio
of at least 1.10:1.00 for the immediately preceding twelve (12) fiscal month
period then ended; provided, that if Excess Availability is greater than twenty
percent (20%) of the amount of Availability then in effect, then no Fixed Charge
Coverage Ratio test shall be required; (f) any Borrower Party may make
Investments in another Borrower Party; (g) the Borrower Parties and their
Subsidiaries may make Investments permitted under Section 8.7(d); (h) the
Borrower Parties and their Subsidiaries may make loans to employees in an
aggregate amount not to exceed $1,000,000 at any time outstanding; (i) the
Foreign Subsidiaries of the Borrower Parties may make loans to the Borrower
Parties to the extent permitted under Section 8.1(h)(iii); (j) the Borrower
Parties and their Subsidiaries may make Investments for the purpose of
consummating an acquisition permitted under Section 8.7(d); (k) the Borrower
Parties and their Subsidiaries may make travel advances and advances on sales
commissions in the ordinary course of business; (l) on and after the Agreement
Date, the Borrower Parties and their Subsidiaries may make additional
Investments if (i) such aggregate Investment is less than or equal to
$50,000,000, so long as no Default or Event of Default shall have occurred or is
continuing or results therefrom, or (ii) such aggregate Investment is greater
than $50,000,000, so long as (A) no Default or Event of Default shall have
occurred or is continuing or results therefrom and (B) Administrative Borrower
delivers a certificate, together with supporting documentation in form and
substance reasonably satisfactory to the Administrative Agent, to the
Administrative Agent executed by an Authorized Signatory evidencing that after
giving pro forma effect to such Investment, Excess Availability is not projected
to be less than the greater of (a) seventeen and one half of one percent (17.5%)
of the amount of Availability then in effect and (b) $41,125,000 at all times
during the twelve (12) month period immediately following such Investment and
(C) Borrowers and their Subsidiaries have, on a consolidated basis, a Fixed
Charge Coverage Ratio of at least 1.10:1.00 for the immediately preceding twelve
(12) fiscal month period then ended; provided, that if Excess Availability is
greater than twenty percent (20%) of the amount of Availability then in effect,
then no Fixed Charge Coverage Ratio test shall be required; and (m) any other
Investments made solely by Foreign Subsidiaries that are not Borrower Parties.

 

Section 8.6                                    Affiliate Transactions.  No
Borrower Party shall, or shall permit any Subsidiary of a Borrower Party to,
enter into or be a party to any agreement or transaction with any Affiliate
(other than a Borrower Party or a Subsidiary of a Borrower Party) except (a) as
described on Schedule 8.6, (b) upon fair and reasonable terms that are no less
favorable to such

 

107

--------------------------------------------------------------------------------


 

Borrower Party or such Subsidiary than it would obtain in a comparable arms
length transaction with a Person not an Affiliate of such Borrower Party or such
Subsidiary, (c) as permitted by Sections 8.4 and 8.5(h) and (k), or
(d) transactions involving aggregate payment or consideration not to exceed
$2,000,000 per transaction and $10,000,000 in the aggregate for all transactions
permitted under this Section 8.6(d) during the term of this Agreement.

 

Section 8.7                                    Liquidation; Change in Ownership,
Name, or Year; Disposition or Acquisition of Assets; Etc.  No Borrower Party
shall, or shall permit any Subsidiary to, at any time:

 

(a)                                 Liquidate or dissolve itself (or suffer any
liquidation or dissolution) or otherwise wind up its business, except that any
Subsidiary of Parent (other than TBG) may liquidate or dissolve itself in
accordance with Applicable Law so long as no Default or Event of Default has
occurred and is continuing (or would result therefrom) and such liquidation or
dissolution would not reasonably be expected to cause a Materially Adverse
Effect;

 

(b)                                 Sell, lease, abandon, transfer or otherwise
dispose of, in a single transaction or a series of related transactions, any
assets, property or business (including any Equity Interests) except for (i) the
sale of Inventory in the ordinary course of business at the fair market value
thereof and for cash or cash equivalents, (ii) the sale, lease, sublease,
abandonment, transfer or other disposition of assets, property or business in
the ordinary course of business, (iii) the sale, lease or transfer of any
assets, property or business by any Borrower Party to any other Borrower Party
or from any Foreign Subsidiary to another Foreign Subsidiary, (iv) the sale,
lease, sublease, transfer or other disposal of real property (including any
buildings, machinery and equipment located thereon) so long as (A) no Default or
Event of Default shall have occurred and be continuing or result therefrom and
(B) in the case of any sale of real property, the purchase price paid for such
assets shall be at least equal to the amount at which such assets are carried on
the books of the applicable Borrower Party, (v) additional sales of assets,
property or business that do not exceed $15,000,000 in the aggregate during any
trailing twelve (12) month period so long as (A) no Default or Event of Default
shall have occurred and be continuing or result therefrom and (B) the purchase
price paid for such assets shall be equal to the fair market value of such
assets as determined by Parent in good faith, (vi) other sales of assets,
property or business that exceed $15,000,000 in the aggregate during any
trailing twelve (12) month period so long as (1) no Default or Event of Default
shall have occurred and be continuing or result therefrom, (2) the purchase
price paid for such assets shall be at least equal to (y) the fair market value
of such assets as determined by the board of directors of Parent acting in good
faith and (z) the amount of availability generated under the Borrowing Base by
such assets, (3) Parent, on behalf of the Borrowers, delivers a certificate,
together with supporting documentation in form and substance reasonably
satisfactory to the Administrative Agent, to the Administrative Agent executed
by an Authorized Signatory certifying that, after giving pro forma effect to
such sale, Excess Availability is not projected to be less than the greater of
(i) seventeen and one half of one percent (17.5%) of the amount of Availability
then in effect and (ii) $41,125,000 at all times during the twelve (12) month
period immediately following the consummation of such sale, (4) Borrowers and
their Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage Ratio
of at least 1.10:1.00 for the immediately preceding twelve (12) fiscal month
period then ended; provided, that if Excess Availability is greater than twenty
percent (20%) of the amount of Availability then in effect, then no Fixed Charge
Coverage Ratio

 

108

--------------------------------------------------------------------------------


 

test shall be required, (5) seventy-five percent (75%) of the consideration
received in connection with such sale or disposition shall be in cash or Cash
Equivalents and (6) such sale or disposition, together with all related
transactions, shall not result in the sale or disposition of a material portion
of the domestic business of TBG, (vii) any Foreign IP Transfer, and (viii) the
Borrower Parties and their Subsidiaries may make Restricted Payments to the
extent permitted by Section 8.4;

 

(c)                                  Become a partner or joint venturer with any
third party after the Agreement Date; provided, however, that, subject to the
limitations set forth in Sections 8.1 and 8.5, the Borrower Parties and their
Subsidiaries may enter into partnerships and joint ventures after the Agreement
Date;

 

(d)                                 Acquire (i) all or substantially all of the
assets, property or business of any other Person, (ii) all or substantially all
of the Equity Interests of any other Person or (iii) any assets that constitute
a division or operating unit of the business of any other Person; provided,
however, that the Borrower Parties and their Subsidiaries shall be permitted to
consummate an acquisition described above if (A) the aggregate purchase price is
less than or equal to $25,000,000, so long as no Default or Event of Default
shall have occurred or is continuing or results therefrom, or (B) the aggregate
purchase price is greater than $25,000,000, so long as (1) no Default or Event
of Default shall have occurred or is continuing or results therefrom and
(2) Administrative Borrower delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such acquisition
(y) Excess Availability is not projected to be less than the greater of
(a) seventeen and one half of one percent (17.5%) of the amount of Availability
then in effect and (b) $41,125,000 at all times during the twelve (12) month
period immediately following the consummation of such acquisition and
(z) Borrowers and their Subsidiaries have, on a consolidated basis, a Fixed
Charge Coverage Ratio of at least 1.10:1.00 for the immediately preceding twelve
(12) fiscal month period then ended; provided, further, that if Excess
Availability is greater than twenty percent (20%) of the amount of Availability
then in effect, then no Fixed Charge Coverage Ratio test shall be required;
provided, further, that the acquired assets shall not be eligible for inclusion
in the Borrowing Base until the Administrative Agent has successfully completed
a field audit with respect to such acquired assets (at Borrowers’ sole cost and
expense) and shall only be included thereafter to the extent such assets satisfy
the applicable eligibility criteria (and upon request by the Administrative
Borrower, the Administrative Agent shall conduct any such field audit in a
reasonably expedient manner);

 

(e)                                  Merge or consolidate with any other Person;
provided, however, that (i) any Borrower may merge into another Borrower so long
as, with respect to any merger with Parent, Parent is the surviving entity after
such merger, (ii) any Subsidiary of Parent may merge into any Borrower Party so
long as, with respect to any merger with a Borrower, such Borrower shall be the
surviving entity after such merger and, with respect to any merger with any
other Borrower Party, a Borrower Party shall be the surviving entity after such
merger, (iii) any Foreign Subsidiary may merge into another Foreign Subsidiary,
(iv) any Borrower Party or any Subsidiary of a Borrower Party may merge with any
Person in order to consummate an acquisition permitted under Section 8.7(d) so
long as, with respect to any merger with a Borrower, such Borrower shall be the
surviving entity after such merger, and, with respect to any

 

109

--------------------------------------------------------------------------------


 

merger with any other Borrower Party, such other Borrower Party shall be the
surviving entity after such merger or the surviving entity becomes a Borrower
Party in accordance with Section 6.17, and (v) any Borrower Party or any
Subsidiary of a Borrower Party may merge with any Person in order to consummate
a sale, transfer or disposition permitted under Section 8.7(b);

 

(f)                                   Change its corporate name unless it gives
the Administrative Agent written notice not more than thirty (30) days following
such change in its corporate name and complies with all reasonable requirements
of the Lenders in regard thereto; or

 

(g)                                  Change its year-end for accounting purposes
from the fiscal year ending on the Saturday occurring closest to each January 31
without giving the Administrative Agent thirty (30) days written notice prior to
the end of the new year-end for accounting purposes and complying with all
reasonable requirements of the Lenders in regard thereto.

 

Section 8.8                                    Fixed Charge Coverage Ratio.  If
Excess Availability for three (3) consecutive Business Days is less than the
greater of (a) $23,500,000 and (b) ten percent (10%) of Availability (a “Trigger
Event”), the Borrower Parties shall not permit, as of the last day of the most
recently ended fiscal month for which financial statements have been delivered
pursuant to Section 7.1 or 7.2, the Fixed Charge Coverage Ratio for the
immediately preceding twelve (12) fiscal month period then ended to be less than
1.00 to 1.00; provided, however, if after a Trigger Event occurs, Excess
Availability is greater than the greater of (a) $23,500,000 and (b) ten percent
(10%) of Availability for thirty (30) consecutive days, then the Borrower
Parties shall no longer be subject to the requirements of this Section 8.8
unless a subsequent Trigger Event shall occur.

 

Section 8.9                                    Sales and Leasebacks.  No
Borrower Party shall enter into any arrangement, directly or indirectly, with
any third party whereby such Borrower Party shall sell or transfer any property,
real or personal, whether now owned or hereafter acquired, and whereby such
Borrower Party shall then or thereafter rent or lease as lessee such property or
any part thereof or other property which such Borrower Party intends to use for
substantially the same purpose or purposes as the property sold or transferred
which would result in the sale or transfer of assets of the Borrower Parties in
an aggregate amount exceeding $25,000,000 during the term of the Agreement.

 

Section 8.10                             Amendment and Waiver.  Except as
permitted hereunder, no Borrower Party shall, or shall permit any Material
Subsidiary of a Borrower Party to (a) enter into any amendment of, or agree to
or accept any waiver, which would adversely affect the rights of such Borrower
Party or such Material Subsidiary, as applicable, or any member of the Lender
Group, of any agreement, document or instrument executed by any Borrower Party
in connection with Material Funded Debt permitted to be incurred by clause
(d) of Section 8.1 that is secured by any of the trademarks of the Borrower
Parties, (b) enter into any amendment of, or agree to or accept any waiver,
which would adversely affect the rights of any member of the Lender Group, of
its articles or certificate of incorporation or formation and by-laws,
partnership agreement or other governing documents, or (c) permit any Material
Contract to be cancelled or terminated prior to its stated maturity if such
cancellation or termination could reasonably be likely to result in a Materially
Adverse Effect.

 

110

--------------------------------------------------------------------------------


 

Section 8.11                             ERISA Liability.  No Borrower Party
shall fail to meet all of the applicable minimum funding requirements of ERISA
and the Code, without regard to any waivers thereof, to the extent such failure
could reasonably be expected to have a Materially Adverse Effect and, to the
extent that the assets of any of their Plans would be less (by $1,000,000 or
more) than an amount sufficient to provide all accrued benefits payable under
such Plans, the Borrower Parties shall make the maximum deductible contributions
allowable under the Code (based on the Borrower’s current actuarial
assumptions).  No Borrower Party shall, or shall cause or permit any ERISA
Affiliate to, (a) cause or permit to occur any event that could result in the
imposition of a Lien under Section 430 of the Code or Section 302 or 4068 of
ERISA or (b) cause or permit to occur an ERISA Event to the extent the event
described in (a) or (b) individually or in the aggregate could reasonably be
expected to have a Materially Adverse Effect.

 

Section 8.12                             Prepayments.  No Borrower Party shall,
or shall permit any of its Subsidiaries to, prepay, redeem, defease or purchase
in any manner, or deposit or set aside funds for the purpose of any of the
foregoing, make any payment in respect of principal of, or make any payment in
respect of interest on, any Material Funded Debt, except the Borrower Parties
and their Subsidiaries may (a) make regularly scheduled payments of principal or
interest required in accordance with the terms of the instruments governing any
Material Funded Debt permitted hereunder and (b) make such other payments or
prepayments of Material Funded Debt so long as (i) no Default or Event of
Default shall have occurred or is continuing or results therefrom and
(ii) Administrative Borrower delivers a certificate, together with supporting
documentation in form and substance reasonably satisfactory to the
Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that (A) immediately after giving effect to such payment,
Excess Availability is not less than the greater of (x) seventeen and one half
of one percent (17.5%) of the amount of the Revolving Loan Commitment then in
effect and (y) $41,125,000, and (B) at all times during the twelve (12) month
period immediately following such payment, Excess Availability is not projected
to be less than the greater of (x) twelve and one half of one percent (12.5%) of
the amount of the Revolving Loan Commitment then in effect and (y) $29,375,000.

 

Section 8.13                             Conduct of Business.  The Borrower
Parties shall not engage substantially in any line of business substantially
different from the lines of business conducted by the Borrower Parties and their
Subsidiaries on the Agreement Date or from any lines of business reasonably
related, complementary, ancillary or incidental thereto.

 

Section 8.14                             Inconsistent Agreements.  No Borrower
Party shall, or shall permit any Subsidiary of any Borrower Party to, enter into
any contract or agreement which would violate the terms hereof or any other Loan
Document.

 

Section 8.15                             Life Insurance Policies.  No Borrower
Party shall, or shall permit any Subsidiary of any Borrower Party to do any of
the following with respect to Life Insurance Policies (which for the avoidance
of doubt shall not include any Trust Life Insurance Policy):

 

(a)                                 Borrow, create, incur, assume, suffer to
exist, guarantee, or otherwise become or remain, directly or indirectly, liable
for any Indebtedness or any other advances made against any Life Insurance
Policy (except as permitted under Section 8.1(a));

 

111

--------------------------------------------------------------------------------


 

(b)                                 directly or indirectly, amend, modify, or
change (or permit the amendment, modification or other change in any manner of)
any of the terms or provisions of any Life Insurance Policy without giving the
Administrative Agent thirty (30) days prior written notice of its intention to
do so and provided that no Event of Default has occurred and is continuing or
would be caused thereby;

 

(c)                                  directly or indirectly, elect or cause to
be elected, any mode of optional settlement under any Life Insurance Policy,
terminate or cancel, or cause to be terminated or cancelled, any Life Insurance
Policy, or surrender or cause to be surrendered, any Life Insurance Policy
without giving the Administrative Agent thirty (30) days prior written notice of
its intention to do so and provided that no Event of Default has occurred and is
continuing or would be caused thereby; or

 

(d)                                 request that any life insurance policy shall
no longer constitute a “Life Insurance Policy” hereunder or under any other Loan
Document and that the Administrative Agent release or terminate any Life
Insurance Assignment executed in connection therewith without giving the
Administrative Agent thirty (30) days prior written notice of its intention to
do so and provided that no Event of Default has occurred and is continuing or
would be caused thereby and provided that (i) no Event of Default has occurred
and is continuing or would be caused thereby, (ii) the Borrower Parties have
prepaid to the Administrative Agent outstanding Obligations such that no
Overadvance shall exist at the time of such release (after giving effect
thereto), and (iii) the Administrative Borrower delivers a certificate, together
with supporting documentation in form and substance reasonably satisfactory to
the Administrative Agent, to the Administrative Agent executed by an Authorized
Signatory evidencing that after giving pro forma effect to such release
(y) Excess Availability is not projected to be less than the greater of
(a) seventeen and one half of one percent (17.5%) of the amount of Availability
then in effect and (b) $41,125,000 at all times during the twelve (12) month
period immediately following the consummation of such release and (z) Borrowers
and their Subsidiaries have, on a consolidated basis, a Fixed Charge Coverage
Ratio of at least 1.10:1.00 for the immediately preceding twelve (12) fiscal
month period then ended; provided, further, that if Excess Availability is
greater than twenty percent (20%) of the amount of Availability then in effect,
then no Fixed Charge Coverage Ratio test shall be required.

 

ARTICLE 9

 

DEFAULT

 

Section 9.1                                    Events of Default.  Each of the
following shall constitute an Event of Default, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule, or regulation of any governmental or non-governmental body:

 

(a)                                 Any representation or warranty made under
this Agreement or any other Loan Document shall prove incorrect or misleading in
any material respect when made or deemed to have been made pursuant to
Section 5.4;

 

112

--------------------------------------------------------------------------------


 

(b)                                 (i) Any payment of any principal hereunder,
or any reimbursement obligations with respect to any Letter of Credit shall not
be received by the Administrative Agent on the date such payment is due, or
(ii) any payment of any interest hereunder or any fees payable hereunder or
under the other Loan Documents by any Borrower Party shall not be received by
the Administrative Agent within three (3) Business Days from the date on which
such payment is due;

 

(c)                                  (i) Any Borrower Party shall default in the
performance or observance of any agreement or covenant contained in Sections
2.12, 6.1, 6.5, 6.14, 6.18 or 6.19 or in Article 7 or Article 8; or (ii) any
Borrower Party shall default in the performance or observance of any agreement
or covenant contained in Sections 6.7 or 6.17, and such default, if curable,
shall not be cured within the earlier of (i) a period of five (5) days from the
date that an officer of either Borrower knew or should have known of the
occurrence of such default, or (ii) a period of five (5) days after written
notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(d)                                 Any Borrower Party shall default in the
performance or observance of any other agreement or covenant contained in this
Agreement not specifically referred to elsewhere in this Section 9.1, and such
default, if curable, shall not be cured within the earlier of (i) a period of
thirty (30) days from the date that an officer of a Borrower knew or should have
known of the occurrence of such default, or (ii) a period of thirty (30) days
after written notice of such default is given by the Administrative Agent to the
Administrative Borrower;

 

(e)                                  There shall occur any default in the
performance or observance by any Borrower Party of any agreement or covenant
contained in any of the other Loan Documents (other than this Agreement or as
otherwise provided in this Section 9.1) which, if curable, shall not be cured
within the applicable cure period, if any, provided for in such Loan Document,
or, if there is no applicable cure period set forth in such Loan Document,
within the earlier of (i) a period of thirty (30) days from the date that an
officer of a Borrower knew of the occurrence of such default, or (ii) a period
of thirty (30) days after written notice of such default is given by the
Administrative Agent to the Administrative Borrower;

 

(f)                                   There shall occur any Change in Control;

 

(g)                                  (i) There shall be entered a decree or
order for relief in respect of any Borrower Party or any Material Subsidiary of
a Borrower Party under the Bankruptcy Code, or any other applicable federal or
state bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of any Borrower
Party or of any Material Subsidiary of a Borrower Party or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of any Borrower Party or any Material Subsidiary of a Borrower Party, or (ii) an
involuntary petition shall be filed against any Borrower Party or any Material
Subsidiary of a Borrower Party and a temporary stay entered and (A) such
petition and stay shall not be diligently contested, or (B) any such petition
and stay shall continue undismissed for a period of sixty (60) consecutive days;

 

(h)                                 Any Borrower Party or any Material
Subsidiary of a Borrower Party shall commence an Insolvency Proceeding or any
Borrower Party or any Material Subsidiary of a

 

113

--------------------------------------------------------------------------------


 

Borrower Party shall consent to the institution of an Insolvency Proceeding or
to the appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of such Borrower
Party or any Material Subsidiary of a Borrower Party or of any substantial part
of its properties, or any Borrower Party or any Material Subsidiary of a
Borrower Party shall fail generally to pay its debts as they become due, or any
Borrower Party or any Material Subsidiary of a Borrower Party shall take any
action in furtherance of any such action;

 

(i)                                     A final judgment (other than a money
judgment or judgments fully covered (except for customary deductibles or
copayments not to exceed $10,000,000 in the aggregate) by insurance as to which
the insurance company is not currently disputing or has not denied coverage)
shall be entered by any court against any Borrower Party or any Material
Subsidiary of any Borrower Party for the payment of money which exceeds in value
$10,000,000, or a warrant of attachment or execution or similar process shall be
issued or levied against property of any Borrower Party or any Material
Subsidiary of a Borrower Party pursuant to a final judgment which, together with
all other such property of the Borrower Parties and their Material Subsidiaries
subject to other such process, exceeds in value $10,000,000 in the aggregate,
and if, within thirty (30) days after the entry, issue, or levy thereof, such
judgment, warrant, or process shall not have been paid or discharged or stayed
pending appeal, or if, after the expiration of any such stay, such judgment,
warrant, or process shall not have been paid or discharged;

 

(j)                                    There shall be at any time (i) any
“accumulated funding deficiency,” as defined in ERISA or in Section 412 of the
Code, with respect to any Plan maintained by any Borrower Party or any ERISA
Affiliate of a Borrower Party, or to which any Borrower Party or any of its
ERISA Affiliates has any liabilities; (ii) a trustee shall be appointed by a
United States District Court to administer any Plan maintained by any Borrower
Party or any ERISA Affiliate of a Borrower Party, or to which any Borrower Party
or any of its ERISA Affiliates has any liabilities; (iii) the PBGC shall
institute proceedings to terminate any such Plan; (iv) any Borrower Party or any
ERISA Affiliate of any Borrower Party shall incur any liability to the PBGC in
connection with the termination of any such Plan; (v) any Plan or trust created
under any Plan of any Borrower Party or any ERISA Affiliate of any Borrower
Party shall engage in a non-exempt “prohibited transaction” (as such term is
defined in Section 406 of ERISA or Section 4975 of the Code) which would subject
any such Plan, any trust created thereunder, any trustee or administrator
thereof, or any party dealing with any such Plan or trust to any tax or penalty
on “prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of
the Code; (vi) any Borrower Party or any ERISA Affiliate of any Borrower Party
shall enter into or become obligated to contribute to a Multiemployer Plan;
(vii) there shall be at any time a Lien imposed against the assets of a Borrower
Party or ERISA Affiliate under Code Section 430, or ERISA Sections 302 or 4068,
or a violation of Section 436 of the Code; or (viii) there shall occur at any
time an ERISA Event; provided, however that no Event of Default shall occur as a
result of an event described in clauses (i), (ii), (iii), (iv), (v), (vii) or
(viii) of this Section 9.1(j) unless such event either individually or in the
aggregate with other events described therein could reasonably be expected
result in an aggregate liability greater than $10,000,000;

 

(k)                                 There shall occur any default (after the
expiration of any applicable grace or cure period) under any indenture, credit
or loan agreement, note or securities purchase

 

114

--------------------------------------------------------------------------------


 

agreement, or other similar governing agreement for Material Funded Debt of any
Borrower Party or any Subsidiary of a Borrower Party;

 

(l)                                     All or any material provision of any
material Loan Document shall at any time and for any reason be declared to be
null and void, the effect of which is to render any such material Loan Document
inadequate for the practical realization of the rights and benefits afforded
thereby, or a proceeding shall be commenced by any Borrower Party, any
Subsidiary of a Borrower Party or any Affiliate thereof, or by any governmental
authority having jurisdiction over any Borrower Party or any Subsidiary of a
Borrower Party or any Affiliate thereof, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Borrower Party, any Subsidiary of a Borrower Party
shall deny that it has any liability or obligation for the payment of any
Obligation provided under any Loan Document;

 

(m)                             The obligation of any Guarantor (other than a
Guarantor that is not a Material Subsidiary) under Article 3 shall be materially
limited or terminated by operation of law or by such Guarantor except as
otherwise permitted herein; or

 

(n)                                 Any Lien purported to be created by any
Security Document on any material portion of the Collateral covered thereby
shall cease to be in full force and effect, or shall cease to give the Lender
the Liens, rights, powers and privileges purported to be created and granted
under such Security Documents (including a perfected first priority security
interest in and Lien on, any material portion of the Collateral thereunder
(except as otherwise expressly provided in such Security Document)) in favor of
the Lender except to the extent caused by the failure of the Administrative
Agent to take any action available to it to maintain perfection of the
Administrative Agent’s Liens pursuant to the Security Documents, or shall be
asserted by any Borrower Party not to be a valid, perfected, first priority
(except as expressly provided in this Agreement or such Security Document)
security interest in or Lien on any material portion of the Collateral covered
thereby.

 

Section 9.2                                    Remedies.  If an Event of Default
shall have occurred and shall be continuing, in addition to the rights and
remedies set forth elsewhere in this Agreement and the other Loan Documents:

 

(a)                                 With the exception of an Event of Default
specified in Section 9.1(g) or (h), the Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders, (i) terminate the Revolving Loan Commitment
and the Letter of Credit Commitment, or (ii) declare the principal of and
interest on the Loans and all other Obligations (other than any Obligations
existing from time to time of any Borrower Party arising in connection with any
Bank Products Documents) to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)                                 Upon the occurrence and continuance of an
Event of Default specified in Sections 9.1(g) or (h), such principal, interest,
and other Obligations (other than any Obligations existing from time to time of
any Borrower Party arising in connection with any Bank Products

 

115

--------------------------------------------------------------------------------


 

Documents) shall thereupon and concurrently therewith become due and payable,
and the Revolving Loan Commitment and the Letter of Credit Commitment, shall
forthwith terminate, all without any action by the Lender Group, or any of them
and without presentment, demand, protest, or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.

 

(c)                                  The Administrative Agent may in its
discretion (unless otherwise instructed by the Majority Lenders) or shall at the
direction of the Majority Lenders exercise all of the post-default rights
granted to the Lender Group, or any of them, under the Loan Documents or under
Applicable Law.  The Administrative Agent, for the benefit of the Lender Group,
shall have the right to the appointment of a receiver for the Property of the
Borrower Parties, and the Borrower Parties hereby consent to such rights and
such appointment and hereby waive any objection the Borrower Parties may have
thereto or the right to have a bond or other security posted by the Lender
Group, or any of them, in connection therewith.

 

(d)                                 In regard to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of
any acceleration of the Obligations pursuant to the provisions of this
Section 9.2 or, upon the request of the Administrative Agent, after the
occurrence of an Event of Default and prior to acceleration, the Borrowers shall
promptly upon demand by the Administrative Agent deposit in a Letter of Credit
Reserve Account opened by the Administrative Agent for the benefit of the Lender
Group an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letter of Credit Obligations.  Amounts
held in such Letter of Credit Reserve Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
Obligations in the manner set forth in Section 2.11.  Pending the application of
such deposit to the payment of the Reimbursement Obligations, the Administrative
Agent shall, to the extent reasonably practicable, invest such deposit in an
interest bearing open account or similar available savings deposit account and
all interest accrued thereon shall be held with such deposit as additional
security for the Obligations.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied, and all other Obligations shall have been paid in full, the balance,
if any, in such Letter of Credit Reserve Account shall be returned to the
Borrowers.  Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.

 

(e)                                  The rights and remedies of the Lender Group
hereunder shall be cumulative, and not exclusive.

 

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

 

Section 10.1                             Appointment and Authorization.

 

(a)                                 Each member of the Lender Group hereby
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to

 

116

--------------------------------------------------------------------------------


 

exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)                                 Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Majority Lenders to act for
such Issuing Bank with respect thereto; provided, that each Issuing Bank shall
have all the benefits and immunities (i) provided to the Administrative Agent in
this Article 10 with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article 10 included such Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Banks.

 

Section 10.2                             Nature of Duties of the Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.12), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower Parties or any of their respective Subsidiaries that is
communicated to or obtained by the Administrative Agent or any of its Affiliates
in any capacity.  The Administrative Agent shall not be liable for any action
taken or not taken by it, its sub-agents or its attorneys-in-fact with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.12) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall not be deemed to have
knowledge of

 

117

--------------------------------------------------------------------------------


 

any Default or Event of Default unless and until written notice thereof (which
notice shall include an express reference to such event being a “Default” or
“Event of Default” hereunder) is given to the Administrative Agent by any
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.  The Administrative Agent
may consult with legal counsel (including counsel for the Borrowers) concerning
all matters pertaining to such duties.

 

Section 10.3                             Lack of Reliance on the Administrative
Agent.  Each of the Lenders, the Swing Bank and the Issuing Banks acknowledges
that it has, independently and without reliance upon the Administrative Agent,
the Issuing Banks or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders, the Swing Bank and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Issuing Banks or any other Lender
and based on such documents and information as it has deemed appropriate,
continue to make its own decisions in taking or not taking any action under or
based on this Agreement, any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.4                             Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Majority
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Majority Lenders where required by the terms of this Agreement.

 

Section 10.5                             Reliance by the Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

118

--------------------------------------------------------------------------------


 

Section 10.6                             The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Majority Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with any Borrower Party or any Subsidiary of a Borrower Party
or Affiliate of any Borrower Party as if it were not the Administrative Agent
hereunder.

 

Section 10.7                             Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Administrative Borrower. 
Upon any such resignation, the Majority Lenders shall have the right to appoint
a successor Administrative Agent, subject to approval by the Administrative
Borrower provided that no Default or Event of Default shall exist at such time. 
If no successor Administrative Agent shall have been so appointed, and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of resignation, then the retiring Administrative Agent may,
on behalf of the Lenders, appoint a successor Administrative Agent which shall
be a commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If, within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section, no successor Administrative Agent shall have been appointed and shall
have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Majority Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Majority Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with
Section 2.18(b), then the Issuing Banks and the Swing Bank may, upon prior
written notice to the Administrative Borrower and the Administrative Agent,
resign as Issuing Bank or as Swing Bank, as the case may be, effective at the
close of business Atlanta, Georgia time on a date specified in such notice
(which date may not be less than five (5) Business Days after the date of such
notice).

 

119

--------------------------------------------------------------------------------


 

Section 10.8                             Withholding Tax.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any authority of the United
States or any other jurisdiction asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

 

Section 10.9                             The Administrative Agent May File
Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Borrower Party, the
Administrative Agent (irrespective of whether the principal of any Loan or other
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 11.2) allowed in such judicial proceeding;
and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 11.2.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

120

--------------------------------------------------------------------------------


 

any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 10.10                      Authorization to Execute Other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents (including, without limitation, the
Security Documents and any intercreditor agreement or subordination agreements)
other than this Agreement.

 

Section 10.11                      Collateral and Guaranty Matters.

 

(a)                                 The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document, in each case, as certified to the
Administrative Agent by the Administrative Borrower in a certificate of an
Authorized Signatory of the Administrative Borrower:

 

(i)                                     upon the termination of all Revolving
Loan Commitments, the cash collateralization of all reimbursement obligations
with respect to Letters of Credit in an amount equal to 105% of the aggregate
Letter of Credit Obligations of all Lenders, and the payment in full of all
Obligations (other than contingent indemnification obligations and such cash
collateralized reimbursement obligations);

 

(ii)                                  that is sold or to be sold as part of or
in connection with any sale, transfer or other disposition permitted hereunder
or under any other Loan Document, including, without limitation, sales,
transfers, and dispositions permitted by Section 8.7;

 

(iii)                               if approved, authorized or ratified in
writing in accordance with Section 11.12;

 

(iv)                              with respect to Eligible Trademarks, at the
option of the Borrowers, against all or any portion of such Eligible Trademarks
designated by the Borrowers so long as (1) no Default or Event of Default has
occurred and is continuing, (2) after excluding such Eligible Trademarks from
the Borrowing Base as reflected on the most recently delivered Borrowing Base
Certificate, an Overadvance does not occur and (3) if such release is in
connection with the issuance or incurrence of Funded Debt secured by such
Eligible Trademarks that is permitted pursuant to Section 8.1(c) of this
Agreement, the Administrative Agent shall receive a Use Agreement, by and among
the Administrative Agent, the applicable Borrower Parties and the Person or
Persons (or agent for such Person or Persons) providing such Funded Debt. In
addition, if any Eligible Trademark is sold to any Person that is not a Borrower
Party, unless Excess Availability, calculated after excluding such Eligible
Trademarks from the Borrowing Base as reflected on the most recently delivered
Borrowing Base Certificate and after giving effect to any resulting prepayment
pursuant to Section 2.6(c) of this Agreement, is greater than twenty percent
(20%) of the amount of Availability at the time of such sale, the Borrowers
shall be required to provide a Licensor Consent Agreement by and among the
Administrative Agent, the applicable Borrower Party and the Person purchasing
such Eligible Trademarks; provided, that the Administrative Agent may impose
applicable

 

121

--------------------------------------------------------------------------------


 

reserves with respect to any Inventory that is subject to a Licensor Consent
Agreement with respect to any applicable royalty fees and other costs related to
a liquidation of applicable Inventory. For the avoidance of doubt, any Inventory
related to any Eligible Trademark that is sold to a third party and is not
subject to a Licensor Consent Agreement shall be deemed ineligible;

 

(v)                                 that (i) constitutes Excluded Property (as
defined in the Security Agreement) or (ii) is or becomes excluded from the
definition of Collateral (as defined in the Security Agreement) pursuant to the
last paragraph of Section 2 of the Security Agreement; and

 

(vi)                              that constitutes a Life Insurance Policy so
long as the Borrower Parties are in compliance with Section 8.18(d) upon at
least thirty (30) days (or such shorter period as the Administrative Agent shall
permit in writing in its sole discretion) written notice from the Administrative
Borrower that any life insurance policy shall not constitute a “Life Insurance
Policy” hereunder or under any other Loan Document and in connection therewith,
the Administrative Agent shall release or terminate any Life Insurance
Assignment executed in connection with such Life Insurance Policy and take such
further actions as reasonably requested by the Administrative Borrower, at the
Borrower Parties’ sole cost and expense.

 

(b)                                 The Lenders and the Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Borrower Party from its obligations hereunder and
under the applicable Security Documents and other Loan Documents if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder, as
certified to the Administrative Agent by the Administrative Borrower in a
certificate of an Authorized Signatory of the Administrative Borrower.

 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Borrower Party from
its obligations hereunder and under the applicable Security Documents and other
Loan Documents pursuant to this Section.  In each case as specified in this
Section, the Administrative Agent is authorized, at the Borrowers’ expense, to
execute and deliver to the applicable Borrower Party such documents as such
Borrower Party may reasonably request to evidence the release of such item of
Collateral from the Liens granted under the applicable Security Documents, or to
release such Borrower Party from its obligations hereunder and under the
applicable Security Documents and other Loan Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

(c)                                  The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Borrower Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to any
member of the Lender Group for any failure to monitor or maintain any portion of
the Collateral.

 

122

--------------------------------------------------------------------------------


 

Section 10.12                      Lead Arrangers.  Each Lender hereby
designates SunTrust Robinson Humphrey, Inc. as a Joint Lead Arranger and a Joint
Bookrunner, JPMorgan Chase Bank, N.A., as a Joint Lead Arranger, Joint
Bookrunner, and the Syndication Agent, and Bank of America, N.A., and KeyBank
National Association as Co-Documentation Agents, and agrees that the Joint Lead
Arrangers, Joint Bookrunners, Syndication Agent, and Co-Documentation Agents
shall have no duties or obligations under any Loan Documents to any Lender or
any Borrower Party.

 

Section 10.13                      Right to Realize on Collateral and Enforce
Guarantee.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower Parties, the Administrative Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Security Documents, it being
understood and agreed that all powers, rights and remedies hereunder and under
the Security Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Majority Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

 

Section 10.14                      Secured Bank Products Obligations.  No
provider of Bank Products that obtains the benefits of Section 2.11, the
Security Documents or any Collateral by virtue of the provisions hereof or of
any other Loan Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
constituting Bank Products unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable provider of Bank Products,
as the case may be.

 

ARTICLE 11

 

MISCELLANEOUS

 

Section 11.1                             Notices.

 

(a)                                 All notices and other communications under
this Agreement shall be in writing and shall be deemed to have been given five
(5) days after deposit in the mail, designated as certified mail, return receipt
requested, postage-prepaid, or one (1) day after being entrusted to a reputable
commercial overnight delivery service, (or to the extent specifically permitted
under Section 11.1(c) only, when sent out by electronic means) addressed to the
party to which such

 

123

--------------------------------------------------------------------------------


 

notice is directed at its address determined as in this Section 11.1.  All
notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:

 

(i)            If to any Borrower Party, to such Borrower Party in care of
the Administrative Borrower at:

 

Oxford Industries, Inc.
999 Peachtree Street, NE, Suite 688
Atlanta, Georgia 30309
Attn:  General Counsel

 

with a copy to:

 

King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30309-3521
Attn:  Hector E. Llorens, Jr., Esq.

 

(ii)           If to the Administrative Agent, to it at:

 

SunTrust Bank
3333 Peachtree Road
4th Floor
Atlanta, Georgia 30326
Attn:  Asset Manager — Oxford Industries, Inc.
Telecopy No.:  404-326-8291

 

with a copy to (which shall not constitute notice):

 

Jones Day
1420 Peachtree Street, NE
Suite 800
Atlanta, Georgia 30309
Attn:  Aldo LaFiandra, Esq.
Telecopy No:  404-581-8330

 

(iii)          If to the Lenders, to them at the addresses set forth on the
signature pages of this Agreement or in any Assignment and Acceptance pursuant
to which such Lender became a Lender hereunder; and

 

(iv)          If to the Issuing Banks, (A) with respect to SunTrust Bank, at the
address set forth in Section 11.1 above and (B) with respect to any other
Issuing Bank, at the address set forth on the applicable signature pages of this
Agreement.

 

(b)                                 Any party hereto may change the address to
which notices shall be directed under this Section 11.1 by giving ten (10) days’
written notice of such change to the other parties.

 

124

--------------------------------------------------------------------------------


 

(c)                                  (i) Notices and other communications to the
Lender Group hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender Group member pursuant to Article 2 if such Lender
Group member, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent or Borrower Parties may, in their respective
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes,
(x) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (y) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (x) of notification that such notice or
communication is available and identifying the website address therefor.

 

(ii)                                  Each of the Borrower Parties understands
that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution and agrees and assumes the risks associated with such
electronic distribution, except to the extent caused by the willful misconduct
or gross negligence of the Administrative Agent as determined by a final,
nonappealable court of competent jurisdiction.

 

(iii)                               The Platform is provided “as is” and “as
available.”  Neither of the Administrative Agent nor any of its officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Platform and each expressly disclaims liability
for errors or omissions in the Platform.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects is made by the Affiliates of the Administrative
Agent in connection with the Platform.

 

(iv)                              Each of the Borrower Parties, the Lenders and
the Issuing Banks agree that the Administrative Agent may, but shall not be
obligated to, store any electronic communications received in connection with
this Agreement on the Platform in accordance with the Administrative Agent’s
customary document retention procedures and policies.

 

Section 11.2                             Expenses; Indemnification.

 

(a)                                 The Borrowers agree to promptly pay or
promptly reimburse:

 

125

--------------------------------------------------------------------------------


 

(i)                                     All reasonable out-of-pocket expenses of
the Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and syndication of this Agreement and the other
Loan Documents, the transactions contemplated hereunder and thereunder, and the
making of the initial Advance hereunder, including, but not limited to, the
reasonable fees and disbursements of counsel for the Administrative Agent and
its Affiliates;

 

(ii)                                  All reasonable out-of-pocket expenses of
the Administrative Agent in connection with the administration of the
transactions contemplated in this Agreement and the other Loan Documents, and
the preparation, negotiation, execution, and delivery of any waiver, amendment,
or consent by the Lenders relating to this Agreement or the other Loan
Documents, including, but not limited to, all reasonable out-of-pocket expenses
of the Administrative Agent in connection with their periodic field audits, a
fee of $1,000 per day (as may be increased from time to time by the
Administrative Agent), per auditor, plus reasonable out-of-pocket expenses for
each field audit of the Administrative Agent performed by personnel employed by
the Administrative Agent, and the reasonable fees and disbursements of counsel
for the Administrative Agent;

 

(iii)                               (A) All out-of-pocket costs and expenses of
the Administrative Agent in connection with any restructuring, refinancing, or
“work out” of the transactions contemplated by this Agreement, and of obtaining
performance under this Agreement and the other Loan Documents, and all
out-of-pocket costs and expenses of collection of the Administrative Agent if
default is made in the payment of the Obligations, which in each case shall
include fees and out-of-pocket expenses of counsel for the Administrative Agent,
and the fees and out-of-pocket expenses of any experts of the Administrative
Agent, or consultants of the Administrative Agent and (B) in addition to the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Borrower Parties shall reimburse the other members of the Lender
Group for their out-of-pocket costs and expenses in connection with obtaining
performance under this Agreement and the other Loan Documents, and all
out-of-pocket costs and expenses of collection if default is made in the payment
of the Obligations, provided, however, out-of-pocket costs and expenses of
counsel shall be limited to one counsel for the Lender Group (in addition to the
Administrative Agent’s counsel referred to above);

 

(iv)                              All taxes, assessments, general or special,
and other charges levied on, or assessed, placed or made against any of the
Collateral, any Revolving Loan Notes or the Obligations; and

 

(v)                                 All reasonable and documented out-of-pocket
costs and expenses incurred by the Issuing Banks in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder.

 

(b)                                 The Borrower Parties shall indemnify each
Indemnified Person against, and hold each Indemnified Person harmless from, any
and all costs, losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnified Person), and shall indemnify and hold harmless each Indemnified
Person from all fees and time charges and disbursements for attorneys who may be
employees of any

 

126

--------------------------------------------------------------------------------


 

Indemnified Person, incurred by any Indemnified Person or asserted against any
Indemnified Person by any third party or by any Borrower or any other Borrower
Party or any of their Affiliates arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, any Bank Products Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower
Party or any of its Subsidiaries, or any liability under Environmental Laws
related in any way to any Borrower Party or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Borrower Party
or any Affiliate or creditor thereof, and regardless of whether any Indemnified
Person is a party thereto; provided that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such costs, losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnified Person.  No
Indemnified Person shall be liable for any damages arising from the use by
others of any information or other materials obtained through
Syndtrak, Intralinks or any other Internet or intranet website.  The Borrower
Parties shall not, without the prior written consent of any Indemnified Person,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Person is a party and indemnity has been sought hereunder
by such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such indemnity.  For the avoidance of doubt, this
Section 11.2(b) shall not apply with respect to Taxes other than any Taxes that
represent liabilities, obligations, losses, claims, damages, etc., arising with
respect to a non-Tax claim.

 

(c)                                  The Borrower Parties shall pay, and hold
the Administrative Agent, the Issuing Bank and each of the Lenders harmless from
and against, any and all present and future stamp, documentary, and other
similar taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein or any payments due thereunder, and save the
Administrative Agent, the Issuing Bank and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes.

 

(d)                                 To the extent that the Borrower Parties fail
to pay any amount required to be paid to the Administrative Agent, the Issuing
Bank or the Swing Bank under subsection (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swing Bank, as the case may be, such Lender’s pro rata share (in accordance with
its respective Revolving Commitment Ratio as of the time that the unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swing Bank in its capacity as
such.

 

127

--------------------------------------------------------------------------------


 

(e)                                  To the extent permitted by applicable law,
no Indemnified Person or Borrower Party shall assert, and hereby waives, any
claim against any Indemnified Person or Borrower Party, on any theory of
liability, for special, indirect, exemplary, consequential or punitive damages
(as opposed to actual or direct damages) arising out of, in connection with or
as a result of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated therein, any Loan
or any Letter of Credit or the use of proceeds thereof.

 

(f)                                   All amounts due under this Section shall
be payable on demand.

 

Section 11.3                             Waivers.  The rights and remedies of
the Lender Group under this Agreement, the other Loan Documents and the Bank
Products Documents shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have.  No failure or delay by the Lender
Group, or any of them, or the Majority Lenders in exercising any right shall
operate as a waiver of such right.  The Lender Group expressly reserves the
right to require strict compliance with the terms of this Agreement in
connection with any funding of a request for an Advance.  In the event the
Lenders decide to fund a request for an Advance at a time when the Borrowers are
not in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further requests for Advances or preclude the Lenders from exercising any
rights available to the Lenders under the Loan Documents or at law or equity. 
Any waiver or indulgence granted by the Lenders or by the Majority Lenders shall
not constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future.  Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrowers.

 

Section 11.4                             Set-Off.  In addition to any rights now
or hereafter granted under Applicable Law and not by way of limitation of any
such rights, except to the extent limited by Applicable Law, at any time that an
Event of Default exists, each member of the Lender Group and each subsequent
holder of the Obligations is hereby authorized by the Borrower Parties at any
time or from time to time, without notice to the Borrower Parties or to any
other Person, any such notice being hereby expressly waived, to set-off and to
appropriate and apply any and all deposits (general or special, time or demand,
including, but not limited to, Funded Debt evidenced by certificates of deposit,
in each case whether matured or unmatured, but not including any amounts held by
any member of the Lender Group or any of its Affiliates in any escrow or
custodial account) and any other Funded Debt at any time held or owing by any
member of the Lender Group or any such holder to or for the credit or the
account of any Borrower Party, against and on account of the obligations and
liabilities of the Borrower Parties, to any member of the Lender Group or any
such holder under this Agreement, any Revolving Loan Notes, any other Loan
Document and any Bank Products Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with this
Agreement, any Revolving Loan Notes, any other Loan Document or any Bank
Products Document, irrespective of whether or not (a) the Lender Group shall
have made any demand hereunder or (b) the Lender Group shall have declared the
principal of and interest on the Loans

 

128

--------------------------------------------------------------------------------


 

and any Revolving Loan Notes and other amounts due hereunder to be due and
payable as permitted by Section 9.2 and although said obligations and
liabilities, or any of them, shall be unmatured.  Any sums obtained by any
member of the Lender Group or by any subsequent holder of the Obligations shall
be subject to the application of payments provisions of Article 2.

 

Section 11.5                             Assignment.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower Party without such consent shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of the Administrative Agent) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it and, if applicable, all or a portion of its Letter
of Credit Commitment and excluding rights and obligations with respect to Bank
Products Documents); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s portion of the Revolving
Loan Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Revolving Loan Commitment of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent), shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default exists, the Administrative
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed, and the Administrative Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within seven (7) Business Days after having received notice
thereof), and (ii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (unless such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  Subject to acceptance and recording thereof by
the Administrative Agent pursuant to paragraph (c) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.9,
11.2, 12.3, 12.5, and 12.6).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this paragraph
shall be treated for purposes of this

 

129

--------------------------------------------------------------------------------


 

Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
portion of the Revolving Loan Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”) such that the obligations are in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may, without the consent of, or
notice to, the Borrower Parties or the Administrative Agent, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Loan Commitment and/or the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers and the Lender Group
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 11.12(a)(i) that affects such
Participant.  Subject to paragraph (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.9, 11.2, 12.3
and 12.6 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 12.6 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the

 

130

--------------------------------------------------------------------------------


 

contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 12.3 or 12.6 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Administrative Borrower’s prior written consent.  A
Participant that is not a US Person shall not be entitled to the benefits of
Section 12.6 unless the Administrative Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 12.6 as though it were a Lender.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation
(i) any pledge or assignment to secure obligations to a Federal Reserve Bank and
(ii) in the case of any Lender that is a Fund, any pledge or assignment of all
or any portion of such Lender’s rights under this Agreement to any holders of
obligations owed, or securities issued, by such Lender as security for such
obligations or securities, or to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.6                             Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all such separate counterparts shall together constitute but one
and the same instrument.  In proving this Agreement or any other Loan Document
in any judicial proceedings, it shall not be necessary to produce or account for
more than one such counterpart signed by the party against whom such enforcement
is sought.  Any signatures delivered by a party by facsimile transmission or by
e-mail transmission of an electronic file in Adobe Corporation’s Portable
Document Format or PDF file shall be deemed an original signature hereto.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

 

Section 11.7                             Governing Law.  This Agreement and the
other Loan Documents shall be construed in accordance with and governed by the
laws of the State of New York, except to the extent otherwise expressly provided
in the Loan Documents.

 

Section 11.8                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 11.9                             Headings.  Headings used in this
Agreement are for convenience only and shall not be used in connection with the
interpretation of any provision hereof.

 

Section 11.10                      Source of Funds.  Notwithstanding the use by
the Lenders of the Base Rate and the Eurodollar Rate as reference rates for the
determination of interest on the Loans, the

 

131

--------------------------------------------------------------------------------


 

Lenders shall be under no obligation to obtain funds from any particular source
in order to charge interest to the Borrowers at interest rates tied to such
reference rates.

 

Section 11.11                      Entire Agreement.  THIS WRITTEN AGREEMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.  Each Borrower Party represents and warrants to
the Lender Group that it has read the provisions of this Section 11.11 and
discussed the provisions of this Section 11.11 and the rest of this Agreement
with counsel for such Borrower Party, and such Borrower Party acknowledges and
agrees that the Lender Group is expressly relying upon such representations and
warranties of such Borrower Party (as well as the other representations and
warranties of such Borrower Party set forth in this Agreement and the other Loan
Documents) in entering into this Agreement.

 

Section 11.12                      Amendments and Waivers.

 

(a)                                 Neither this Agreement, any other Loan
Document nor any term hereof or thereof may be amended orally, nor may any
provision hereof be waived orally but only by an instrument in writing signed by
the Majority Lenders, or in the case of Loan Documents executed by the
Administrative Agent (and not the other members of the Lender Group), signed by
the Administrative Agent and approved by the Majority Lenders and, in the case
of an amendment, also by the Borrowers, except that:  (i) the consent of each of
the Lenders (or in the case of clause (C) and clause (E), each of the affected
Lenders and, except in the case of clause (C) and clause (E), excluding the
Defaulting Lenders) and, in the case of an amendment, the Borrowers, shall be
required for (A) any sale or release of, or the subordination of the
Administrative Agent’s security interest in, any material Collateral except in
conjunction with sales or transfers of Collateral permitted hereunder,
(B) except in conjunction with sales or transfers of Collateral or Subsidiaries
or other transactions permitted hereunder, any release of any guarantor of the
Obligations, (C) any extensions, postponements or delays of the Maturity Date or
the scheduled date of payment of interest or principal or fees, or any reduction
of principal (without a corresponding payment with respect thereto), or
reduction in the rate or amount of interest or fees due to the Lenders hereunder
or under any other Loan Documents, (D) any amendment of this Section 11.12 or of
the definition of “Majority Lenders” or any other provision of the Loan
Documents specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, (E) any amendment increasing the Revolving Loan Commitments
(it being understood and agreed that a waiver of any Default or Event of Default
or modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 11.12) shall not constitute
a change in the terms of the Revolving Loan Commitments of any Lender), (F) any
amendment to the definition of Borrowing Base (including, without limitation,
increasing the amounts or percentages set forth therein) or any amendment to any
of the defined terms used therein, (G) any amendment to the definition of
“Excess Availability” or any of the defined terms used therein, (H) any
amendment to Section 2.10 or Section 2.11 and (I) any amendment to the
definition of Revolving Commitment Ratio or any of the defined terms used
therein; (ii) the consent of the Administrative Agent, the Majority Lenders and
the Borrowers shall be required for any amendment to Section 2.1(e) or
Article 10; (iii) the consent

 

132

--------------------------------------------------------------------------------


 

of the Issuing Banks, the Majority Lenders and the Borrowers shall be required
for any amendment to Sections 2.1(b) or 2.15 or the definition of “Letter of
Credit Commitment”; (iv) the consent of the Guarantors and the Majority Lenders
shall be required for any amendment to Article 3; (v) the consent of the Swing
Bank, the Majority Lenders and the Borrowers shall be required for any amendment
to Section 2.1(c) or Section 2.2(g); (vi) the consent of the Administrative
Agent only shall be required to amend Schedule 1(a) to reflect assignments of
the Revolving Loan Commitments and Loans in accordance with this Agreement;
(vii) the consent of the Administrative Agent and the Borrowers only shall be
required to amend the definition of Borrowing Base (including any defined terms
used, directly or indirectly, in the definition of Borrowing Base) to take into
account any Foreign Subsidiary organized under the laws of Canada or any
province thereof (excluding the Province of Quebec) that becomes a Borrower
Party in accordance with the terms of Section 6.17 and to include in the
Borrowing Base comparable assets and asset classes of such Foreign Subsidiary
organized under the laws of Canada or any province thereof (excluding the
Province of Quebec), in each case, subject to the limitations, to the extent
applicable, set forth in the last paragraph of the definition of Borrowing Base;
and (viii) the consent of the Administrative Agent, the Majority Lenders and the
Borrowers only shall be required to amend the definition of Borrowing Base
(including any defined terms used, directly or indirectly, in the definition of
Borrowing Base) to take into account any other Foreign Subsidiary that becomes a
Borrower Party in accordance with the terms of Section 6.17 and to include in
the Borrowing Base comparable assets and asset classes of such Foreign
Subsidiary), in each case, subject to the limitations, to the extent applicable,
set forth in the last paragraph of the definition of Borrowing Base.  In
addition to the required consents set forth above, if SunTrust Bank or any
Affiliate thereof has entered into a Lender Hedge Agreement with any Borrower
Party and SunTrust Bank is no longer the Administrative Agent or a Lender, the
consent of SunTrust Bank or such Affiliate shall be required for any amendment
to Section 2.11 or any amendment described in clause (i)(A) above.  Any
amendment, modification, waiver, consent, termination or release of any Bank
Products Documents may be effected by the parties thereto without the consent of
the Lender Group.  Notwithstanding anything contained herein to the contrary,
this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrowers and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Revolving Loan
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Section 11.2 and Article 12, Section 6.16, and
Section 11.2), such Lender shall have no other commitment or other obligation
hereunder and such Lender shall have been paid in full all principal, interest
and other amounts owing to it or accrued for its account under this Agreement.

 

(b)                                 Each Lender grants to the Administrative
Agent the right to purchase all (but not less than all) of such Lender’s portion
of the Revolving Loan Commitment, Letter of Credit Commitment, the Loans and
Letter of Credit Obligations owing to it and any Revolving Loan Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid commitment fees and letter of credit fees owing to such
Lender plus the amount necessary to cash collateralize any Letters of Credit
issued by such Lender, which right may be exercised by the Administrative Agent
if such Lender refuses to execute any amendment, waiver or consent which
requires the

 

133

--------------------------------------------------------------------------------


 

written consent of all of the Lenders and to which the Majority Lenders, the
Administrative Agent and the Borrowers have agreed.  Each Lender agrees that if
the Administrative Agent exercises its option hereunder, it shall promptly
execute and deliver an Assignment and Acceptance and other agreements and
documentation necessary to effectuate such assignment.  The Administrative Agent
may assign its purchase rights hereunder to any assignee if such assignment
complies with the requirements of Section 11.5(b).

 

(c)                                  If any fees are paid to the Lenders as
consideration for amendments, waivers or consents with respect to this
Agreement, at Administrative Agent’s election, such fees may be paid only to
those Lenders that agree to such amendments, waivers or consents within the time
specified for submission thereof.

 

Section 11.13                      Other Relationships.  No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of any member of the Lender Group to enter into or maintain business
relationships with the Borrowers, or any of its Affiliates, beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

 

Section 11.14                      Pronouns.  The pronouns used herein shall
include, when appropriate, either gender and both singular and plural, and the
grammatical construction of sentences shall conform thereto.

 

Section 11.15                      Disclosure.  The Borrower Parties agree that
the Administrative Agent shall have the right, with the consent of the
Administrative Borrower (such consent not to be unreasonably withheld), to issue
press releases regarding the making of the Loans and the issuance and the
Revolving Loan Commitment to the Borrowers pursuant to the terms of this
Agreement.

 

Section 11.16                      Replacement of Lender.  In the event that a
Replacement Event (as defined below) occurs and is continuing with respect to
any Lender, the Administrative Borrower may designate another financial
institution (such financial institution being herein called a “Replacement
Lender”) acceptable to the Administrative Agent, and which is not a Borrower or
an Affiliate of any Borrower, to assume such Lender’s Revolving Loan Commitment
hereunder, to purchase the Loans and participations of such Lender and such
Lender’s rights hereunder and (if such Lender is an Issuing Bank) to issue
Letters of Credit in substitution for all outstanding Letters of Credit issued
by such Lender, without recourse to or representation or warranty by, or expense
to, such Lender for a purchase price equal to the outstanding principal amount
of the Loans payable to such Lender plus any accrued but unpaid interest on such
Loans and accrued but unpaid commitment fees and letter of credit fees owing to
such Lender plus amounts necessary to cash collateralize any Letters of Credit
issued by such Lender, and upon such assumption, purchase and substitution, and
subject to the execution and delivery to the Administrative Agent by the
Replacement Lender of documentation satisfactory to the Administrative Agent
(pursuant to which such Replacement Lender shall assume the obligations of such
original Lender under this Agreement), the Replacement Lender shall succeed to
the rights and obligations of such Lender hereunder and such Lender shall no
longer be a party hereto or have any rights hereunder provided that the
obligations of the Borrowers to indemnify such Lender with respect to any event
occurring or obligations arising before such replacement shall survive such
replacement. “Replacement Event” shall mean, with respect to any Lender, (a)

 

134

--------------------------------------------------------------------------------


 

the commencement of or the taking of possession by, a receiver, custodian,
conservator, trustee or liquidator of such Lender, or the declaration by the
appropriate regulatory authority that such Lender is insolvent, (b) such Lender
shall become a Defaulting Lender, or (c) the making of any claim by any Lender
under Sections 12.3, 12.5, or 12.6 unless the changing of the lending office by
such Lender would obviate the need of such Lender to make future claims under
such Sections.

 

Section 11.17                      Confidentiality.  No member of the Lender
Group shall disclose any non-public, confidential information regarding the
Borrower Parties or their Subsidiaries (“Confidential Information”) to any other
Person without the consent of the Administrative Borrower, other than (i) to
such member of the Lender Group’s Affiliates and their officers, directors,
employees, agents and advisors, to other members of the Lender Group and, as
contemplated by Section 11.5, to actual or prospective assignees and
participants, and then only on a confidential basis, (ii) as required by any
law, rule or regulation or judicial process, (iii) to any rating agency when
required by it, provided, that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Confidential Information
relating to the Borrower Parties received by it from such member of the Lender
Group, (iv) as requested or required by any state, federal or foreign authority
or examiner regulating banks or banking, and (v) in connection with the exercise
of any remedy hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder.

 

Section 11.18                      Revival and Reinstatement of Obligations.  If
the incurrence or payment of the Obligations by any Borrower or any Guarantor,
or the transfer to the Lender Group of any property, should for any reason
subsequently be declared to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences or other voidable or recoverable
payments of money or transfers of property (collectively, a “Voidable
Transfer”), and if the Lender Group, or any of them, is required to repay or
restore, in whole or in part, any such Voidable Transfer, or elects to do so
upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group, or any of them, is
required or elects to repay or restore, and as to all reasonable costs, expenses
and attorneys fees of the Lender Group related thereto, the liability of the
Borrowers or such Guarantor, as applicable, automatically shall be revived,
reinstated and restored and shall exist as though such Voidable Transfer had
never been made.

 

Section 11.19                      Survival.  The provisions of Sections 11.2,
Article 10 and Article 12 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Loan Commitment or the termination of this Agreement or any
provision hereof.

 

Section 11.20                      Amendment and Restatement.

 

(a)                                 Each Borrower Party acknowledges and agrees
that the security interests and Liens (as defined in the Existing Credit
Agreement) granted to the Administrative Agent pursuant to the Existing Credit
Agreement and the other Security Documents (as defined in the Existing Credit
Agreement), shall remain outstanding and in full force and effect, without

 

135

--------------------------------------------------------------------------------


 

interruption or impairment of any kind, in accordance with the Existing Credit
Agreement and shall continue to secure the Obligations except to the extent such
Security Documents are amended, restated, modified or otherwise supplemented on
the Agreement Date.

 

(b)                                 Each Borrower Party acknowledges and agrees
that (i) the Obligations represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
Obligations (as defined in the Existing Credit Agreement) arising in connection
with the Existing Credit Agreement and other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith; (ii) the Borrower
Parties intend that the Existing Credit Agreement and the other Loan Documents
(as defined in the Existing Credit Agreement) executed in connection therewith
and the collateral pledged thereunder shall secure, without interruption or
impairment of any kind, all existing Obligations (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith, as they may be amended, restated, renewed, extended, consolidated and
modified hereunder, together with all other obligations hereunder; (iii) all
Liens (as defined in the Existing Credit Agreement) evidenced by the Loan
Documents (as defined in the Existing Credit Agreement) executed in connection
therewith are hereby ratified, confirmed and continued; (iv) the Loan Documents
are intended to restate, renew, extend, consolidate, amend and modify the
Existing Credit Agreement and the other Loan Documents (as defined in the
Existing Credit Agreement) executed in connection therewith; and (v) any
reference to the Existing Credit Agreement in any Loan Document shall be a
reference to this Agreement.

 

Each Borrower Party intends that (i) the provisions of the Existing Credit
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) executed in connection therewith, to the extent restated, renewed,
extended, consolidated, amended and modified hereby and by the other Loan
Documents, be hereby superseded and replaced by the provisions hereof and of the
other Loan Documents; (ii) the Revolving Loan Notes restate, renew, extend,
consolidate, amend, modify, replace, are substituted for and supersede in their
entirety, but do not extinguish, the Obligations (as defined in the Existing
Credit Agreement) arising under the Revolving Loan Notes (as defined in the
Existing Credit Agreement) issued pursuant to the Existing Credit Agreement; and
(iii) by entering into and performing their respective obligations hereunder,
this transaction shall not constitute a novation.  All costs and expenses which
were due and owing under the Existing Credit Agreement shall continue to be due
and owing under, and shall be due and payable in accordance with, this
Agreement.

 

Section 11.21                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

136

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.22                      Qualified ECP Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower Party to honor all of such Borrower
Party’s obligations under its Guaranty hereunder in respect of Lender Hedge
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.22 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.22 or otherwise under its Guaranty hereunder, as it relates to such
other Borrower Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 11.22 shall
remain in full force and effect until termination of all Commitments and payment
in full of all Obligations (other than contingent indemnification obligations
and Obligations constituting Bank Products) and the expiration or termination of
all Letters of Credit (other than any Letter of Credit for which the Letter of
Credit Obligations have been cash collateralized or as to which other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Bank shall have been made).  Each Qualified ECP Guarantor intends that this
Section 11.22 constitute, and this Section 11.22 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Borrower
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

ARTICLE 12

 

YIELD PROTECTION AND TAXES

 

Section 12.1                             Interest Rate Basis Determination.

 

(i)                                     If the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining the Eurodollar Rate, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Majority Lenders that the Eurodollar Rate does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Advances,

 

137

--------------------------------------------------------------------------------


 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Administrative Borrower and to the Lenders
as soon as practicable thereafter.  Until the Administrative Agent shall notify
the Administrative Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) the obligations of the Lenders to make
Eurodollar Advances or to continue or convert outstanding Loans as or into
Eurodollar Advances shall be suspended and (ii) all such affected Eurodollar
Advances shall be converted into Base Rate Loans immediately unless the
Borrowers prepay such Loans in accordance with this Agreement.  Unless the
Administrative Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Advances for which a Request
for Advance has previously been given that it elects not to borrow, continue or
convert to a Eurodollar Advance on such date, then, in each case, such Advance
shall be made as, continued as or converted into a Base Rate Advance.

 

Section 12.2                             Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Advance and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Administrative
Borrower and the other Lenders, whereupon until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of such Lender to make Eurodollar
Advances, or to continue or convert outstanding Loans as or into Eurodollar
Advances, shall be suspended.  In the case of the making of a Eurodollar
Advance, such Lender’s Revolving Loans shall be made as a Base Rate Loan as part
of the same Advance and, if the affected Eurodollar Advance is then outstanding,
such Loan shall be converted to a Base Rate Loan immediately.  Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different lending office if such designation
would avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

 

Section 12.3                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Eurodollar Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Eurodollar Rate) or any Issuing
Bank; or

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender, any Issuing Bank or
the eurodollar interbank market any other condition (other than Taxes) affecting
this Agreement or any Advances made by such Lender or any Letter of Credit or
any participation therein;

 

138

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining any Advance or to increase
the cost to such Lender or such Issuing Bank of participating in or issuing any
Letter of Credit or to reduce the amount received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or any other
amount), then, from time to time, such Lender or the such Bank may provide the
Administrative Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within five (5) Business Days after receipt of such notice and
demand the Administrative Borrower shall pay to such Lender or such Issuing
Bank, as the case may be, such additional amounts as will compensate such Lender
or such Issuing Bank for any such increased costs incurred or reduction
suffered.

 

(b)                                 If any Lender or any Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital (or
on the capital of the Parent Company of such Lender or such Issuing Bank) as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender, such Issuing Bank or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies or the policies of
such Parent Company with respect to capital adequacy and liquidity), then, from
time to time, such Lender or such Issuing Bank may provide the Administrative
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such reduced amounts, and within five (5) Business
Days after receipt of such notice and demand the Borrowers shall pay to such
Lender or such Issuing Bank, as the case may be, such additional amounts as will
compensate such Lender, such Issuing Bank or such Parent Company for any such
reduction suffered.

 

(c)                                  A certificate of such Lender or such
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender, such Issuing Bank or the Parent Company of such Lender or the Issuing
Bank, as the case may be, specified in subsection (a) or (b) of this
Section shall be delivered to the Administrative Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation.

 

Section 12.4                             Effect On Other Advances.  If notice
has been given pursuant to Sections 12.1, 12.2 or 12.3 suspending the obligation
of any Lender to make any, or requiring Eurodollar Advances of any Lender to be
repaid or prepaid, then, unless and until such Lender (or, in the case of
Section 12.1, the Administrative Agent) notifies the Administrative Borrower
that the circumstances giving rise to such repayment no longer apply, all
Advances which would otherwise be made by such Lender as to the Eurodollar
Advances affected shall, at the option of the Administrative Borrower, be made
instead as Base Rate Advances.

 

Section 12.5                             Capital Adequacy.  If any Lender or
Issuing Bank (or any Affiliate of the foregoing) shall have reasonably
determined that a Change in Law has or would have the effect

 

139

--------------------------------------------------------------------------------


 

of reducing the rate of return on such Lender’s or Issuing Bank’s (or any
Affiliate of the foregoing) capital as a consequence of such Lender’s or Issuing
Bank’s portion of the Revolving Loan Commitment or obligations hereunder to a
level below that which it could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s (or any Affiliate of the
foregoing) policies with respect to capital adequacy immediately before such
Change in Law and assuming that such Lender’s or Issuing Bank’s (or any
Affiliate of the foregoing) capital was fully utilized prior to such adoption,
change or compliance), then, promptly upon demand, which demand shall be
accompanied by the certificate described in the last sentence of this
Section 12.5, by such Lender or Issuing Bank, the Borrowers shall immediately
pay to such Lender or Issuing Bank such additional amounts as shall be
sufficient to compensate such Lender or Issuing Bank for any such reduction
actually suffered; provided, however, that there shall be no duplication of
amounts paid to a Lender pursuant to this sentence and Section 12.3.  A
certificate of such Lender or Issuing Bank setting forth the amount to be paid
to such Lender or Issuing Bank by the Borrowers as a result of any event
referred to in this paragraph shall, absent manifest error, be conclusive.  The
Issuing Bank and each Lender shall endeavor to notify the Borrowers of any event
occurring after the date of this Agreement entitling the Issuing Bank or such
Lender, as the case may be, to compensation under this Section 12.5 within one
hundred eighty (180) days after the Issuing Bank or such Lender, as the case may
be, obtains actual knowledge thereof; provided that if the Issuing Bank or such
Lender, as the case may be, fails to give such notice within one hundred eighty
(180) days after it obtains actual knowledge of such an event, the Issuing Bank
or such Lender, as the case may be, shall, with respect to compensation payable
pursuant to this Section 12.5 in respect of any costs resulting from such event,
only be entitled to payment under this Section 12.5 for costs incurred from and
after the date one hundred eighty (180) days prior to the date that the Issuing
Bank or such Lender, as the case may be, gives such notice.

 

Section 12.6                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 12.6, the term “Lender” includes the Issuing Banks and the term
“applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Borrower Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Borrower
Parties.  The Borrower Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

140

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Borrower Parties. 
The Borrower Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate setting forth and containing an explanation in
reasonable detail of the manner in which such amount shall have been determined
and to the amount of such payment or liability delivered to the Administrative
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower Parties have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.5 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Borrower Party to a Governmental
Authority pursuant to this Section 12.6, such Borrower Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Administrative
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Administrative Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Administrative
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Administrative Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Administrative Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting

 

141

--------------------------------------------------------------------------------


 

requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 12.6(g) (i)(A), (i)(B) and
(i)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(i)                                     Without limiting the generality of the
foregoing, in the event that any Borrower is a US Borrower,

 

(A)                               any Lender that is a US Person shall deliver
to the Administrative Borrower and the Administrative Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Administrative Borrower or
the Administrative Agent), executed originals of IRS Form W-9 certifying that
such Lender is exempt from US federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Administrative Borrower or the Administrative Agent), whichever
of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrowers
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

142

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Administrative Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Administrative Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to US federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Administrative Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Administrative Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Administrative Agent
as may be necessary for the Administrative Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D),”FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has

 

143

--------------------------------------------------------------------------------


 

been indemnified pursuant to this Section 12.6 (including by the payment of
additional amounts pursuant to this Section 12.6), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)            Grandfathering.  For purposes of determining withholding Taxes
imposed under FATCA, from and after the Agreement Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and any Loan under this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(j)            Survival.  Each party’s obligations under this Section 12.6 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

ARTICLE 13

 

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

 

Section 13.1          Jurisdiction and Service of Process.  FOR PURPOSES OF ANY
LEGAL ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH
RESPECT TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS
DOCUMENT, EACH BORROWER PARTY HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS, AS ITS
AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE
ADMINISTRATIVE BORROWER, OR SUCH OTHER PERSON AS SUCH BORROWER PARTY SHALL
DESIGNATE HEREAFTER BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE AGENT (THE
“DESIGNEE”).  THE CONSENT TO JURISDICTION HEREIN SHALL NOT BE EXCLUSIVE.  THE
LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY, AND WITHOUT ANY ACT ON THEIR
PART, BE

 

144

--------------------------------------------------------------------------------


 

ENTITLED TO TREAT SUCH DESIGNEE OF EACH BORROWER PARTY AS THE AUTHORIZED AGENT
TO RECEIVE FOR AND ON BEHALF OF SUCH BORROWER PARTY SERVICE OF WRITS, OR SUMMONS
OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK, WHICH SERVICE SHALL BE DEEMED
EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER PARTY SERVED WHEN DELIVERED TO THE
DESIGNEE, WHETHER OR NOT SUCH DESIGNEE GIVES NOTICE TO SUCH BORROWER PARTY; AND
DELIVERY OF SUCH SERVICE TO ITS AUTHORIZED AGENT SHALL BE DEEMED TO BE MADE WHEN
PERSONALLY DELIVERED.  IF THE DESIGNEE IS THE ADMINISTRATIVE BORROWER OR AN
AFFILIATE OF THE ADMINISTRATIVE BORROWER, SERVICE SHALL BE MADE ON DESIGNEE BY
DELIVERY TO THE DESIGNEE’S AGENT REGISTERED WITH THE NEW YORK SECRETARY OF STATE
FOR SERVICE OF PROCESS. IN THE EVENT THAT, FOR ANY REASON, SUCH DESIGNEE SHALL
NO LONGER SERVE AS DESIGNEE FOR A BORROWER PARTY TO RECEIVE SERVICE OF PROCESS
IN THE STATE OF NEW YORK, SUCH BORROWER PARTY SHALL SERVE AND ADVISE THE
ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL TIMES EACH BORROWER PARTY WILL
MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK ON
BEHALF OF SUCH BORROWER PARTY WITH RESPECT TO THIS AGREEMENT, ALL OTHER LOAN
DOCUMENTS AND THE BANK PRODUCTS DOCUMENTS.  IN THE EVENT THAT, FOR ANY REASON,
SERVICE OF LEGAL PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH
SERVICE MAY BE MADE IN SUCH MANNER AS PERMITTED BY LAW.

 

Section 13.2          Consent to Venue.  EACH BORROWER PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF
ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY BANK PRODUCTS DOCUMENT BROUGHT IN THE FEDERAL
COURTS OF THE UNITED STATES SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

Section 13.3          Waiver of Jury Trial.  EACH BORROWER PARTY AND EACH MEMBER
OF THE LENDER GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVES, AND
OTHERWISE AGREES NOT TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY BORROWER PARTY, ANY MEMBER
OF THE LENDER GROUP OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY,
AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE BANK PRODUCTS DOCUMENTS AND THE
RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE 13.

 

Section 13.4          The Administrative Borrower.  Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”), which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by each Borrower

 

145

--------------------------------------------------------------------------------


 

that such appointment has been revoked and that another Borrower has been
appointed the Administrative Borrower.  Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide the
Administrative Agent with all notices with respect to Loans and Letters of
Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Loans and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement.

 

Section 13.5          All Obligations to Constitute Joint and Several
Obligations.

 

(a)           All Obligations shall constitute joint and several obligations of
the Borrowers and shall be secured by the Administrative Agent’s Lien upon all
of the Collateral, and by all other Liens heretofore, now or at any time
hereafter granted by each Borrower to the Administrative Agent, for the benefit
of the Lender Group, to the extent provided in the Loan Documents or Bank
Product Documents under which such Lien arises.  Each Borrower expressly
represents and acknowledges that it is part of a common enterprise with the
other Borrowers and that any financial accommodations by the Administrative
Agent, and the other members of the Lender Group to any other Borrower hereunder
and under the other Loan Documents and the Bank Product Documents are and will
be of direct and indirect interest, benefit and advantage to all Borrowers. 
Each Borrower acknowledges that any Request for Advance, Notice of
Conversion/Continuation, Notice of Requested Commitment Increase, Request for
Issuance of Letter of Credit or other notice or request given by any Borrower
(including the Administrative Borrower) to the Administrative Agent shall bind
all Borrowers, and that any notice given by the Administrative Agent or any
other member of the Lender Group to any Borrower shall be effective with respect
to all Borrowers.  Each Borrower acknowledges and agrees that each Borrower
shall be liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or have had Letters
of Credit issued hereunder or the amount of such Loans received, Letters of
Credit issued or the manner in which the Administrative Agent or any other
member of the Lender Group accounts among the Borrowers for such Loans, Letters
of Credit or other extensions of credit on its books and records, and further
acknowledges and agrees that Loans and other extensions of credit to any
Borrower inure to the mutual benefit of all of the Borrowers and that the
Administrative Agent and the other members of the Lender Group are relying on
the joint and several liability of the Borrowers in extending the Loans and
other financial accommodations hereunder.  Each Borrower shall be entitled to
subrogation and contribution rights from and against the other Borrowers to the
extent any Borrower is required to pay to any member of the Lender Group any
amount in excess of the Loans advanced directly to, or other Obligations
incurred directly by, such Borrower or as otherwise available under Applicable
Law; provided, however, that such subrogation and contribution rights are and
shall be subject to the terms and conditions of this Section 13.5.

 

(b)           In the event any Borrower Party (a “Funding Borrower Party”) shall
make any payment or payments under this Agreement or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations hereunder, such Funding Borrower Party shall have the right to seek
contribution payments from each other Borrower Party (each, a “Contributing
Borrower Party”) to the extent permitted by Applicable Law.  Nothing in this
Section 13.5(b) shall affect any Borrower Party’s joint and several liability to
the

 

146

--------------------------------------------------------------------------------


 

Lender Group for the entire amount of its Obligations.  Each Borrower Party
covenants and agrees that (i) its right to receive any contribution hereunder
from a Contributing Borrower Party shall be subordinate and junior in right of
payment to all obligations of the Borrower Parties to the Lender Group hereunder
and (ii) it shall not exercise any such contribution rights unless and until the
Obligations shall have been paid in full in cash (or, with respect to Letters of
Credit, cash collateralized or supported by a letter of credit) and the
Revolving Loan Commitments terminated.

 

(c)           Nothing in this Section 13.5 shall affect any Borrower’s joint and
several liability to the Lender Group for the entire amount of its Obligations. 
Each Borrower Party covenants and agrees that its right to receive any
contribution hereunder from a contributing Borrower Party shall be subordinate
and junior in right of payment to all Obligations of the Borrowers to the Lender
Group hereunder.  No Borrower Party will exercise any rights that it may acquire
by way of subrogation hereunder or under any other Loan Document or any Bank
Product Document or at law by any payment made hereunder or otherwise, nor shall
any Borrower Party seek or be entitled to seek any contribution or reimbursement
from any other Borrower Party in respect of payments made by such Borrower Party
hereunder or under any other Loan Document or under any Bank Product Document,
until all amounts owing to the Lender Group on account of the Obligations are
paid in full in cash (or, with respect to Letters of Credit, are either cash
collateralized or supported by a letter of credit) and the Revolving Loan
Commitments are terminated.  If any amounts shall be paid to any Borrower Party
on account of such subrogation or contribution rights at any time when all of
the Obligations shall not have been paid in full, such amount shall be held by
such Borrower Party in trust for the Lender Group segregated from other funds of
such Borrower Party, and shall, forthwith upon receipt by such Borrower Party,
be turned over to the Administrative Agent in the exact form received by such
Borrower Party (duly endorsed by such Borrower Party to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, as provided for herein.

 

[remainder of page intentionally left blank]

 

147

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

 

BORROWERS

OXFORD INDUSTRIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

TOMMY BAHAMA GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

GUARANTORS:

LIONSHEAD CLOTHING COMPANY

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

OXFORD CARIBBEAN, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

OXFORD GARMENT, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

OXFORD INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

OXFORD OF SOUTH CAROLINA, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PIEDMONT APPAREL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

TOMMY BAHAMA BEVERAGES, LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

TOMMY BAHAMA R&R HOLDINGS, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

TOMMY BAHAMA TEXAS BEVERAGES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

VIEWPOINT MARKETING, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

OXFORD LOCKBOX, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUGARTOWN WORLDWIDE LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

S/T GROUP BLOCKER, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GCP SOUTHERN TIDE COINVEST, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

S/T GROUP HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SOUTHERN TIDE, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

OXFORD PRIVATE LIMITED OF DELAWARE, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT,

 

 

ISSUING BANK, SWING BANK, AND LENDER:

SUNTRUST BANK, as the Administrative Agent, an Issuing Bank, a Lender and the
Swing Bank

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

LENDER:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

[OXFORD — FOURTH A&R CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Commitment Ratios

 

Lender

 

Revolving Loan
Commitment

 

Revolving Commitment Ratio

 

SunTrust Bank

 

$

65,000,000

 

20.000000000

%

JPMorgan Chase Bank, N.A.

 

$

55,000,000

 

16.923076923

%

Bank of America, N.A.

 

$

50,000,000

 

15.384615385

%

KeyBank National Association

 

$

50,000,000

 

15.384615385

%

Branch Banking & Trust Company

 

$

35,000,000

 

10.769230769

%

Citibank, N.A.

 

$

35,000,000

 

10.769230769

%

PNC Bank National Association

 

$

35,000,000

 

10.769230769

%

 

 

 

 

 

 

Totals

 

$

325,000,000

 

100.000000000

%

 

1

--------------------------------------------------------------------------------